Exhibit 10.4

 

CONFIDENTIAL

 

LICENSE AGREEMENT*

 

BETWEEN

 

SCRAS S.A.S.

 

AND

 

NUVIOS

 

27 September 2005

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

INTERPRETATION — DEFINITIONS

1

 

 

 

ARTICLE 2

GRANT OF RIGHTS

9

 

 

 

ARTICLE 3

MILESTONE PAYMENTS

13

 

 

 

ARTICLE 4

PAYMENTS BASED ON SALES OF LICENSED PRODUCT

15

 

 

 

ARTICLE 5

PAYMENT, REPORTING, AUDITING

17

 

 

 

ARTICLE 6

DEVELOPMENT GOVERNANCE

19

 

 

 

ARTICLE 7

DEVELOPMENT PLAN AND CONDUCT OF DEVELOPMENT ACTIVITIES

21

 

 

 

ARTICLE 8

DEVELOPMENT — REGULATORY AND SAFETY

24

 

 

 

ARTICLE 9

MANUFACTURE AND SUPPLY

26

 

 

 

ARTICLE 10

COMMERCIALIZATION

28

 

 

 

ARTICLE 11

INTELLECTUAL PROPERTY

31

 

 

 

ARTICLE 12

CONFIDENTIAL INFORMATION

38

 

 

 

ARTICLE 13

PUBLICATION AND PRESS RELEASE

39

 

 

 

ARTICLE 14

REPRESENTATIONS, WARRANTIES AND COVENANTS

41

 

 

 

ARTICLE 15

TERM AND TERMINATION

44

 

 

 

ARTICLE 16

INDEMNIFICATION

48

 

 

 

ARTICLE 17

DISPUTE RESOLUTIONS AND GOVERNING LAW

49

 

 

 

ARTICLE 18

MISCELLANEOUS

50

 

 

 

APPENDIX A - CHEMICAL STRUCTURE OF BIM-44058

54

 

 

APPENDIX B - IPSEN PATENT RIGHTS

55

 

 

APPENDIX C — NUVIOS DEVELOPMENT PLAN

57

 

 

APPENDIX D —

 

 

 

APPENDIX E — IPSEN INDS AND OTHER APPLICATIONS FOR REGULATORY APPROVAL

85

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

LICENSE AGREEMENT

 

This License Agreement (“Agreement”) is entered into on September 27, 2005 by
and between, on the one hand, SCRAS S.A.S., a French corporation, with its
principal office at 42, Rue du Docteur Blanche, 75016 Paris, France, on behalf
of itself and its Affiliates (collectively, “Ipsen”), and, on the other hand,
Nuvios, Inc., a United States corporation, with its principal office at 300
Technology Square — 5th floor, Cambridge, MA 02139, on behalf of themselves and
their Affiliates (collectively, “Nuvios”).

 

Recitals

 

1.                                       Ipsen has developed and owns
intellectual property rights related to proprietary compounds known as BIM 44058
and analogs and possesses know-how including know-how related to formulation
technology including sustained release formulations.

 

2.                                       The management of Nuvios has expertise
in the development of pharmaceutical products for the treatment of osteoporosis.

 

3.                                       Nuvios has interest in having access to
BIM-44058 and analogs claimed under the Ipsen Patent Rights (as defined below),
to pursue a worldwide development program, and thereafter, to commercialize the
resulting products.

 

4.                                       The Parties have prepared this
Agreement to govern the development and commercialization of products resulting
from this Agreement.

 

Now, therefore, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, the Parties, intending to be legally
bound, do hereby agree as follows:

 

ARTICLE 1   INTERPRETATION — DEFINITIONS

 

1.1.                            In this Agreement, unless the context otherwise
requires, all references to a particular Article, Section, or Appendix, shall be
a reference to that Article, Section or Appendix, in or to this Agreement, as it
may be amended from time to time pursuant to this Agreement.

 

1.1.1.                                        Headings are inserted for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.

 

1.1.2.                                        This Agreement incorporates all
Appendices as a part of this Agreement by reference.

 

1.1.3.                                        The term “including” (or any
variation thereof such as “include”) shall be without limitation to the
generality of the preceding words.

 

1.1.4.                                        Unless the contrary intention
appears, words in the singular shall include the plural and vice versa.

 

1

--------------------------------------------------------------------------------


 

1.1.5.                                        Unless the contrary intention
appears, words denoting persons shall include any individual, partnership,
company, corporation, joint venture, trust, association, organization or other
entity.

 

1.1.6.                                        Reference to any statute or
regulation includes any modification or re-enactment of that statute or
regulation.

 

The following capitalized terms, whether used in the singular or the plural,
shall have the following meanings as used in this Agreement unless otherwise
specifically indicated:

 

1.2.                            Accounting Period shall mean each calendar
quarter commencing respectively on January 1, April 1, July 1 and October 1,
each being the first day of an Accounting Period, and finishing respectively on
March 31, June 30, September 30 and December 31, each being the last day of an
Accounting Period.

 

1.3.                            Affiliate shall mean (a) an entity which owns,
directly or indirectly, a controlling interest in a Party, by stock ownership or
otherwise, (b) any entity in which a. Party owns a controlling interest, by
stock ownership or otherwise; or (c) any entity, under direct or indirect common
control with a Party. For purposes of this paragraph, “controlling interest” and
“control” mean ownership of fifty percent (50%) or more of the voting stock
permitted to vote for the election of the board of directors or any other
arrangement resulting in control or the right to control the management and the
affairs of the Party.

 

1.4.                            BIM-44058 shall mean the compound the chemical
structure of which is set forth on Appendix A.

 

1.5.                            Bundled Product shall mean Licensed
Product(s) sold to a third party with one or more other products or services in
circumstances where either (i) the price of the Licensed Product(s) is not shown
separately on the invoice or (ii) the Licensed Product(s) (or a portion of the
units of Licensed Product(s)) are detailed on a separate invoice where the price
is shown as nil (free of charge) for the Licensed Product(s) (or for those units
of the Licensed Product(s)).

 

1.6.                            Confidential Information shall have the meaning
set forth in Article 12.

 

1.7.                            Contractor shall mean any third party with whom
Nuvios enters into an agreement pursuant to which Nuvios grants to such third
party the right to commercialize (including, without limitation, the right to
promote, market and/or sell) Licensed Product in any country of the Territory.
Notwithstanding the foregoing, the term “Contractor” shall in no event include
(i) any Affiliate of Nuvios or (ii) any such third party which whom Nuvios
enters into an agreement if the relationship established between Nuvios and such
third party pursuant to such agreement is for such third party to be a
wholesaler of Licensed Product in any country of the Territory.

 

1.8.                            Cover (as an adjective or as a verb including
conjugations and variations such as “Covered,” “Coverage” or “Covering”) shall
mean that the developing, making, using, offering for sale, promoting, selling
or importing of a given compound, formulation or product would infringe a Valid
Claim of an issued patent in the absence of a license under such Valid Claim.

 

2

--------------------------------------------------------------------------------


 

The determination of whether a compound, formulation or product is covered by a
particular Valid Claim shall be made on a country-by-country basis.

 

1.9.                            Development shall mean the Pre-clinical Studies,
Phase I, II & III Clinical Trials, filing of NDAs, and other activities,
including pharmaceutical and manufacturing development as well as regulatory
work, necessary to obtain Regulatory Approval of a Licensed Product.

 

1.10.                     Development Plan shall mean any version and variations
of a document prepared for the Development of a Licensed Product in the
Territory, that outlines the Development activities including regulatory
strategies, to be performed by Nuvios under this Agreement. Such a document
shall contain targeted timelines of the Development phases and clinical
endpoints.

 

1.11.                     Effective Date shall mean the latest of the dates of
signature by each Party as shown on the signature page of this Agreement.

 

1.12.                     EMEA shall mean the European Medicines Agency or any
successor agency.

 

1.13.                     FDA shall mean the United States of America Food and
Drug Administration or any successor agency.

 

1.14.                     First Commercial Sale shall mean, in each country of
the Territory, each first invoiced sale to a third party of Licensed Product in
the country after obtaining Regulatory Approval in such country.

 

1.15.                     FTE shall mean a period equivalent to the number of
hours that an employee in the full time employment of either Party would be
obliged to spend at work in any twelve (12) month period of continuous
employment.

 

1.16.                     Gross Sales shall mean the gross amount invoiced by
Nuvios, its Affiliates or Contractors for sales of a Licensed Product to third
parties in the Territory. For purposes of clarification, the gross amount
invoiced among Nuvios, its Affiliates or Contractors with respect to sales of
Licensed Product shall not be considered as Gross Sales. Notwithstanding the
foregoing provisions of this definition, sales of Licensed Product for use in
clinical or pre-clinical trials or other research or development activities or
free of charge dispositions of Licensed Product for purposes of a commercially
reasonable sampling program shall not give rise to any Gross Sales for purposes
of this Agreement.

 

1.17.                     Health Agency shall mean a governmental or official
body in a given country of the Territory, including FDA and EMEA, as well as any
national or international or local regulatory agency, department, bureau or
other governmental entity, which reviews, validates and/or delivers Regulatory
Approvals.

 

1.18.                     IND shall mean an application to the FDA, the filing
of which is necessary for the first administration to humans of Licensed
Product, or the equivalent application to the equivalent agency in any other
country or group of countries.

 

3

--------------------------------------------------------------------------------


 

1.19.                     Infringe (as a noun, adjective or verb including
conjugations and variations such as “Infringed,” “Infringes”, “Infringing” and
“Infringement”) shall mean infringement, misappropriation, unauthorized use,
misuse or other violation of the Patent Rights, know-how, inventions, trade
secrets or other intellectual property (except trademarks) of any person or
entity, whether such person or entity owns such Patent Rights, Know-How,
inventions, trade secrets or other intellectual property (except trademarks) or
otherwise has the valid right of use thereof, including, without limitation,
pursuant to a license.

 

1.20.                     Invention shall mean any invention or discovery,
whether or not patentable, made as a result of the research or Development
activities of a Party or the Parties pursuant to, or in connection with, this
Agreement and which relates to Licensed Product or to Licensed Compound. An
“Invention” may be made by employees of Ipsen solely or jointly with a third
party (an “Ipsen Invention”), by employees of Nuvios solely or jointly with a
third party (a “Nuvios Invention”), or jointly by employees of Ipsen and Nuvios
with or without a third party (a “Joint Invention”), in each instance as
determined by U.S. laws of inventorship.

 

1.21.                     Ipsen Compound Know How shall mean all Ipsen Know-How
other than Ipsen Formulation Know-How.

 

1.22.                     Ipsen Compound Patent Rights shall mean all Ipsen
Patent Rights other than Ipsen Formulation Patent Rights. The Ipsen Compound
Patent Rights on the Effective Date are listed in Appendix B1 to this Agreement.

 

1.23.                     Ipsen Compound Technology shall mean all Ipsen
Compound Know-How and Ipsen Compound Patent Rights.

 

1.24.                     Ipsen Formulation Know How shall mean all Ipsen
Know-How that is related to the delivery or formulation of peptides (including
Ipsen Solid Technology).

 

1.25.                     Ipsen Formulation Patent Rights shall mean all Ipsen
Patent Rights that are related to the delivery or formulation of peptides
(including Ipsen Solid Technology) The Ipsen Formulation Patent Rights on the
Effective Date are listed in Appendix B2 to this Agreement.

 

1.26.                     Ipsen Formulation Technology shall mean all Ipsen
Formulation Know-How and Ipsen Formulation Patent Rights.

 

1.27.                     Ipsen Joint Technology Rights shall mean all of
Ipsen’s right, title and interest in the Joint Patent Rights and the Joint
Inventions.

 

1.28.                     Ipsen Know-How shall mean all Know-How that (A) Ipsen
owns, or otherwise under which Ipsen has right to grant licenses or to give
access to use, as of the Effective Date or at any time during the Term and
(B) is necessary or useful to the research, Development, manufacture, marketing,
promotion, use, sale, import or export of Licensed Compound or Licensed Product,
including, without limitation, all data and information regarding the safety and
efficacy of Licensed Compound or Licensed Product. The term “Ipsen Know-How”
shall also include all Know-How in connection with Ipsen Inventions, but shall
not include any Joint Inventions.

 

4

--------------------------------------------------------------------------------


 

1.29.                     Ipsen Patent Rights means all Patent Rights that
(A) Ipsen owns, or otherwise under which Ipsen has the right to grant licenses,
as of the Effective Date or at any time during the Term and (B) is necessary or
useful to the research, Development, manufacture, marketing, promotion, use,
sale, import or export of Licensed Compound or Licensed Product. The term “Ipsen
Patent Rights” shall also include all Patent Rights claiming Ipsen Inventions,
but shall not include any Joint Patent Rights. Appendix B lists all Ipsen Patent
Rights as of the Effective Date.

 

1.30.                     Japanese Development Plan shall mean the then current
version of a document that details the development activities and other
activities, including pharmaceutical and manufacturing as well as regulatory
work to be performed by Teijin in Japan that are necessary or useful to obtain
Regulatory Approval and commercialize Licensed Product in Japan.

 

1.31.                     Joint Patent Rights means Patent Rights that claim
Joint Inventions.

 

1.32.                     JSC shall mean the Joint Steering Committee referred
to in Article 6.

 

1.33.                     Know-How shall mean technical and other information,
including information comprising or relating to concepts, discoveries, data,
designs, formulae, ideas, inventions, methods, models, assays, research plans,
procedures, designs for experiments and tests and results of experimentation and
testing (including results of research or Development or other developments),
formulations, processes (including manufacturing processes, specifications and
techniques), laboratory records, chemical, pharmacological, toxicological,
clinical, analytical and quality control data, trial data, case report forms,
data analyses, reports, manufacturing data, pre-clinical data and summaries and
information contained in submissions to, and information from, ethical
committees and Health Agencies, including documents containing any of the above.

 

1.34.                     Licensed Compound means (i) BIM-44058 or (ii) any
analog of BIM-44058.

 

1.35.                     Licensed Product Claim means, for a given Licensed
Product in a given country of the Territory, a Valid Claim of Ipsen Compound
Patent Rights, Ipsen Formulation Patent Rights or Joint Patent Rights that
Covers such Licensed Product in such country.

 

1.36.                     Licensed Product shall mean all formulations, dosage
forms, and presentations (including vials and pre-filled syringes) of a product
or pharmaceutical composition containing a Licensed Compound as a
pharmaceutically active agent. Licensed Product may be formulated under the
Ipsen Formulation Technology or under the formulation of a third party.

 

1.37.                     Manufacturing Cost shall mean, the internal ([*]) and
external costs and expenses determined in accordance with generally accepted
accounting principles as consistently applied by a Party in the ordinary course
of its business, in relation to the manufacture of Licensed Compound and
Licensed Product, which costs shall include, but not be limited to the sum of
(a) the cost of goods produced, including, but not limited to, direct labor,
material, depreciation, energy, quality control, waste disposal and production
management, payments to third parties for costs incurred and product testing, as
well as allocable overhead, (b) any value

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

added tax or other applicable tax (but not income tax) paid or payable by a
Party in connection with the manufacture or supply of Licensed Compound or
Licensed Product, and (c) any other costs borne by a Party for the packaging,
transport, customs clearance, and storage of Product (e.g., containers, freight,
duties, insurance and warehousing).

 

1.38.                     NDA Filing shall mean a New Drug Application filed as
a result of activities under this Agreement with the FDA, or the equivalent
application to the equivalent agency in any other country of the Territory, the
filing of which is necessary to market and sell a Licensed Product, including
all amendments and supplements to any of the foregoing.

 

1.39.                     Net Sales shall mean shall mean Gross Sales less
deductions (not otherwise taken into account) for the (a) transportation charges
including insurance, if included in the invoiced price, (b) sales taxes, excise
taxes, value added taxes, customs duties and any use or turnover taxes imposed
by any governmental authority upon the production, importation, use or sale of
Licensed Products, that are required to be paid to the government by the seller
and included in the invoiced price, (c) normal and customary trade, quantity and
cash discounts (including prompt pay discounts) allowed and taken,
(d) allowances or credits to customers on account of actual rejection or return
of Licensed Products or on account of discounts, retroactive price reductions,
rebates or administrative fees affecting Licensed Products and (e) amounts
written off as uncollectible as actually incurred (and specifically identified)
as bad debt in accordance with the seller’s normal accounting procedures,
consistently applied.

 

In the event that a Licensed Product is sold as a component of a Bundled
Product, then Net Sales shall be determined by multiplying the Net Sales of the
Bundled Product by the fraction A/(A+B) where A equals the average selling price
of such Licensed Product sold separately in finished form and B equals the
aggregate average selling price of the relevant other product(s) included in
such Bundled Product sold separately in finished form, in each case in the
relevant country in which sales of such Bundled Product were made, during the
same Accounting Period and in similar volumes. In the event that no separate
sale of such Licensed Product is made during the applicable Accounting Period in
similar volumes and in the relevant country in which the sale of such Bundled
Product was made and that there are separate sales of the relevant other
product(s) included in such Bundled Product in similar volumes and in the
relevant country in which the sale of such Bundled Product was made, then Net
Sales shall be determined by multiplying the Net Sales of the Bundled Product by
the fraction (E — B)/E, where E equals the average selling price of the Bundled
Product for the country in which sales were made. In the event that no separate
sale of either such Licensed Product or the relevant other product(s) is made
during the applicable Accounting Period in similar volumes and in the relevant
country in which the sale of such Bundled Product was made, then Net Sales shall
be determined by multiplying the Net Sales of the Bundled Product by the
fraction C/(C+D), where C equals the [*] cost of manufacturing such Licensed
Product and D equals the [*] cost of manufacturing the relevant other
product(s).

 

1.40.                     Nuvios Joint Technology Rights shall mean all of
Nuvios’ right, title and interest in the Joint Patent Rights and the Joint
Inventions.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

1.41.                     Nuvios Know-How shall mean all Know-How (A) that is
obtained by Nuvios as a result of works performed by Nuvios, or by third parties
appointed by Nuvios, pursuant to or in connection with the Development Plan and
(B) that is necessary or useful to the research, Development, manufacture,
marketing, promotion, use, sale, import or export of Licensed Compound or
Licensed Product. The term “Nuvios Know-How” shall also include (i) all INDs and
NDAs filed by Nuvios with respect to Licensed Product and all related data and
files in connection with such INDs and NDAs and (ii) all Know-How in connection
with Nuvios Inventions. Notwithstanding anything express or implied in the
foregoing provisions of this definition, the term “Nuvios Know-How” shall not
include any Joint Inventions or any invention or Know-How claimed in the Joint
Patent Rights.

 

1.42.                     Nuvios Patent Rights means all Patent Rights (A) that
are obtained by Nuvios as a result of works performed by Nuvios, or by third
parties appointed by Nuvios, pursuant to or in connection with the Development
Plan and (B) that are necessary or useful to the research, Development,
manufacture, marketing, promotion, use, sale, import or export of Licensed
Compound or Licensed Product. Nuvios Patent Rights include (i) any Patent Rights
claiming any improvement, invention or discovery obtained or made by Nuvios with
respect to Licensed Compounds and/or Licensed Product and (ii) all Patent Rights
claiming Nuvios Inventions. Notwithstanding anything express or implied in the
foregoing provisions of this definition, the term “Nuvios Patent Rights” shall
not include any or all Joint Patent Rights.

 

1.43.                     Nuvios Trademark shall have the meaning attributed to
it under Section 11.1.

 

1.44.                     Party shall mean, individually, SCRAS S.A.S. or
Nuvios, Inc., and “Parties” shall mean collectively, SCRAS S.A.S. and
Nuvios, Inc.

 

1.45.                     Patent Rights shall mean all rights under any patent
or patent application in any country of the world, including any substitution,
extension or supplementary protection certificate, reissue, re-examination,
renewal, division, continuation or continuation-in-part thereof.

 

1.46.                     Phase I Clinical Trial shall mean a human clinical
trial normally conducted in healthy volunteers with the aim of establishing the
pharmacokinetic, pharmacodynamic and early safety profile.

 

1.47.                     Phase Ib Clinical Trial shall mean a human clinical
trial normally conducted in healthy volunteers but in certain circumstances in
patients, with the aim of establishing the pharmacokinetic, pharmacodynamic and
early safety profile.

 

1.48.                     Phase I Initiation shall mean the date when a Licensed
Product is first administered to human subjects for a Phase I Clinical Trial in
the Territory.

 

1.49.                     Phase II Clinical Trial shall mean a human clinical
trial that is required for Regulatory Approval where a product is tested in a
limited number of patients for the purpose of establishing dose ranging and/or
first indication of efficacy of product for a therapeutic or prophylactic use.

 

7

--------------------------------------------------------------------------------


 

1.50.                     Phase II Initiation shall mean the date when a
Licensed Product is first administered to patient for a Phase II Clinical Trial
in the Territory.

 

1.51.                     Phase III Clinical Trial shall mean a pivotal
multi-center human clinical trial in a large number of patients to establish
safety or efficacy in the particular claim and indication tested and required to
obtain Regulatory Approval.

 

1.52.                     Phase III Initiation shall mean the date when a
Licensed Product is first administered to a patient for a Phase III Clinical
Trial in the Territory.

 

1.53.                     Pre-Clinical Package shall mean a package containing
available research and pre-clinical data with respect to Licensed Compound or
Licensed Product.

 

1.54.                     Pre-Clinical Study shall mean those laboratory tests
and studies on animals which are conducted to gather evidence justifying a Phase
I Clinical Trial.

 

1.55.                     Regulatory Approval shall mean any and all approvals,
licenses, registrations or authorizations (including pricing and reimbursement
approvals) whether or not conditional, that are granted by FDA, EMEA or other
Health Agency and are necessary for the commercial sale of Licensed Product in a
regulatory jurisdiction in the Territory and obtained as a result of activities
under this Agreement.

 

1.56.                     Related Agreement shall mean any agreement entered or
to be entered into between the Parties pursuant to, and in accordance with,
Section 7.3, 8.4, 9.1, Section 9.3 or Section 10.2.

 

1.57.                     Research Agreement shall mean the agreement referred
to Article 7.3 whereby Ipsen should carry out research work on the Ipsen
Formulation Technology with Licensed Compound and/or Licensed Product.

 

1.58.                     ROW shall mean all countries of the Territory except
the United States of America.

 

1.59.                     Royalty Term shall mean for each Licensed Product and
each country of the Territory, the later of (a) expiration of the last to expire
Licensed Product Claim in such country with respect to such Licensed Product and
(b) [*] ([*]) years from the First Commercial Sale in such country of such
Licensed Product. With regards to the calculation of the [*]-year period, the EU
shall be considered as one country. Notwithstanding anything express or implied
in the foregoing provisions of this definition, if, with respect to any Licensed
Product in any country of the Territory, on the date that is [*] ([*]) years
from the First Commercial Sale in such country of such Licensed Product, there
is no Valid Claim of an issued patent within the Ipsen Patent Rights or the
Joint Patent Rights that Covers such Licensed Product in such country, then the
Royalty Term for such Licensed Product in such country shall automatically
expire and terminate on such date.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

1.60.                     Teijin means Teijin Pharma Ltd, Iino Building, 1-1,
Uchisaiwaicho 2-chome, Chiyoda-ku, Tokyo 100-8585, Japan, Ipsen’s current third
party licensee in Japan licensed under Ipsen Patent Rights and Ipsen Know-How to
develop, market, distribute, offer for sale, sell, and/or import, Licensed
Product in Japan. In the event that any other person or entity becomes licensed
under Ipsen Patent Rights and Ipsen Know-How to research, develop, market,
distribute, offer for sale, sell and/or import Licensed Product in Japan or in
the event that Ipsen develops, markets, distributes, offer for sale, sells
and/or imports Licensed Product in Japan, then, for purposes of this Agreement,
the term “Teijin” shall mean such other person or entity, or Ipsen, as the case
may be.

 

1.61.                     Teijin Agreement means that certain agreement between
Teijin and Ipsen, as in effect from time to time, pursuant to which, among other
things, Ipsen has licensed Teijin under the Ipsen Patent Rights and Ipsen
Know-How to research, develop, market, distribute, offer for sale, sell and/or
import Licensed Product in Japan.

 

1.62.                     Term shall have the meaning set forth in Section 15.1.

 

1.63.                     Territory shall mean all countries of the world,
except Japan, and subject to co-marketing and co-promotion rights reserved to
Ipsen in France pursuant to this Agreement.

 

1.64.                     Unlicensed Product shall mean, with respect to any
Licensed Product in any given country within the Territory, any product or
pharmaceutical composition that (A) consists of or contains the same active
pharmaceutical ingredient as such Licensed Product, and (B) is commercially
available in such country other than as a result of the licenses granted by
Ipsen to Nuvios pursuant to this Agreement.

 

1.65.                     Valid Claim shall mean a claim in any (a) unexpired
and issued Patent Right that has not been dedicated to the public, disclaimed,
revoked or held invalid by a final unappealable decision or unappealed decision
of a court of competent jurisdiction after the period for filing an appeal has
expired or (b) pending patent application which patent application has been on
file with the application patent office for no more than [*] ([*]) years from
the earliest date from which the patent application was filed or claims earliest
priority, provided in case the patent application concerned is a Nuvios Patent
Right or Ipsen Patent Right, Nuvios or Ipsen (as applicable) has undertaken good
faith, consistent and reasonable commercial efforts to advance to issuance of a
Patent Right.

 

ARTICLE 2   GRANT OF RIGHTS

 

2.1.                            License to Nuvios.

 

Subject to the terms of this Agreement, Ipsen grants to Nuvios:

 

·                                          an exclusive (even as to Ipsen )
right and license in all countries of the Territory, under the Ipsen Compound
Technology and the Ipsen Joint Technology Rights, to research, develop,
register, use, make, have made, import, export, market,

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

distribute, offer for sale and sell Licensed Compound and/or Licensed Product in
the Territory (it being understood and agreed that, notwithstanding the
foregoing exclusive grant to Nuvios, Nuvios hereby authorizes and consents to
the exercise by Ipsen of any and all rights under the Ipsen Compound Technology
if and to the extent necessary for the sole purpose of Ipsen performing its
obligations under Section 9.1 of this Agreement or under the Research
Agreement),

 

·                                          an exclusive (even as to Ipsen and
Teijin) right and license under the Ipsen Compound Technology and the Ipsen
Joint Technology Rights, to make and have made Licensed Compound and/or Licensed
Product in Japan (it being understood that the foregoing exclusive grant to
Nuvios shall not limit or diminish the obligations of Nuvios pursuant to
Article 9 hereof), and

 

·                                          an exclusive (even as to Ipsen)
license in all countries of the Territory, under Ipsen Formulation Technology,
for use thereof only and solely to develop, register, use, make, have made,
import, export, market, distribute, offer for sale and sell Licensed Compound
and/or Licensed Product in the Territory, to the exclusion of any use of the
Ipsen Formulation Technology for research purposes. Notwithstanding the
foregoing exclusive license rights granted to Nuvios in this paragraph with
respect to the Ipsen Formulation Technology, Nuvios shall not exercise any or
all of such exclusive license rights with respect to any formulation for
Licensed Compound and/or Licensed Product that is different from the current
formulation therefore as of the Effective Date unless and until Nuvios and Ipsen
enter into the Research Agreement. During the Term, (i) Ipsen shall not, except
pursuant to the Research Agreement, use all or any portion of the Ipsen
Formulation Technology for research purposes related to, or in connection with,
Licensed Compound and/or Licensed Product, and (ii) Ipsen shall not grant to any
third party the right to use all or any portion of the Ipsen Formulation
Technology for research purposes related to, or in connection with, Licensed
Compound and/or Licensed Product. During the Term, (x) Ipsen shall not use all
or any portion of the Ipsen Formulation Technology for any purpose or use
(including, without limitation, research, development and commercial purpose or
use) related to, or in connection with, Parathyroid Hormone (“PTH”), PTH related
protein (“PTHrP”) or analogs of PTH or PTHrP, and (y) Ipsen shall not grant to
any third party the right to use all or any portion of the Ipsen Formulation
Technology for any purpose or use (including, without limitation, research,
development and commercial purpose or use) related to, or in connection with,
PTH, PTHrP or analogs of PTH or PTHrP.

 

2.2.                            Rights retained by Ipsen:

 

For the avoidance of doubt, Ipsen retains all rights to and under the Ipsen
Formulation Technology (i) in relation to any compounds, or products containing
any compound, other than Licensed Compound, Licensed Product, PTH, PTHrP or
analogs of PTH or PTHrP, and (ii) to perform Ipsen’s obligations under the
Research Agreement.

 

10

--------------------------------------------------------------------------------


 

In respect of Licensed Compound and Licensed Product in France: Ipsen may elect
to co-promote or co-market Licensed Product in France under the conditions set
forth in Article 10.2 hereof, in which case Ipsen shall co-promote or co-market,
as the case may be, Licensed Product in France pursuant to, and in accordance
with, the provisions of Article 10.2.

 

All rights in and to the Ipsen Compound Technology and Ipsen Formulation
Technology not expressly granted to Nuvios under this Agreement are reserved
exclusively to Ipsen.

 

2.3.                            Sublicenses

 

The rights and licenses granted to Nuvios under Section 2.1 shall include the
right to grant sublicenses to a third party under such rights and licenses, in
whole or in part, and shall also include the right to grant to any direct or
indirect third party sublicensee of such rights and licenses granted to Nuvios
under Section 2.1 the right of such direct or indirect third party sublicensee
to further sublicense such rights and licenses to Nuvios under Section 2.1 to
another third party. If Nuvios grants a sublicense pursuant to this Section 2.3,
Nuvios shall ensure that all of the applicable terms and conditions of this
Agreement shall apply to the third party sublicensee to the same extent as they
apply to Nuvios with respect to, and to the extent, of the rights sublicensed.
Nuvios shall assume full responsibility for the performance of all obligations
so imposed by Nuvios on such third party sublicensee and will itself account to
Ipsen for all payments due under this Agreement by reason of such sublicense.

 

2.4.                            Contractors

 

The rights and licenses granted to Nuvios under Section 2.1 shall include the
right to grant rights to Contractors under such rights and licenses, in whole or
in part, and shall also include the right to grant to any direct or indirect
third party Contractors the right of such direct or indirect Contractors to
further subcontract such rights to another third party. If Nuvios enter into an
agreement with a Contractor pursuant to this Section 2.4, Nuvios shall ensure
that all of the applicable terms and conditions of this Agreement shall apply to
the Contractor to the same extent as they apply to Nuvios with respect to, and
to the extent, of the rights granted. Nuvios shall assume full responsibility
for the performance of all obligations so imposed by Nuvios on Contractor and
will itself account to Ipsen for all payments due under this Agreement by reason
of such subcontract.

 

2.5.                            Licenses to Ipsen

 

Subject to the terms of this Agreement, Nuvios shall grant to Ipsen an exclusive
(even as to Nuvios) royalty free license under Nuvios Inventions, Nuvios Joint
Technology Rights, Nuvios Know-How and Nuvios Patent Rights, to research,
develop, register, use, import, export, market, distribute, offer for sale and
sell Licensed Compound and/or Licensed Product in Japan; provided, however, that
(i) such Licensed Compound and/or Licensed Product is Covered by a Valid Claim
of Ipsen Patent Rights in the United States, Canada and the European Union and
(ii) such Licensed Compound and/or Licensed Product is the same compound or
product as Licensed Compound and/or Licensed Product Developed or being
Developed by Nuvios pursuant to the Development Plan. Nuvios shall make and
implement any such grant of exclusive license rights

 

11

--------------------------------------------------------------------------------


 

to Ipsen at such time as Ipsen shall have presented evidence reasonably
satisfactory to Nuvios that all inventions, know-how or patent rights owned or
controlled by Teijin that are necessary or useful to research, develop,
register, use, import, export, market, distribute, offer for sale and sell
Licensed Compound and/or Licensed Product in the Territory are included within
Ipsen Compound Technology. Such evidence may include a written agreement
executed by Teijin acknowledging and agreeing that, for purposes of this
Agreement, all inventions, know-how or patent rights owned or controlled by
Teijin that are necessary or useful to research, develop, register, use, import,
export, market, distribute, offer for sale and sell Licensed Compound and/or
Licensed Product in the Territory are included within Ipsen Compound Technology.
Ipsen shall have the right to sublicense to Teijin any or all of the exclusive
license rights that Nuvios shall grant to Ipsen in the manner contemplated under
this paragraph, and otherwise Ipsen shall not have the right to sublicense,
assign or otherwise transfer to any person or entity any or all of such
exclusive license rights. Subject to the terms of this Agreement, Nuvios shall
grant to Ipsen a non-exclusive license under Nuvios Inventions, Nuvios Know-How
and Nuvios Patent Rights, to co-promote or co-market Licensed Compound and/or
Licensed Product in France pursuant to, and in accordance with, the provisions
of Article 10.2. Nuvios shall make and implement any such grant of non-exclusive
license rights to Ipsen in the co-promotion agreement or co-marketing agreement
to be entered into by the Parties pursuant to, and in accordance with, the
provisions of Article 10.2. Ipsen shall not have the right to sublicense, assign
or otherwise transfer to any person or entity any or all of the non-exclusive
license rights that Nuvios shall grant to Ipsen in the manner contemplated under
this paragraph.

 

2.6.                            Prohibited Uses and Activities

 

2.6.1.                                        Ipsen shall not use any Ipsen
Compound Technology, Ipsen Formulation Technology or any Ipsen Joint Technology
Rights in contravention or violation of the exclusive license rights granted to
Nuvios pursuant to Section 2.1. Ipsen shall not grant licenses or otherwise
transfer any rights to any person or entity (other than Nuvios) if and to the
extent that any such grant or other transfer would violate, contravene, conflict
with, or be inconsistent with the exclusive license rights granted to Nuvios
pursuant to Section 2.1.

 

2.6.2.                                        In addition, at any time from and
after the Effective Date and for as long as Ipsen receives royalties pursuant to
Article 4 of this Agreement with respect to any country of the Territory and
there is no Unlicensed Product being sold in such country of the Territory by
persons other than Ipsen or any of its Affiliates, (i) none of Ipsen and its
Affiliates, shall register, use, make, import, export, market, distribute, offer
for sale and sell any Unlicensed Product in such country of the Territory, and
(ii) none of Ipsen and its Affiliates shall enter into any agreement with any
person or entity (other than Nuvios) pursuant to which such person or entity
other than Nuvios shall research, develop, register, use, make, have made,
import, export, market, distribute, offer for sale and sell Licensed Compound,
Licensed Product and/or Unlicensed Product in such country of the Territory.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 3   MILESTONE PAYMENTS

 

3.1.                            Subject to the provisions of Sections 3.2 and
3.3 below, Nuvios shall pay to Ipsen the following non-refundable and
non-creditable amounts upon the occurrence of the following events:

 

13

--------------------------------------------------------------------------------


 

Events

 

Amount

 

 

 

 

 

Concurrently with the execution of this Agreement

 

USD

[*]

 

 

 

 

 

Within [*] days of the first of (i) completion of the first Phase Ib final study
report where the clinical endpoints set forth in the Development Plan are
reached or (ii) Phase II Initiation by Nuvios

 

USD

[*]

 

 

 

 

 

Within [*] days of completion of the first Phase II final study report where the
clinical endpoints set forth in the Development Plan are reached

 

USD

[*]

 

 

 

 

 

Within [*] days of initiation of the first Phase III study (at the election of
Nuvios, up to [*]% payable in Nuvios stock provided stock price has been agreed
within a [*]-day negotiation period)

 

EUR

[*]

 

 

 

 

 

Within [*] days of the submission of the NDA to the FDA, and the acceptance by
the FDA of such submission for review

 

EUR

[*]

 

 

 

 

 

Within [*] days of approval of the NDA by the FDA

 

EUR

[*]

 

 

 

 

 

Within [*] days of Regulatory Approval by the EMEA or first Regulatory Approval
by any European Union Member State.

 

EUR

[*]

 

 

 

 

 

Within [*] days of end of first calendar year in which Net Sales of Licensed
Product in such calendar year are equal to or greater than USD [*]

 

EUR

 [*]

 

 

 

 

 

Within [*] days of end first calendar year in which Net Sales of Licensed
Product in such calendar year exceed USD [*]

 

EUR

 [*]

 

 

Each milestone payment by Nuvios to Ipsen pursuant to the foregoing provisions
of this Section 3.1 shall be paid only once, regardless of how many times a
particular milestone is achieved and notwithstanding that more than one Licensed
Product achieves a given milestone. Without limiting the generality of the
foregoing sentence, in no event shall the aggregate amount of milestone payments
made by Nuvios to Ipsen pursuant to this Section 3.1 under any circumstances
exceed (i) [*] ([*]) USD and [*] ([*]) EUR.

 

3.2.                            Subject to the provisions of Section 3.3 below,
should Nuvios sublicense or otherwise grant or transfer, whole or part of this
Agreement to a third party sublicensee or Contractor, Nuvios shall make payment
to Ipsen of the Share (defined below) of all upfront fees and all milestone
payments received by Nuvios from such sublicensees or Contractors in direct or
indirect consideration for such grant of rights.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

14

--------------------------------------------------------------------------------


 

3.3.                            The Share shall depend on when the agreement
referred to in article 3.2 above with such sublicensee or Contractor is executed
by Nuvios:

 

Date of execution of the agreement

 

Share payable within
thirty (30) days following
execution of the agreement

 

Before Phase Ib is completed

 

[*]

%

 

 

 

 

After Phase Ib is completed and before first NDA filing

 

[*]

%

 

 

 

 

After first NDA filing

 

[*]

%

 

provided however that:

 

3.3.1.                                        in the event that Nuvios grants
rights to a sublicensee or Contractor with respect to all countries in the
Territory, then the payments that Nuvios is required to make to Ipsen pursuant
to Section 3.2 hereof and this Section 3.3 shall be in lieu of remaining
Milestone Payments that Nuvios would otherwise be required to pay to Ipsen
pursuant to Section 3.1 above, and

 

3.3.2.                                        in the event that Nuvios grants
rights to a sublicensee or Contractor with respect to only some of the countries
in the Territory, then all remaining Milestone Payments owed by Nuvios to Ipsen
pursuant to Section 3.1 shall be appropriately and equitably reduced to reflect
and account for the market size that is accounted for by those countries in the
Territory in respect of which Nuvios has granted such rights relative to the
market size that is accounted for by all countries in the Territory.

 

ARTICLE 4   PAYMENTS BASED ON SALES OF LICENSED PRODUCT

 

4.1.                            Royalties.

 

(a)                                  In consideration for the rights and license
granted under Section 2.1. and regardless of the fact that Ipsen Formulation
Technology is, or is not an element of Licensed Product, Nuvios shall, subject
to the provisions of Sections 4.2 and 4.3 below, pay royalties to Ipsen based
upon Net Sales of any given Licensed Product in any given country in the
Territory during the Royalty Term applicable to sales of such Licensed Product
in such country, which royalties shall be equal to 5% of such Net Sales. For
purposes of clarification, the determination of the amount of royalties due
Ipsen pursuant to this Section 4.1(a) shall be made on a Licensed
Product-by-Licensed Product basis and on a country-by-country basis. Payment of
royalties due to Ipsen pursuant to this Section 4.1(a) shall be made in
accordance with the provisions of Article 5 hereof.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

15

--------------------------------------------------------------------------------


 

(b)                                 In consideration for the rights and license
under Ipsen Know-How granted to Nuvios pursuant to this Agreement, Nuvios shall
pay royalties to Ipsen based upon net sales by Nuvios, its Affiliates,
sublicensees or other commercialization contractors of any pharmaceutical
product (other than Licensed Compound or Licensed Product) that is a Nuvios
Invention and that was derived from or based on Ipsen Know-How that is
Confidential Information of Ipsen, which royalties shall be equal to [*] percent
([*]%) of such net sales. For the purpose of calculating the royalties due to
Ipsen pursuant to this Section 4.1(b), the provisions of Section 4.1(a) (other
than the royalty rate specified therein), Section 4.2, Section 4.3 and Article 5
hereof and the definition of Net Sales shall apply “mutatis mutandis”. Nuvios
shall have the unilateral right to terminate Ipsen’s rights under this
Section 4.1(b), upon written notice to Ipsen with immediate effect, if Ipsen in
any country of the world brings an action or proceeding seeking to have a Nuvios
Patent Right or Joint Patent Right declared invalid or unenforceable

 

(c)                                  Notwithstanding the foregoing provisions of
Section 4.1(a) and Section 4.1(b) or any other provisions of this Agreement to
the contrary, in the event that Ipsen or its Affiliates, has committed a
material breach of article 2.1 or article 2.6 as a result of any actions or
activities of Ipsen or its Affiliates in a country of the Territory, then all
obligations of Nuvios, its Affiliates, sublicensees or Contractors under this
Section 4.1 to pay royalties in such country shall terminate effective
immediately upon Nuvios giving written notice of termination to Ipsen.

 

4.2.                            Adjustments related to Unlicensed Products.

 

Notwithstanding anything express or implied in Section 4.1 to the contrary, if,
in a given country of the Territory, (i) there is no Valid Claim of an issued
patent within Ipsen Patent Rights or Joint Patent Rights that Covers the
composition of matter of a Licensed Product, the methods of use thereof and/or
manufacturing or formulation processes thereof in such country, and (ii) either:

 

(A) aggregate unit sales in such country of Unlicensed Products constitute more
than [*]% of the market share on a per unit basis with respect to all unit sales
of such Unlicensed Products and such Licensed Product in such country THEN
Nuvios, its Affiliates, sublicensees or Contractors shall have the right to
calculate royalty payments by including only [*]% of the amount of Net Sales
Nuvios, its Affiliates, sublicensees or Contractors would have otherwise
included for such country to calculate royalty payments, or constitute more than
[*]% of the market share on a per unit basis with respect to all unit sales of
such Unlicensed Products and such Licensed Product in such country THEN the
obligation of Nuvios, its Affiliates, sublicensees or Contractors to pay
royalties to Ipsen pursuant to Section 4.1(a) with respect to sales of such
Licensed Product in such country shall terminate and be of no further force or
effect.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

16

--------------------------------------------------------------------------------


 

OR (B) Unlicensed Products are commercially available in such country and the
per unit retail price of such Licensed Product has suffered a decline of more
than [*]% from the per unit price at which such Licensed Product was being sold
in such country immediately prior to the commercial entry of such Unlicensed
Products in such country, THEN Nuvios, its Affiliates, sublicensees or
Contractors shall have the right to calculate royalty payments by including only
[*]% of the amount of Net Sales Nuvios, its Affiliates, sublicensees or
Contractors would have otherwise included for such country to calculate royalty
payments, or has suffered a decline of more than [*]% from the per unit price at
which such Licensed Product was being sold in such country immediately prior to
the commercial entry of such Unlicensed Products in such country, THEN the
obligation of Nuvios, its Affiliates, sublicensees or Contractors to pay
royalties to Ipsen pursuant to Section 4.1(a) with respect to sales of such
Licensed Product in such country shall terminate and be of no further force or
effect.

 

4.3.                            Adjustments Related to third party Payments.

 

If, in connection with any Licensed Compound or Licensed Product, Nuvios is
obligated to remit payments to third parties in relation to intellectual
property rights owned by such third parties, including, without limitation, when
Nuvios licenses in formulation technology from third party for use with Licensed
Compound or Licensed Product and/or as determined pursuant to Article 11.7 of
this Agreement, Nuvios shall be permitted to offset against payments due to
Ipsen under this Agreement up to fifty percent ([*]%) of any payments due to
such third parties during any calendar year, provided however that this offset
does not result in a reduction of more than [*]% of the royalty payments that
would otherwise have been due to Ipsen in any calendar year. In case Nuvios has
not been able to offset any allowed amount during any relevant calendar year, no
resulting payment shall be due from Ipsen to Nuvios as a result of such
shortfall, but Nuvios shall be entitled to carry over such shortfall to one or
more subsequent calendar years and seek to offset the full amount of such
shortfall against payments otherwise due to Ipsen in such subsequent calendar
year or calendar years (subject always to the limitation set forth in this
Section 4.3 that in no event shall royalty payments that would otherwise have
been due to Ipsen during in any calendar year be reduced by more than [*]%).

 

ARTICLE 5   PAYMENT, REPORTING, AUDITING

 

5.1.                            Currency and Conversion.

 

All payments under this Agreement shall be in Euros except the milestone
payments indicated in 3.1 to be in US Dollars as well as royalty payments
referred to in this Article 5.1 with respect to Net Sales in the USA.

 

Calculation of Net Sales and royalties by Nuvios:

 

With respect to the USA: For the purpose of the royalty calculation for the USA,
Nuvios shall calculate Net Sales and calculate and pay corresponding royalties
in USD.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

17

--------------------------------------------------------------------------------


 

With respect to ROW: For the purpose of the royalty calculation for the ROW,
Nuvios shall calculate Net Sales and corresponding royalties in Euros. For this
purpose, whenever calculations of Net Sales or royalties require conversion from
any currency (other than Net Sales achieved in the Euro zone), Nuvios shall
convert into EUROS the amount of Gross Sales and Net Sales, using the [*]
exchange rates (as published in the Wall Street Journal European Edition or if
no longer available any other sources mutually-agreed by the Parties) of the [*]
of each applicable Accounting Period.

 

5.2.                            Payments and Reporting.

 

After the First Commercial Sale of Licensed Product in the Territory, Nuvios
shall calculate royalties quarterly at the end of each Accounting Period (i.e.,
March 31, June 30, September 30 and December 31) and shall pay royalties on Net
Sales quarterly within sixty (60) days after the end of each Accounting Period.

 

With each such payment, Nuvios shall provide in writing to Ipsen for the
relevant Accounting Period at least the following information split by United
States of America, EU, and any other countries of the Territory:

 

·                                          Gross Sales (expressed in the
currency in which the sale of Licensed Product is made, and for Gross Sales
achieved in the ROW, the applicable conversion rates and the resulting amount in
Euros);

 

·                                          Net Sales (expressed in the currency
in which the sale of Licensed Product is made, and for Net Sales achieved in the
ROW, the applicable conversion rates and the resulting amount in Euros);

 

·                                          Total royalty payable (expressed in
USD for the Net Sales achieved in the USA and in Euros with respect to ROW).

 

5.3.                            Late payments. Any payment under Articles 3 and
4 that is not timely paid shall bear interest, to the extent permitted by
applicable law, at the [*] European Interbank Offered Rate (EURIBOR) as reported
by Datastream (or a successor or similar organization) from time to time,
calculated on the number of days such a payment is overdue, plus [*] ([*])
percentage points.

 

5.4.                            Taxes

 

Each Party shall pay all sales, turnover, income, revenue, value added, and
other taxes levied on account of payments accruing or made to it under this
Agreement. Nothing in the foregoing sentence shall be deemed to affect the
definition of Manufacturing Cost and/or any right that either Party specifically
is provided or granted under this Agreement to charge and collect from the other
Party the Manufacturing Cost incurred by such Party in connection with Licensed
Product supplied by such Party to the other Party.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

18

--------------------------------------------------------------------------------


 

If provision is made in law or regulation of any country for withholding of
taxes of any type, levies or other charges with respect to any amounts payable
under this Agreement to a Party, the other Party (“Withholding Party”) shall
promptly pay such tax, levy or charge for and on behalf of the Party to the
proper governmental authority, and shall promptly furnish the Party with a
signed original certificate of such tax deduction. The Withholding Party shall
have the right to deduct any such tax, levy or charge actually paid from payment
due by the Party or be promptly reimbursed by the Party if no further payments
are due by the Party. Each Party agrees to assist the other Party in claiming
exemption from such deductions or withholdings under double taxation or similar
agreement or treaty from time to time in force and in minimizing the amount
required to be so withheld or deducted.

 

5.5.                            Blocked Countries. If by reason of law Nuvios is
unable to convert to Euros a portion of the amount due by it under this
Agreement, then Nuvios shall notify Ipsen in writing and Nuvios shall pay to
Ipsen such portion in the currency of any other country designated by Ipsen and
legally available to Nuvios.

 

5.6.                            Accounting.

 

Nuvios shall maintain and shall cause its Affiliates and Contractors to maintain
full, true and accurate books of account containing all particulars that may be
necessary for the purpose of calculating all royalties payable under this
Agreement. Such books of account shall be kept at their principal place of
business. Nuvios shall permit Ipsen, by independent qualified public accountants
selected by Ipsen and reasonably acceptable to Nuvios, to examine such books and
records at any reasonable time, but not later than [*] ([*]) years following the
rendering of any corresponding reports, accountings and payments pursuant to
this Agreement. The foregoing right of review may be exercised only once during
each [*] ([*]) month period. Such accountants may be required by Nuvios to enter
into a reasonably acceptable confidentiality agreement, and in no event shall
such accountants disclose to Ipsen any information other than such as relates to
the accuracy of reports and payments made or due hereunder. The opinion of said
independent accountants regarding such reports, accountings and payments shall
be binding on the parties other than in the case of manifest error. Ipsen shall
bear the cost of any such examination and review; provided that if the
inspection and audit shows an underpayment of royalty of more than [*] percent
([*]%) of the amount due for the applicable Accounting Period, then Nuvios shall
promptly reimburse Ipsen for all costs incurred in connection with such
examination and review. Nuvios shall promptly pay to Ipsen the amount of any
such underpayment revealed by an examination and review together with late
payment interest pursuant to Article 5.3.

 

ARTICLE 6   DEVELOPMENT GOVERNANCE

 

6.1.                            Joint Steering Committee:

 

The Parties shall establish a Joint Steering Committee (JSC) which shall act as
a consultative body for the purpose of monitoring the design and implementation
of the Development Plan and generally as the forum for information sharing with
respect to the

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

19

--------------------------------------------------------------------------------


 

Development Plan. The JSC will consist of an equal number of representatives
from each Party (one or more). Each Party shall, within [*] ([*]) days after the
Effective Date, select its initial representatives and set a date shortly
thereafter (no later than [*] days) for the first meeting of such JSC. Each
Party may replace its representatives at any time on prior written notice to the
other Party. The Chairperson of the JSC shall be from Nuvios. The Chairperson
shall be responsible for providing an agenda for each meeting at least [*] ([*])
business days in advance of such meeting.

 

The JSC shall be responsible for:

 

·                                          Monitoring the Development activities
carried out by Nuvios under the Development Plan

 

·                                          co-ordinating the Development Plan
and Japanese Development Plan and activities thereunder, including scheduling
and prioritization thereof;

 

·                                          deciding on changes to Development
Plan;

 

6.2.                            Japanese Development Committee: Development
works to be undertaken in Japan shall be set forth in the Japanese Development
Plan which shall be (i) consistent with the Development Plan, (ii) consistent
with the determinations made by the JSC with respect to development activities
to be pursued, continued, discontinued or modified in Japan for the purposes of
optimizing the global development of Licensed Compound or Licensed Product in
both the Territory and Japan or for purposes of reducing the risk of global
development of Licensed Compound or Licensed Product in both the Territory and
Japan and (iii) determined in collaboration with Teijin within the framework of
a committee made of representatives of Ipsen and Teijin (Japanese Development
Committee). The chairman of the Japanese Development Committee shall at all
times be a member appointed by Ipsen. Ipsen shall represent Nuvios’ interest on
the basis of Nuvios’ instructions to Ipsen in the Japanese Development Committee
and shall not take without prior approval from Nuvios any decision with regards
to the clinical and the regulatory strategy in Japan. Nuvios shall provide Ipsen
with detailed written instructions related to the Japanese Development Plan and
its performance in a timely manner so as to enable Ipsen to comply with its
obligations under this article 6.2.

 

6.3.                            Meetings of the Joint Steering Committee:

 

The JSC shall meet at least [*] ([*]) per year, with at least [*] ([*]) meeting
during each year in person (the location of each meeting in person to alternate
between the offices of each Party), for so long as the Development Plan
contemplates clinical development of a Licensed Product. The JSC may appoint
working sub-groups to communicate frequently and outside formal meetings.

 

The Party hosting a meeting shall prepare written draft minutes of the meeting
in reasonable detail and distribute such draft minutes to all members of the JSC
for comment and review within [*] ([*]) business days after the relevant
meeting. The JSC members shall have [*]

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

20

--------------------------------------------------------------------------------


 

([*]) business days to provide comments. The Party preparing the minutes shall
incorporate timely received comments and distribute finalized minutes to all
members of the JSC within [*] ([*]) business days of the relevant meeting.

 

6.4.                            Meetings of the Japanese Development Committee:

 

The Japanese Development Committee shall first meet no later than sixty days
following signature of the first Development Plan. Thereafter the Japanese
Development Committee shall meet no less than every [*] ([*]) months as decided
by the chairman of the Japanese Development Committee. Additional meetings can
be convened by Ipsen or Teijin with no less than [*] ([*]) days prior written
notice which shall include the agenda for such extraordinary meeting. The agenda
of the meetings shall be prepared by the chairman of the Japanese Development
Committee and shall include any matter raised by Ipsen or Teijin for discussion
within the Japanese Development Committee.

 

Meetings of the Japanese Development Committee shall take place alternatively in
Teijin’s or Ipsen premises, in person or by video or teleconference. Ipsen shall
invite and Nuvios shall be entitled to attend and participate in all meetings of
the Japanese Development Committee, but shall have no voting right. Minutes of
the meetings shall be prepared and sent to all members of the Japanese
Development Committee by the chairman of the Japanese Development Committee.
Ipsen shall, without delay, supply Nuvios with a copy thereof for Nuvios’
comments as appropriate.

 

6.5.                            Decision-making authority:

 

Decisions of the JSC shall generally be taken by consensus. In the event of a
disagreement or a deadlock, Nuvios shall have the right to cast a tie-breaking
vote. It is understood and agreed that the exercise by Nuvios of a tie-breaking
vote so as to resolve a disagreement or deadlock at the Joint Steering Committee
shall in no way result in the elimination or reduction of Nuvios’ obligation to
use reasonable commercial efforts to develop and commercialize Licensed Product
in those countries within the Territory where it is commercially reasonable to
do so in accordance with the applicable provisions of Article 7.

 

ARTICLE 7   DEVELOPMENT PLAN AND CONDUCT OF DEVELOPMENT ACTIVITIES

 

7.1.                            Development Plan

 

The Parties have agreed upon the first Development Plan in the form attached as
Appendix C.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

21

--------------------------------------------------------------------------------


 

7.2.                            Conduct of Development activities

 

Subject to the provisions set forth below in this Section 7.2, Nuvios shall use
reasonable commercial efforts to develop the Licensed Product for registration
and commercialization in those countries within the Territory where it is
commercially reasonable to do so.

 

Subject to the provisions set forth below in this Section 7.2, Nuvios shall use
reasonable commercial efforts to complete the Development Plan in order to
obtain FDA, EMEA and any other Regulatory Approvals for one Licensed Product in
those countries within the Territory where it is commercially reasonable to do
so. Nuvios shall use reasonable commercial efforts to conduct its tasks and
obligations under the Development Plan:

 

·                                          in accordance with Good Laboratory,
Good Clinical and Good Manufacturing Practices, to the extent these are
applicable;

 

·                                          in accordance with all relevant legal
requirements and shall be responsible for obtaining all necessary approvals
therefore from any Health Agency or applicable competent authority; and,

 

·                                          keeping or causing to be kept written
laboratory notebooks and other records and reports of the results and progress
of the works to be performed in sufficient detail for to accomplish its
obligations under this Agreement.

 

Nuvios shall have ultimate responsibility for all aspects of Development of
Licensed Product in the Territory, and shall bear all related costs. Nuvios
shall have no responsibility for development and costs of Licensed Product in
Japan.

 

The Parties acknowledge that time shall be of the essence in this Agreement and
thus that the time deadlines defined in any Development Plan should be complied
with and, as a matter of principle, not be postponed. However, the Parties agree
that the time deadlines defined in any Development Plan may be reasonably
modified by the JSC.

 

Notwithstanding the provisions of the immediately preceding paragraph or the
other provisions of this Agreement (including, without limitation, this
Article 7) to the contrary, Nuvios reserves the right to cause the JSC at any
time to change or modify the Development Plan or any of the preclinical studies
or clinical trials described in the Development Plan (and the time deadlines
defined in the Development Plan), or to abandon any portion of the Development
Plan or discontinue any such preclinical studies or clinical trials, in response
to (i) regulatory requirements, (ii) scientific constraints, (iii) significant
increases in the anticipated costs of Development, (iv) any significant adverse
event or condition relating to the safety or efficacy of a Licensed Product,
(v) significant changes in the anticipated costs of manufacturing,
(vi) significant adverse changes in market conditions or in market potential of
a drug candidate, or (viii) any reasonable determination made by Nuvios in good
faith that such change, modification, abandonment or discontinuation is designed
ultimately to improve the probability of obtaining Regulatory Approval of
Licensed Product in the Territory.

 

Nuvios shall communicate to Ipsen in a timely manner all Nuvios Know How, and
Ipsen shall be authorized to communicate to Teijin all of such Nuvios Know How,
free of charge,

 

22

--------------------------------------------------------------------------------


 

provided that Ipsen takes appropriate steps (including, without limitation,
entering into appropriate confidentiality agreements) to ensure that all of such
Nuvios Know How disclosed by Ipsen to Teijin is only considered, evaluated and
(to the extent permitted pursuant to Section 2.5 hereof) used by Teijin for
purposes related only and exclusively to the development and further
commercialization of License Product in Japan. At the request of Nuvios, Ipsen
shall cause Teijin to enter into a confidentiality agreement with Nuvios in form
and substance reasonably satisfactory to Nuvios and Teijin. Nuvios’ agreement
and obligations under this paragraph are subject to compliance by Ipsen with all
of its agreements and obligations set forth in the next paragraph.

 

Ipsen shall communicate, or shall cause Teijin to communicate to Ipsen or
Nuvios, free of charge and in a timely manner all Know-How, intellectual
property rights and data resulting from the performance of the Japanese
Development Plan provided that all of such Know-How, intellectual property
rights and data disclosed by Ipsen to Nuvios is only considered, evaluated and
used by Nuvios for purposes related only and exclusively to the development and
commercialization of Licensed Product in the Territory. At the request of
Teijin, Nuvios shall enter into confidentiality with Teijin in form and
substance reasonably satisfactory to Nuvios and Teijin. Ipsen’s agreement and
obligations under this paragraph are subject to compliance by Nuvios with all of
its agreements and obligations set forth in the immediately preceding paragraph.

 

Ipsen shall ensure that the Japanese Development Plan is consistent in all
material respects with the Development Plan, and Ipsen shall cause Teijin and
the Japanese Development Committee to make such changes to the Japanese
Development Plan to ensure that it is consistent in all material respects to the
Development Plan. In addition, in the event that the Development Committee
determines that changing or modifying the Japanese Development Plan or any of
the preclinical studies or clinical trials described in the Japanese Development
Plan (or the time deadlines defined in the Japanese Development Plan), or the
abandonment of any portion of the Japanese Development Plan or discontinuation
of any preclinical studies or clinical trials described in the Japanese
Development Plan, is in the best interests of the global development and
commercialization of Licensed Product in both the Territory and Japan, then
Ipsen shall use reasonable commercial efforts (including, without limitation,
enforcing Ipsen’s rights under the Teijin Agreement) to cause Teijin and the
Japanese Development Committee to make and/or implement such changes,
modifications, abandonment or discontinuation.

 

It is understood that Teijin shall have responsibility for day to day operations
under the Japanese Development Plan.

 

7.3.                            Research programme on Ipsen Formulation
Technology

 

In the event Nuvios intends to develop a formulation of the Licensed Product
with the Ipsen Formulation Technology, Nuvios and Ipsen shall agree and enter
into a separate research agreement containing a research work program and budget
under which Ipsen shall use reasonable commercial efforts to carry out research
activities to provide Nuvios with a Licensed Product formulated with Ipsen
Formulation Technology. All research activities carried out by Ipsen pursuant to
this Section 7.3 will be charged by Ipsen to Nuvios at the following rates:

 

23

--------------------------------------------------------------------------------


 

·                                          Internal costs: USD [*] per FTE

 

·                                          External costs: at cost.

 

Any such costs shall be invoiced by Ipsen to Nuvios quarterly in advance (with
respect to internal costs) and shall be payable within thirty (30) days of the
date of each invoice which shall also set forth those third party invoices
received during the preceding quarter. Invoice shall include the addition of
value added tax or any similar tax which may be applicable. In no event shall
Ipsen invoice Nuvios, and Nuvios be required to pay, for amounts in excess of
the amounts set forth in the budget agreed upon by the Parties, unless otherwise
agreed between the Parties.

 

Ipsen provides no guarantee of success that its research activities under such
research agreement will be successful and will result in a Licensed Compound
formulated with Ipsen Formulation Technology that is eligible for further
development activities.

 

The Parties acknowledge that time shall be of the essence in this Agreement and
thus that the time deadlines defined in any research work program agreed by both
Parties pursuant to this Section 7.3 should be complied with and, as a matter of
principle, not be postponed. However, the Parties agree that the time deadlines
defined in any such research work program may be reasonably modified by the
Parties.

 

Ipsen may not transfer, delegate or assign any of its obligations under this
Section 7.3 to any person or entity without the prior written consent of Nuvios,
which shall not be unreasonably withheld or delayed.

 

ARTICLE 8   DEVELOPMENT — REGULATORY AND SAFETY

 

8.1.                            Transfer of Ipsen Know-How and Documentation to
Nuvios. The Parties agree that, promptly following the Effective Date, at the
reasonable request from Nuvios, Ipsen shall transfer:

 

·                                          Any historical Serious Adverse Events
reports - Research and development reports

 

·                                          Any copies of any correspondence in
its possession or under its control with any regulatory agencies related to
Licensed Compound

 

·                                          Copies of all documents in its
possession or under its control relating to any Ipsen Know-How pertaining to the
research, Development or manufacture of Licensed Compound or Licensed Product

 

·                                          Copies of all patents and patent
applications included within Ipsen Patent Rights pertaining to Licensed Compound
or Licensed Product

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

24

--------------------------------------------------------------------------------


 

Upon the reasonable request from Nuvios made at any time or from time to time
during the Term, Ipsen shall transfer to Nuvios all of the items listed above to
the extent that such items have not previously been transferred to Nuvios.

 

In addition, from time to time during the Term, at the reasonable request of
Nuvios, Ipsen agrees to make available to Nuvios those of Ipsen’s employees and
consultants that have knowledge and expertise in connection with researching,
developing, manufacturing, obtaining regulatory approval for, or creating and
prosecuting intellectual property with respect to, any of the Licensed Compounds
or Licensed Products for purposes of facilitating the transfer of all Ipsen
Know-How to Nuvios in connection with any such Licensed Compound or Licensed
Product. The performance by Ipsen of its obligations under this paragraph shall
be at no cost to Nuvios.

 

8.2.                            Responsibility for Regulatory Affairs. Nuvios
shall be responsible for all regulatory affairs in the Territory related to
Licensed Compound and Licensed Product, including the preparation and filing of
applications for Regulatory Approval, as well as any or all governmental
approvals required to manufacture, or have manufactured, Licensed Compound or
Licensed Product. Nuvios shall file all such applications in its own name, or
that of its Affiliate. Nuvios shall provide Ipsen with copies of all
correspondence and final filings (including, without limitation, IND filings and
NDA Filings) related to Licensed Product with regulatory authorities for Ipsen
and/or Teijin’, provided that Ipsen has complied with all of its obligations in
the next sentence. Ipsen shall provide, or cause Teijin to provide, Nuvios with
copies of all correspondence and final filings (including, without
limitation, IND filings and NDA Filings) made by Teijin related to Licensed
Product with regulatory authorities in Japan.

 

8.3.                            Ownership of Regulatory Approvals: Nuvios shall
own all Regulatory Approval files and Regulatory Approvals in the Territory,
provided that with respect to France, if Ipsen has elected to co-market the
Licensed Product in France pursuant to, and in accordance with, the provisions
of Section 10.2, Nuvios shall apply for two NDAs to allow co-marketing in
France. One NDA shall be in the name of Nuvios and the other NDA shall be in the
name of Ipsen.

 

8.4.                            Drug Safety Database and pharmaco-vigilance
responsibility. Nuvios shall be the holder of the reference global safety
database. With respect to Japan and France, as the case may be, the Parties
further agree that Nuvios will execute with Ipsen or Teijin (as Ipsen shall
indicate) and when deemed appropriate by the Parties before Nuvios initiates any
clinical trial, a separate pharmaco-vigilance agreement (the “Pharmacoviligance
Agreement”) in form and substance reasonably satisfactory to Nuvios and the
other party or parties thereto that will include the mutually agreed process to
be used for the exchange of pharmaco-vigilance data. The Pharmacovigilance
Agreement shall include the following: Upon identification of any potential
safety issue, Nuvios’ Drug Safety group will contact all Parties’ members of the
joint Drug Safety Committee (as defined in the Pharmacovigilance Agreement) if
an urgent need requires such a committee to meet. The joint Drug Safety
Committee will at its meeting agree on appropriate measures to deal with the
relevant safety issue and all Parties shall fully implement such measures. The
joint Drug Safety Committee shall operate by consensus with the exception that,
if there is disagreement or deadlock at the joint Drug Safety Committee, Nuvios
shall have

 

25

--------------------------------------------------------------------------------


 

the final say as holder of the main regulatory responsibilities to the extent
permitted by applicable laws and regulations. Ipsen shall cause Teijin to comply
with the provisions of this Section 8.4.

 

ARTICLE 9   MANUFACTURE AND SUPPLY

 

9.1.                            Clinical Supply for the Phase I and Phase II
Clinical Trials. Except as otherwise agreed by the JSC, Ipsen shall make and
supply, or cause to be made and supplied, all necessary clinical supply of the
injection formulation of the Licensed Compound and/or Licensed Product
(described in Appendix D hereto) that is available to Ipsen on the Effective
Date for use by Nuvios for the performance of Phase I and first Phase II
Clinical Trials under the Development Plan. Clinical supply of Licensed Compound
or Licensed Product to Nuvios under this Section 9.1 shall be provided at
Ipsen’s Manufacturing Cost. The Parties shall enter into a clinical supply
agreement and a technical agreement with respect to such clinical supplies by
Ipsen to Nuvios. Such supply agreement and technical agreement are appended
hereto in Appendix D. Ipsen shall not be obligated to manufacture clinical
supply of Licensed Compound and/or Licensed Product for any Phase III clinical
study or for commercial supply.

 

9.2.                            Transition.

 

At the request of Nuvios, Ipsen shall provide to Nuvios a manufacturing transfer
package no later than [*] ([*]) days from the date of request by Nuvios, and
Ipsen shall use reasonable commercial efforts to transfer to Nuvios all Ipsen
Know-How and methods pertaining to the manufacture of Licensed Compound and/or
Licensed Product and Nuvios shall use commercial reasonable efforts to
understand and implement such Ipsen Know How and methods pertaining to the
manufacture of Licensed Compound and/or Licensed Product. The timing and the
steps to be followed by the Parties in connection with any such transfer shall
be set out in more detail in the clinical supply and technical agreement
contemplated under Section 9.1 above. Nuvios shall request that Ipsen proceed to
the transfer contemplated by this Section 9.2 in a timely manner so that the
timing set forth in the clinical supply and technical agreement contemplated
under Section 9.1 above is complied with. Prior to the commencement of a Phase
III Clinical Trial with respect to Licensed Compound or Licensed Product by
Nuvios, Nuvios shall use reasonable commercial efforts to review and implement
and scale-up the manufacturing processes in a timely manner so as to be capable
of supplying adequate quantities of conforming Licensed Compound and Licensed
Product for a Phase III Clinical Trial in compliance with the targeted timelines
of the Development Plan and the Japanese Development Plan. Clinical supply of
Licensed Product to Ipsen for onward supply to Teijin under this Article 9.2
shall be provided at Nuvios’ Manufacturing Cost for such clinical supply at the
time of the manufacture thereof. At such time as Nuvios shall have successfully
implemented and scaled-up the manufacturing processes so as to be capable of
supplying adequate quantities of conforming Licensed Compound and Licensed
Product for such Phase III Clinical Trial, Ipsen shall cease all manufacturing
activities with respect to Licensed Compound and Licensed Product.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

26

--------------------------------------------------------------------------------


 

9.3.                            Commercial Supply.

 

Nuvios shall be solely and exclusively responsible for the manufacture, in
accordance with good manufacturing practice, and supply of commercial quantities
of Licensed Product in the Territory (including France) and Japan after receipt
of Regulatory Approval therefore in the applicable jurisdiction or
jurisdictions.

 

With respect to Japan: Nuvios shall supply commercial quantities of finished and
fully labeled Licensed Product (and shall provide any clinical supplies that may
be required after obtaining Regulatory Approval) to Ipsen for Teijin in Japan at
a supply price equal to [*]. Should the manufacturing costs be anticipated to
exceed [*], as evidenced by Nuvios, then the Parties shall discuss in good faith
to define a new supply price which shall be no less than a supply price equal to
such manufacturing costs plus a reasonable markup (not to exceed [*] percent of
such manufacturing costs).

 

With respect to France if Ipsen has elected to co-market Licensed Product in
France: Nuvios shall supply commercial quantities of finished and fully labeled
Licensed Product (and shall provide any clinical supplies that may be required
after obtaining Regulatory Approval) to Ipsen for France at a supply price equal
to (i) for commercial supplies, Nuvios’ Manufacturing Cost plus a [*] percent
([*] %) margin, and (ii) for clinical supplies, [*].

 

The Parties, with respect to the supply of Licensed Product for France and for
Japan contemplated pursuant to this Section 9.3, shall agree on the terms of a
commercial supply agreement and a technical agreement no later than the date of
first NDA filing for Licensed Product in the corresponding country. It shall be
a condition precedent to Nuvios’ supply obligations under this Section 9.3 that
the Parties shall have agreed upon the terms of, and executed and delivered to
each other, such supply agreement and such technical agreement. Without limiting
the foregoing provisions of this paragraph, such agreements should provide
standard provisions commonly used in the industry, including:

 

·                                          that Ipsen or Teijin shall provide
binding forecasts of the clinical and commercial quantities of Licensed Product
required for Japan,

 

·                                          that Nuvios or its contractor shall
manufacture in accordance with good manufacturing practice and supply Licensed
Product compliant to specifications,

 

·                                          that disruption of supply shall be
remedied by equitable sharing of available stock,

 

·                                          that Ipsen or Teijin shall bear the
costs (including, without limitation, capital costs) associated with
establishing any special manufacturing process or changing any established
manufacturing process, in either case that may be required in Japan for the
manufacture of Licensed Product but is not required in the Territory,

 

·                                          audit of the manufacturing facility
and the manufacturing process implemented in the manufacture of Licensed
Compound and Licensed Product so as to ensure that Nuvios or its contractor
manufactures in accordance with good manufacturing

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

27

--------------------------------------------------------------------------------


 

practice and the Regulatory Approvals, including the Japanese Regulatory
Approvals;

 

·                                          audit of Nuvios’ or its contractor’s
Manufacturing Cost and that upon request from Ipsen, Nuvios will provide to
Ipsen a certificate from the Nuvios auditors confirming the determination of
Manufacturing Cost in accordance with IAS as consistently applied by Nuvios or
its contractor in determining the cost of goods.

 

ARTICLE 10   COMMERCIALIZATION

 

10.1.                     Nuvios, at its own expense, shall have sole
responsibility and decision-making authority for the marketing, promotion, sale
and distribution of Licensed Product in the Territory under Nuvios’s Regulatory
Approvals. Subject to obtaining any required Regulatory Approvals and subject
also to the provisions set forth below in Section 10.4, Nuvios shall use
reasonable commercial efforts to market, promote, sell and distribute the
Licensed Product in those countries within the Territory where it is
commercially reasonable to do so.

 

10.2.                     Ipsen may, at any time during the term of this
Agreement, elect to co-market or co-promote a Licensed Product in France, free
of charge, provided that (i) at the time of such election Nuvios has either
elected to file for Regulatory Approval to sell such Licensed Product in France
or is selling such Licensed Product in France, (ii) at the time of such election
such Licensed Product is Covered by a Valid Claim of Ipsen Patent Rights in
France and (iii) at the time of such election Ipsen is not in material breach of
this Agreement or any of the Related Agreements. In the event that Ipsen makes
any such election, the Parties shall, within thirty days following the
notification of such election to Nuvios, enter into either a co-promotion
agreement or co-marketing agreement containing standard provisions as usual in
the pharmaceutical industry and the following particular conditions:

 

10.2.1.                                  Nuvios will be responsible for ensuring
that the requisite Regulatory Approvals are submitted and, if necessary, varied
or transferred and shall use reasonable commercial efforts to obtain the same in
order to permit such co-marketing or co-promotion in France.

 

10.2.2.                                  Co-promotion particular provisions:

 

·                                          All revenues from sales of Licensed
Product in France will be booked by Nuvios.

 

·                                          Nuvios shall have final say as to the
identity of the accounts to be called on by the respective sales forces of
Nuvios and Ipsen, as to the number, frequency and priority of sales calls, and
as to the allocation of sales call responsibilities among the respective sales
forces of Nuvios and Ipsen.

 

·                                          Ipsen shall elect the percentage (not
to exceed [*]%) of the revenues from sales of Licensed Product in France to
which Ipsen shall be entitled, Ipsen shall be allocated such percentage of such
revenues, and Ipsen shall be allocated that same

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

28

--------------------------------------------------------------------------------


 

percentage of the aggregate amount (the “Co-Promotion Expenses Amount”) of those
costs and expenses incurred by both Nuvios and Ipsen in connection with such
co-promotion efforts that would be customarily shared costs and expenses in a
typical drug co-promotion arrangement in the pharmaceutical industry.

 

·                                          The Parties shall make payments to
each other on a quarterly basis to the extent necessary so that each Party is
allocated its proper percentage of the revenues from sales of Licensed Product
in France during the applicable calendar quarter and its proper percentage of
the Co-promotion Expenses Amount during the applicable calendar quarter.

 

·                                          Ipsen will pay Nuvios on a quarterly
basis a [*]% royalty on Ipsen’s allocable portion of the net revenues from sales
of Licensed Product in France during the applicable calendar quarter.

 

10.2.3.                                  Co-marketing provisions:

 

·                                          Each of Nuvios and Ipsen will be a
Regulatory Approval holder, unless dual Regulatory Approval holders are not
permitted under the applicable law, in which case Nuvios shall be the Regulatory
Approval holder. Nuvios shall have responsibility for all pricing/ reimbursement
approvals. Each Party will market and distribute Licensed Product in France
under such Party’s own brand. For purposes of this Section 10.2.3, Licensed
Product co-marketed by Ipsen in France shall be referred to as “Ipsen Licensed
Product”.

 

·                                          Ipsen will purchase finished Ipsen
Licensed Product from Nuvios at Nuvios Manufacturing Cost plus a [*]% markup.
Ipsen Licensed Product shall be packaged and labeled in such manner so as to
clearly distinguish Ipsen Licensed Product from Licensed Product commercialized
by Nuvios in France or elsewhere in the Territory.

 

·                                          Ipsen will pay Nuvios on a quarterly
basis a [*]% royalty on Ipsen’s net sales from the sale of Ipsen Licensed
Product in France during the applicable calendar quarter, and Nuvios will pay
Ipsen on a quarterly basis a [*]% royalty on Net Sales from the sale of Licensed
Product in France by Nuvios, its Affiliates or Contractors during the applicable
calendar quarter.

 

·                                          In the event that either Party
becomes aware that units of Ipsen Licensed Product sold or intended for sale in
France by Ipsen are being exported from France and imported into and sold in
another country in the Territory, such Party shall provide written notice to the
other Party and Ipsen shall have a period of [*] ([*]) days to remedy the
situation. If, within such [*] ([*]) day period, Ipsen is unable to cause the
export of Licensed Product from France and sale in any other country or
countries to stop, then Nuvios may require that an independent qualified public

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

29

--------------------------------------------------------------------------------


 

accountant selected by Nuvios and reasonably acceptable to Ipsen examine, at the
expense of Nuvios, the books and accounts of Ipsen with respect to the sales of
Ipsen Licensed Product with a view to determine whether a material quantity of
such Ipsen Licensed Product have been exported from France. If and when it is
determined that a material quantity of such Ipsen Licensed Product have been
exported from France, the cost of such examination incurred by Nuvios shall be
reimbursed by Ipsen and Ipsen shall be required to make payment to Nuvios of an
amount equal to [*] percent ([*]%) of the net sales of Ipsen in France with
respect to any units of Ipsen Licensed Product that have been determined to have
been exported from France.

 

10.2.4.                                  Assignment and sub license:

 

Ipsen’s rights under this Section 10.2 may not be assigned, sublicensed or
transferred to any person or entity.

 

10.2.5.                                  Condition Precedent:

 

The respective rights and obligations of the Parties under this Section 10.2 are
subject to the condition precedent that the Parties shall have mutually agreed
upon, and executed and delivered to each other, a co-promotion agreement or
co-marketing agreement, as the case may be, with respect to sales and
commercialization of Licensed Product in France that incorporates the provisions
of this Section 10.2.

 

10.3.                     In the event that either Party becomes aware that
units of Licensed Product sold or intended for sale in Japan by Teijin, its
Affiliates or sublicensees are being exported from Japan and imported into and
sold in any country or countries in the Territory, such Party shall provide
written notice to the other Party and Teijin and, thereafter, Ipsen or Teijin
shall have a period of [*] ([*]) days to remedy the situation. If, within such
[*] ([*]) day period, neither Ipsen nor Teijin is able to cause the export of
Licensed Product from Japan and sale in any other country or countries to stop,
then Nuvios may require that an independent qualified public accountant selected
by Nuvios and reasonably acceptable to Teijin examine, at the expense of Nuvios,
the books and accounts of Teijin with respect to the sales of Licensed Product
with a view to determine whether a material quantity of such Licensed Product
has been exported from Japan. If and when it is determined that a material
quantity of such Licensed Product has been exported from Japan, the cost of such
examination incurred by Nuvios shall be reimbursed by Ipsen or Teijin and Ipsen
shall be required to make payment, or to cause Teijin to make payment, to Nuvios
of an amount equal to [*] percent ([*]%) of the net sales of Teijin in Japan
with respect to any units of Licensed Product that have been determined to have
been exported from Japan.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

30

--------------------------------------------------------------------------------


 

ARTICLE 11   INTELLECTUAL PROPERTY

 

11.1.                     Trademarks

 

Nuvios shall identify and select one or more trademarks to be used to register,
distribute and promote Licensed Product in the Territory (collectively, “Nuvios
Trademarks” and each individually a “Nuvios Trademark”). Unless otherwise agreed
between the Parties, Ipsen shall not avail itself of any license on any Nuvios
Trademark, shall not register or use any Nuvios Trademark and shall not license,
register or use any other trademark or trade name which is the same as, or
confusingly similar to, any Nuvios Trademark in any country, except Japan where
Ipsen or Teijin may use the Nuvios Trademark and in such event, Nuvios shall
grant appropriate license free of charge to Ipsen or Teijin for use of such
Nuvios Trademark in Japan (except to the extent provided in the next sentence).
Nuvios shall own and, at its cost, shall be responsible for procurement,
registration, maintenance and enforcement of all Nuvios Trademarks used or
registered in connection with any Licensed Product, except that Ipsen or Teijin
shall pay for all of the costs and expenses of Nuvios in connection with
procuring, registering, maintaining and enforcing Nuvios Trademarks in Japan.

 

Ipsen shall identify and select one or more trademarks to be used to register,
distribute and promote such Licensed Product under Ipsen Regulatory Approvals in
France (collectively, “Ipsen Trademarks” and each individually an “Ipsen
Trademark”), provided that, in identifying, selecting, registering and/or using
any such Ipsen Trademark, Ipsen complies with all of the provisions of the first
paragraph of this Section 11.1 that are applicable to Ipsen. Unless otherwise
agreed between the Parties, Nuvios shall not avail itself of any license on any
Ipsen Trademark, shall not register or use any Ipsen Trademark and shall not
license, register or use any other trademark or trade name which is the same as,
or confusingly similar to, any Ipsen Trademark in France. Ipsen shall own and,
at its cost, shall be responsible for procurement, maintenance and enforcement
of all Ipsen Trademarks used or registered in connection with any Licensed
Product.

 

11.2.                     Infringements of Trademarks

 

Nuvios and Ipsen shall give prompt written notice to the other Party of any
suspected or actual infringement by any person of Nuvios’ rights in the Nuvios
Trademarks, or any potential or actual infringement of any person’s rights which
might result from use of any Nuvios Trademark, that comes to the attention of
the Parties during the term of this Agreement. Nuvios shall have the right but
not the obligation to initiate proceedings against, or defend claims made by,
any person in connection with any Nuvios Trademark. The commencement,
strategies, termination, settlement or defense of any action relating to the
validity or infringement of Nuvios Trademarks shall be decided by Nuvios. Any
such proceedings shall be at the expense of Nuvios. Any damages or costs
recovered by Nuvios as a result of any such proceedings or claims, shall be for
the sole benefit and account of Nuvios.

 

Nuvios and Ipsen shall give prompt written notice to the other Party of any
suspected or actual infringement by any person of Ipsen’s rights in the Ipsen
Trademarks, or any potential or actual infringement of any person’s rights which
might result from use of any Ipsen Trademark, that comes to the attention of the
Parties during the term of this Agreement. Ipsen shall have the right but not
the obligation to initiate proceedings against, or defend claims made by, any
person in connection with any Ipsen Trademark. The commencement, strategies,
termination, settlement or defense of any action relating to the validity or
infringement of Ipsen Trademarks shall be

 

31

--------------------------------------------------------------------------------


 

decided by Ipsen. Any such proceedings shall be at the expense of Ipsen. Any
damages or costs recovered by Ipsen as a result of any such proceedings or
claims, shall be for the sole benefit and account of Ipsen.

 

11.3.                     Patent Right and Know-How Ownership

 

11.3.1.                                  Ipsen shall own all Ipsen Inventions,
Nuvios shall own all Nuvios Inventions, and Ipsen and Nuvios shall jointly own
all Joint Inventions. Each Party promptly will notify the other Party in writing
of (i) any Inventions that the notifying Party believes is a Joint Invention and
(ii) any Inventions for which the notifying Party intends to file a patent
application. Each Party shall require all of its employees and contractors to
assign all Inventions made by them to such Party.

 

11.3.2.                                  As between Ipsen and Nuvios, any and
all Ipsen Know-How, Ipsen Patent Rights and Ipsen Formulation Technology are and
shall remain vested in and owned by Ipsen, subject only to the exclusive
licenses granted by Ipsen to Nuvios pursuant to Section 2.1.

 

11.3.3.                                  As between Ipsen and Nuvios, any and
all Nuvios Know-How and Nuvios Patent Rights are and shall remain vested in and
owned by Nuvios.

 

11.3.4.                                  Any and all Joint Inventions and Joint
Patent Rights shall be owned by the Parties in equal undivided shares. Except to
the extent otherwise provided elsewhere in this Agreement to the contrary
(including, without limitation, the provisions of Section 2.1 pursuant to which
Ipsen granted to Nuvios an exclusive license to all of Ipsen’s right, title and
interest in and to all of the Joint Inventions and Joint Patent Rights for
certain uses specified therein), each Party shall be free to use its undivided
share of any and all Joint Inventions or any and all Joint Patent Rights without
having to obtain the agreement or consent of the other Party, without having to
provide notice of such use to the other Party and without having to make any
accounting to the other Party for such use or any revenues or profits derived
from such use. In addition, except to the extent otherwise provided elsewhere in
this Agreement to the contrary, each Party shall be free to sell, assign,
license and otherwise transfer or dispose of all or any portion of such Party’s
undivided share in any and all Joint Inventions or any and all Joint Patent
Rights without having to obtain the agreement or consent of the other Party,
without having to provide notice of such sale, assignment, license or other
transfer or disposition to the other Party and without having to make any
accounting to the other Party for such sale, assignment, license or other
transfer or disposition or any revenues or profits derived from such sale,
assignment, license or other transfer or disposition; provided, however, that
(x) any buyer, assignee, licensee or other transferee of all or any portion of
the Joint Inventions and Joint Patent Rights shall take all or the portion of
the Joint Inventions and/or Joint Patent Rights so transferred subject to all of
the agreements and obligations under this Agreement of the transferring Party
(including, without limitation, the exclusive licenses granted by Ipsen to
Nuvios pursuant to Section 2.1 hereof with respect to certain uses of Ipsen’s
right, title and interest to the Joint Inventions and Joint Patent Rights),
(y) such buyer, assignee, licensee or other transferee shall, as a condition
precedent to the

 

32

--------------------------------------------------------------------------------


 

effectiveness of any such sale, assignment, license or other transfer or
disposition, execute an instrument in writing agreeing to assume all of the
agreements and obligations under this Agreement of the transferring Party to the
extent applicable to the Joint Inventions or Joint Patent Rights, or the portion
thereof, transferred to such buyer, assignee, licensee or other transferee, and
(z) any such sale, assignment, license or other transfer or disposition shall
not operate to release the transferring Party from any of its agreements or
obligations under this Agreement.

 

Nuvios may use during the Term any and all Joint Inventions and Joint Patent
Rights for the purposes contemplated in this Agreement.

 

11.4.                     Filing — Prosecution and Maintenance of Ipsen Patent
Rights and Nuvios Patent Rights

 

Ipsen shall at its own cost and expense be solely responsible for the filing,
prosecution and maintenance of the Ipsen Patent Rights in the Territory,
including the conduct and defense of any claims or proceedings relating to the
Ipsen Patent Rights in the Territory (including but not limited to any
interference, reissue or re-examination or opposition proceedings); provided,
however, that Ipsen shall (i) provide Nuvios with all material documentation and
correspondence from, sent to or filed with patent offices in the Territory
regarding the Ipsen Patent Rights, (ii) provide Nuvios with a reasonable
opportunity to review and comment upon all filings with such patent offices in
advance of submissions to such patent offices, and (iii) shall consider, in good
faith, incorporating any reasonable comments provided by Nuvios with respect to
any such filings. Without limiting the generality of the foregoing provisions of
this Section 11.4, Ipsen shall at its own cost and expense file, prosecute and
maintain Ipsen Patent Rights in any country in the Territory as reasonably
requested by Nuvios acting in a reasonable commercial manner with regards the
market potential of such country, including the conduct and defense of any
claims or proceedings relating to the Ipsen Patent Rights in such country
(including but not limited to any interference, reissue or re-examination or
opposition proceedings). If Ipsen determines in its sole discretion to abandon
or not to file, prosecute or maintain any claim, patent or patent application
within the Ipsen Patent Rights in any country in the Territory, including the
conduct and defense of any claims or proceedings relating to such claim, patent
or patent application (including but not limited to any interference, reissue or
re-examination or opposition proceedings), then Ipsen shall provide Nuvios with
[*] ([*]) days prior written notice of such determination, and shall provide
Nuvios with the opportunity to file, prosecute and maintain such claim, patent
or patent application in such country in the name of Nuvios (or an Affiliate of
Nuvios) as assignee, including the conduct and defense of any claims or
proceedings relating to such claim, patent or patent application in such country
(including but not limited to any interference, reissue or re-examination or
opposition proceedings), and Ipsen shall assign to Nuvios its entire right in
such claim, patent or patent application in such country, and thereafter Nuvios
shall be responsible for all costs and expenses in connection with the filing,
prosecution or maintenance of any such claim, patent or patent application
assigned by Ipsen to Nuvios pursuant to this Section 11.4(a). Ipsen shall also
pay for all costs and expenses in connection with any assignment by Ipsen to
Nuvios of any claim, patent or patent application pursuant to

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

33

--------------------------------------------------------------------------------


 

this Section 11.4(a). Nuvios shall upon first request from Ipsen deliver to
Ipsen the original of any Regulatory Approval for the purpose of applying for
any supplementary protection certificates of any Ipsen Patent Rights.

 

11.4.1.                                  Nuvios shall at its own cost and
expense be solely responsible for the filing, prosecution and maintenance of the
Nuvios Patent Rights, including the conduct and defense of any claims or
proceedings relating to the Nuvios Patent Rights in the Territory (including but
not limited to any interference, reissue or re-examination or opposition
proceedings).

 

11.4.2.                                  Each Party will take account of the
other Party’s interest in the performance of its obligations under this
Section 11.4. Each Party shall provide to the other all assistance reasonably
requested by the other Party on all such matters (at the expense of such other
Party), including agreeing to and taking all steps and executing all documents
necessary to be joined as claimant or defendant in any proceedings in any
country.

 

11.5.                     Filing — Prosecution and Maintenance of Joint Patent
Rights. Unless the Parties otherwise mutually agree in writing, Nuvios shall
have the first right to file, prosecute and maintain the Joint Patent Rights in
any and all countries of the world, including the conduct and defense of any
claims or proceedings relating to the Joint Patent Rights in any and all
countries of the world (including but not limited to any interference, reissue
or re-examination or opposition proceedings), provided however, in the event
that Nuvios determines in its sole discretion to abandon or not to file,
prosecute or maintain any claim, patent or patent application within the Joint
Patent Rights in any country of the world, including the conduct and defense of
any claims or proceedings relating to such claim, patent or patent application
(including but not limited to any interference, reissue or re-examination or
opposition proceedings), then Nuvios shall provide Ipsen with [*] ([*]) days
prior written notice of such determination, and Ipsen shall have such right and
upon exercise of such right, Ipsen shall have the right to file, prosecute and
maintain such claim, patent or patent application in such country, including the
conduct and defense of any claims or proceedings relating to such claim, patent
or patent application in such country (including but not limited to any
interference, reissue or re-examination or opposition proceedings). In each case
under this Section 11.5, the filing Party (A) shall give the non-filing Party a
reasonable opportunity to review the text of the application or submission
before filing, (B) shall consult with the non-filing Party with respect thereto,
(C) shall, prior to filing any application or submission, incorporate any
reasonable comments that the non-filing Party shall make on a timely basis to
such application or submission and (D) shall supply the non-filing Party with a
copy of the application or submission as filed, together with notice of its
filing date and serial number and all substantive prosecution. Each Party shall
keep the other advised of the status of the actual and prospective patent
filings described above in this Section 11.5 and, upon the request of the other,
provide advance copies of any papers related to the filing, prosecution and
maintenance of such patent filings. Nuvios shall promptly give notice to Ipsen
of the grant, lapse, revocation, surrender, invalidation or abandonment in the
Territory or outside the Territory of any Joint Patent Rights being prosecuted
by Nuvios. Ipsen shall promptly give notice to

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

34

--------------------------------------------------------------------------------


 

Nuvios of the grant, lapse, revocation, surrender, invalidation or abandonment
in the Territory or outside the Territory of any Joint Patent Rights being
prosecuted by Ipsen. With respect to all filings under this Section 11.5, the
filing Party shall be responsible for payment of all costs and expenses related
to such filings (including, without limitation, fees and disbursements of
outside legal counsel in connection with such filings), subject to prompt
reimbursement from the non-filing Party for [*] percent ([*]%) of all of such
costs and expenses. Either Party may disclaim its interest in any particular
patent or patent application included in the Joint Patent Rights, in which case
(X) the disclaiming Party shall assign its ownership interest in such patent or
patent application to the other Party for no additional consideration, (Y) the
Party which is then the sole owner shall be solely responsible for all future
costs of such patent or patent application and (Z) the disclaiming Party shall
hold no further rights thereunder.

 

11.6.                     Infringement

 

Each Party shall give prompt written notice to the other of any suspected or
actual Infringement by a third party of all or any portion of the Ipsen Compound
Technology, Ipsen Formulation Technology, Nuvios Patent Rights, Nuvios Know-How,
Nuvios Inventions, Joint Inventions or Joint Patent Rights (the Infringed
Rights) that comes to the attention of that Party during the Royalty Term with
respect to any and all countries in the Territory. Nuvios shall have the first
right but not the obligation to initiate and pursue proceedings against such
third party in connection with any such suspected or actual Infringement of all
or any portion of the Ipsen Compound Technology, Ipsen Formulation Technology,
Joint Inventions or Joint Patent Rights„ and Nuvios shall have the sole right
but not the obligation to initiate and pursue proceedings against such third
party in connection with any such suspected or actual Infringement of all or any
portion of Nuvios Patent Rights, Nuvios Know-How or Nuvios Inventions. The
commencement, strategies, termination, and settlement of any action or
proceedings relating to the validity or suspected or actual Infringement of the
Ipsen Compound Technology, Ipsen Formulation Technology, Joint Inventions or
Joint Patent Rights, or any portion thereof shall be decided by Nuvios in
consultation with Ipsen. The commencement, strategies, termination, and
settlement of any action or proceedings relating to the validity or suspected or
actual Infringement of Nuvios Patent Rights, Nuvios Know-How or Nuvios
Inventions, or any portion thereof, shall be decided solely by Nuvios without
any requirement that Nuvios consult with Ipsen. Any proceedings initiated and
pursued by Nuvios pursuant to this Section 11.6 shall be at the expense of
Nuvios. Nothing in this Agreement, however, shall be deemed to require Nuvios to
enforce all or any portion of the Ipsen Compound Technology, Ipsen Formulation
Technology, Joint Inventions or Joint Patent Rights„ Nuvios Patent Rights,
Nuvios Know-How or Nuvios Inventions against others; provided, however, that if
Nuvios does not enforce all or any portion of the Ipsen Compound
Technology, Ipsen Formulation Technology, Joint Inventions or Joint Patent
Rights„ Ipsen may do so at its expense and, if necessary under the relevant law
of the concerned jurisdiction, in the name of Nuvios as a plaintiff, unless
Nuvios reasonably believes that pursuit by Ipsen of any such enforcement action
jeopardizes all or any portion of the Ipsen Compound Technology, Ipsen
Formulation Technology, Joint Inventions or Joint Patent Rights„ including the
validity thereof, and sends written notice to Ipsen stating that Ipsen should
not pursue any such enforcement action for this reason, in which case Ipsen
shall

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

35

--------------------------------------------------------------------------------


 

not pursue any such enforcement action. Ipsen may not settle any proceedings or
other enforcement action without the prior written consent of Nuvios, which
consent shall not be unreasonably withheld or delayed. At the request of the
Party bringing such enforcement action or proceeding under this Section 11.6,
the other Party shall cooperate reasonably with such Party, including without
limitation by having such other Party agree to be named as a party if necessary
to such enforcement action or proceeding, and any such reasonable cooperation by
such other Party shall be at the sole cost and expense of such Party that
requested such cooperation. The Party not bringing an enforcement action or
proceeding under this Section 11.6 shall be entitled to separate representation
in such matter by counsel of its own choice and at its own expense. Any damages,
costs or other amounts recovered in connection with any action or proceeding
initiated and pursued by Nuvios or Ipsen pursuant to this Section 11.6,
including, without limitation, any settlement thereof, shall be allocated first
to the reimbursement of any reasonable expenses incurred by the Party that
initiated and pursued such action or proceeding pursuant to this Section 11.6,
and any remaining amounts shall be allocated as follows: (i) in the case of any
action or proceeding initiated and pursued by Nuvios, such remaining amounts
shall be treated as Net Sales and the royalty on such sums shall be payable to
Ipsen pursuant to Article 4, and (ii) in the case of any action or proceeding
initiated and pursued by Ipsen, such remaining amounts shall be split [*]
percent ([*] %) to Nuvios and [*] percent ([*] %) to Ipsen.

 

11.7.                     third party intellectual property rights

 

11.7.1.                                  Each Party shall give prompt written
notice to the other of any intellectual property rights of any third party which
could reasonably be considered as constituting impediment on the use of the
Ipsen Compound Technology, Ipsen Formulation Technology, Joint Inventions or
Joint Patent Rights in accordance with the provisions of this Agreement or on
the research, development, manufacture, use, marketing, promotion, distribution,
sale, import or export of Licensed Compound or Licensed Product, in which event
the Parties shall agree on the strategy and procedural steps to be taken in
respect of opposing and/or settling such potential impediment.

 

11.7.2.                                  Each Party shall give prompt written
notice to the other of claims or suits arising out of actual or alleged
Infringement of Patent Rights, Know-How or other intellectual property owned by
a third party, as a result of any use of the Ipsen Compound Technology, Ipsen
Formulation Technology, Joint Inventions or Joint Patent Rights in accordance
with the provisions of this Agreement or on the research, development,
manufacture, use, marketing, promotion, distribution, sale, import or export of
Licensed Compound or Licensed Product, in which event Nuvios shall have up to
[*] ([*]) days from receipt of such written notice to contest or defend such
claim or suit on behalf of itself and on behalf of Ipsen. If Nuvios elects to
contest or defend such claim or suit, Nuvios shall notify Ipsen of such
election, and shall keep Ipsen fully informed of any development in such claim
or suit, including by transmitting copies of all documents in such claim or
suit. If Nuvios contests or defends a claim or suit pursuant to this
Section 11.7.2, then (a) Nuvios shall control of the defense of such claim or
suit, (b) Ipsen shall provide assistance in the defense of such claim or suit in
a reasonable and timely manner

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

36

--------------------------------------------------------------------------------


 

upon reasonable request of Nuvios and at Nuvios’ sole cost and expense; and
(c) Nuvios shall have the right to compromise or settle such claim or suit;
provided, however, that such compromise or settlement shall be subject to
Ipsen’s prior written approval, which shall not be unreasonably withheld.
Notwithstanding Nuvios’ control of the defense of any such claim or
proceeding, Ipsen shall have the right to participate in such defense using
counsel of its own choice and at its own expense.

 

11.7.3.                                  If, within such [*] ([*]) day period,
Nuvios elects not to contest or defend, or fails to notify Ipsen of its intent
to contest to or defend, such claim or suit, then Ipsen shall have the right to
contest or defend such claim or suit on behalf of itself and Nuvios and shall
keep Nuvios fully informed of any development in such claim or suit, including
by transmitting copies of all documents submitted in such claim or suit. If
Ipsen contests or defends a claim or suit pursuant to this Section 11.7.3, then
(a) Ipsen shall control the defense of such claim or suit, (b) Nuvios shall
provide assistance in the defense of such claim or suit in a reasonable and
timely manner upon reasonable request of Ipsen and at Ipsen’s sole cost and
expense and (c) Ipsen shall have the right to compromise or settle such claim or
suit; provided, however, that such compromise or settlement shall be subject to
Nuvios’s prior written approval, which shall not be unreasonably withheld.
Notwithstanding Ipsen’s control of the defense of any such claim or proceeding,
Nuvios shall have the right to participate in such defense using counsel of its
own choice and at its own expense.

 

11.7.4.                                  The defending Party shall bear its own
costs and expenses (including, without limitation, attorneys fees and court
costs) in connection with the defense of any claim or suit pursuant to
Section 11.7.2 or Section 11.7.3, and the defending Party shall also bear the
costs and expenses of the other Party if and to the extent that such costs and
expenses were incurred by such other Party in connection with reasonable
assistance provided by such other Party in connection with such defense at the
request of the defending Party.

 

11.7.5.                                  In the event that, in connection with
the defense of any claim or suit pursuant to this Section 11.7 or any settlement
thereof, the defending Party shall receive damages, costs or other amounts, such
damages, costs or other amounts shall be treated in the manner contemplated
under Section 11.6 as if they had been received by the defending Party in
connection with any action or proceeding initiated and pursued by the defending
Party pursuant to Section 11.6 above.

 

11.7.6.                                  The provisions of this Section 11.7 and
the respective rights and obligations of the Parties under this Section 11.7
shall be without prejudice to any of the provisions of Article 16 or any of the
respective rights and obligations of the Parties under Article 16.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

37

--------------------------------------------------------------------------------


 

11.8.                     Patent Notices.

 

All notices provided under this Article 11 to Nuvios shall be given to:

 

Nuvios, Inc.

300 Technology Square — 5th floor

Cambridge, MA 02139

Attn: Bart Henderson, Chief Business Officer

 

with a copy to:

 

Hamilton Brook Smith & Reynolds, P.C.

530 Virginia Road

P.O. Box 9133

Concord, MA 01742

Attn: David Brook, Esq.

 

All notices provided under this Article 11 to Ipsen shall be given to:

 

SCRAS S.A.S.

24, Rue Erlanger

75016 Paris, France

Attn: Head, Patent Law

 

ARTICLE 12   CONFIDENTIAL INFORMATION

 

12.1.                     Non-Disclosure and Non-Use. In performing under this
Agreement, the Parties will share proprietary information (“Confidential
Information”) with each other. A Party receiving Confidential Information under
this Agreement (“Receiver”) from the other disclosing Party (“Discloser”) shall
maintain such Confidential Information as follows:

 

The Receiver of a given item of Confidential Information agrees:

 

not to use such Confidential Information for any purpose other than in
connection with the purpose of carrying out this Agreement;

 

to treat such Confidential Information as it would for its own confidential
information of the same nature and importance; and

 

to take all reasonable precautions to prevent the disclosure of such
Confidential Information to any third party without the prior written consent of
the Discloser, except to the extent otherwise permitted pursuant to Section 12.3
below.

 

12.2.                     Exceptions. A Receiver shall be relieved of any and
all obligations under Section 12.1 regarding Confidential Information which:

 

was known to the Receiver or its Affiliates prior to receipt hereunder or under
any confidentiality agreements signed prior to the Effective Date between the
Parties; or

 

38

--------------------------------------------------------------------------------


 

as demonstrated by the Receiver by competent written proof, is independently
generated by the Receiver or its Affiliates by persons who have not had access
to or knowledge of the Confidential Information disclosed hereunder; or

 

at the time of disclosure by the Discloser to the Receiver, was generally
available to the public, or which after disclosure hereunder becomes generally
available to the public through no fault attributable to the Receiver, or its
Affiliates or sublicensees; or

 

is hereafter made available to the Receiver or its Affiliates for use and
unrestricted disclosure by the Receiver from any third party having a right to
do so.

 

12.3.                     Authorized Disclosure.

 

12.3.1.                                  Nothing in this Agreement shall
prohibit disclosure by a Receiver of Confidential Information to its Affiliates,
employees, consultants, potential sublicensees or assignees, sublicensees,
assignees, advisors, clinical investigators, contract manufacturers, potential
lenders, lenders, potential investors, investors, or other third parties, if
any, but only on a strict need to know basis for purposes of (i) carrying out,
or causing to be carried out, any of the provisions of this Agreement, (ii) the
exercise by such Receiver of any of its rights under this Agreement, and
(iii) providing for the delegation of any of the obligations of such Receiver
under this Agreement; provided, however, that, except in the case of any such
disclosure to Receiver’s Affiliates, such disclosure occurs in the context of a
written confidentiality agreement containing provisions substantially as
protective as those of this Article.

 

12.3.2.                                  The restrictions set forth in this
Article 12 shall not prevent either Party from disclosing any Confidential
Information related to Licensed Compound or Licensed Product to government
agencies to the extent reasonably necessary to secure government approval for
the development, manufacture or commercialization of a Licensed Compound or a
Licensed Product.

 

The restrictions set forth in this Article shall not prevent disclosure to the
extent required by law or pursuant to a judicial or governmental order, provided
that the Receiver makes reasonable efforts to minimize the extent of any
required disclosure and gives the Discloser sufficient notice to permit the
Discloser to seek a protective order or other similar order with respect to such
Confidential Information, with Receiver’s reasonable assistance therefore.

 

12.4.                     Survival. This Article 12 shall survive any
termination or expiration of this Agreement for a period of ten (10) years.

 

ARTICLE 13   PUBLICATION AND PRESS RELEASE

 

13.1.                     Publications.

 

Neither Party shall publish or publicly present the results of studies carried
out under this Agreement without the opportunity for prior review by the other
Party in accordance with the provisions set forth below in this Section 13.1,
and Ipsen shall not publish or publicly present the

 

39

--------------------------------------------------------------------------------


 

results of studies carried out under this Agreement by Nuvios, its Affiliates,
sublicensees or contractors. For purposes of this Section 13.1, the term
“Publication Eligible Material” shall mean any proposed abstracts, manuscripts
or presentations (including verbal presentations) that relate to any Licensed
Compound or Licensed Product and that are eligible for publication or public
presentation by a given Party under this Section 13.1 upon compliance with all
of the procedures set forth in this Section 13.1 for publication. Each Party
agrees to provide the other Party the opportunity to review any Publication
Eligible Material that such Party proposes to publish or publicly present at
least sixty (60) days prior to their intended submission for publication and
agrees, upon request, not to submit or publicly present any such Publication
Eligible Material until the other Party is given a reasonable period of time
(not to exceed sixty (60) days) to secure patent protection for any material in
such publication or presentation that is owned by the non-publishing Party
(either individually or jointly with the publishing Party) and which the
non-publishing Party believes to be patentable. Neither Party shall have the
right to publish or publicly present Confidential Information of the other
Party, and each Party shall remove the Confidential Information of the other
Party from any proposed publication or presentation upon request by such other
Party. Nothing contained in this Section 13.1 shall prohibit the inclusion of
information necessary to file a patent application with a government authority,
except for Confidential Information of the non-filing Party, provided the
non-filing Party is given a reasonable opportunity to review the information to
be included prior to submission of such patent application. Notwithstanding the
foregoing, the Parties recognize that independent investigators have been
engaged, and will be engaged in the future, to conduct clinical trials of
Licensed Products. Such independent investigators are understood to operate in
an academic environment and shall be allowed to release information regarding
such studies in a manner consistent with academic standards. In the event that
either Party submits any manuscript or other publication relating to any
Licensed Compound or Licensed Product, it will consider and acknowledge the
contributions of the other Party, including, as appropriate, co-authorship.

 

13.2.                     Press Release; Public Disclosure of Agreement. The
Parties shall issue a mutually agreed upon joint press release at an agreed date
promptly following the execution of this Agreement. Ipsen and Nuvios will
jointly discuss and agree in writing on any statement to the public regarding
this Agreement or any aspect of this Agreement, subject in each case to
disclosure otherwise required by law or regulation as determined in good faith
by each Party. When a Party elects to make any such statement it will give the
other Party at least ten (10) day’s notice to the other Party to review and
comment on such statement.

 

13.3.                     Non-Disclosure of Termination Event. In the event of a
termination of this Agreement by Nuvios under Section 15.4, Nuvios will not
disclose or cause to be disclosed to any third party the facts or circumstances
regarding such termination, except for any such disclosure which is required by
law (including if requested by any regulatory agency, taxing authority or
commission of competent jurisdiction). As part of its obligation under this
Section 13.3, except as is required by law (including if requested by any
regulatory agency, taxing authority or commission of competent jurisdiction),
Nuvios will not (i) issue any press release with respect to the facts or
circumstances regarding termination of this Agreement under Section 15.4 or
(ii) respond to press inquiries with respect to the facts or circumstances
regarding such termination, other than responses which are materially consistent
with public disclosure regarding the same by Ipsen. For purposes of clarity,
nothing in this Section 13.3 shall prevent or

 

40

--------------------------------------------------------------------------------


 

restrict Nuvios from disclosing or causing to be disclosed publicly or to any
third party the fact that Nuvios has terminated this Agreement for any reason or
no reason if and when such termination has in fact occurred. In addition,
notwithstanding anything express or implied in this Section 13.3 to the
contrary, Nuvios shall be free to disclose the facts or circumstances regarding
any termination of this Agreement by Nuvios under Section 15.4 to any third
party to whom Nuvios is entitled to disclose Confidential Information of Ipsen
pursuant to Section 12.3 (it being understood that, for purposes of this
sentence and the provisions of Section 12.3, such facts and circumstances shall
be treated as Confidential Information of Ipsen).

 

ARTICLE 14   REPRESENTATIONS, WARRANTIES AND COVENANTS

 

14.1.                     Mutual Representations and Warranties. Each Party
hereby represents and warrants as follows:

 

(a)                                  It is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated, and has full corporate power and authority and the legal right to
own and operate its property and assets and to carry on its business as it is
now being conducted and as contemplated in this Agreement, including, without
limitation, the right to grant the licenses it is granting hereunder.

 

(b)                                 On the Effective Date, (i) it has the full
right and authority to enter into this Agreement and perform its obligations
hereunder, (ii) it is not aware of any impediment that would prevent it from
entering into the Agreement or that would inhibit its ability to perform its
obligations under this Agreement, (iii) it has taken all necessary corporate
action on its part required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder, and (iv) this
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid and binding obligation of such Party that is
enforceable against it in accordance with its terms.

 

(c)                                  It has not entered into any agreement with
any third party that is in conflict with the rights granted to the other Party
under this Agreement, and has not taken any action that would in any way prevent
it from granting the rights granted to the other Party under this Agreement, or
that would otherwise materially conflict with or materially adversely affect the
rights granted to the other Party under this Agreement. Its performance and
execution of this Agreement will not result in a breach of any other contract to
which it is a party.

 

(d)                                 On the Effective Date, it is not aware of
any action, suit, inquiry or investigation instituted by any third party which
questions or threatens the validity of this Agreement.

 

(e)                                  All necessary consents, approvals and
authorizations of all governmental authorities and other persons or entities
required to be obtained by such Party in

 

41

--------------------------------------------------------------------------------


 

connection with the execution, delivery and performance of this Agreement have
been obtained.

 

(f)                                    To the best of its knowledge, each Party
has, on the Effective Date, the right to grant to the other Party the rights and
licenses granted by such Party to the other Party pursuant to this Agreement.

 

(g)                                 Each Party has, on the Effective Date, the
necessary qualified personnel, equipment, technical know-how and other means to
perform its duties under this Agreement in a timely manner in accordance with
the terms hereof.

 

14.2.                     Ipsen Representations and Warranties.

 

Ipsen warrants and represents that:

 

(a)                                  Ipsen is the owner of the Ipsen Patent
Rights and the Ipsen Know-How that exist on the Effective Date, free and clear
(on the Effective Date) of all liens or security interests. On the Effective
Date, Ipsen is not aware of any right or license of any third party that is
required to permit Ipsen to perform its obligations under this Agreement in
accordance with the terms of this Agreement or to permit Nuvios to exercise its
rights hereunder in accordance with the terms of this Agreement.

 

(b)                                 On the Effective Date, Ipsen does not own,
control or otherwise have the right to use or practice any rights under any
patent or patent application that are not included in the Ipsen Patent Rights on
the Effective Date and that would be necessary or useful to the research,
Development, manufacture, marketing, promotion, use, sale, import or export of
Licensed Compound or Licensed Product.

 

(c)                                  On the Effective Date and to Ipsen’s
knowledge, there are no claims against Ipsen asserting that the Ipsen Compound
Technology or the Ipsen Formulation Technology Infringes the rights of any third
party. On the Effective Date and to Ipsen’s knowledge (after conducting a
reasonable investigation), there are no patents or patent applications of any
third party that have published prior to the Effective Date or that are
otherwise publicly available prior to the Effective Date and that would be
Infringed by the use, practice or exploitation of all or any portion of Ipsen
Compound Technology.

 

(d)                                 On or prior to the Effective Date, Ipsen has
not given any notice to any third party asserting Infringement by such third
party of all or any portion of the Ipsen Compound Technology or the Ipsen
Formulation Technology and to Ipsen’s knowledge, Ipsen is not aware of any such
Infringement.

 

(e)                                  On the Effective Date, Ipsen is not a party
to any contract or agreement with a third party pursuant to which Ipsen
licensed-in or otherwise acquired or has the right to use the Ipsen Compound
Technology or Ipsen Formulation Technology or pursuant to which Ipsen or Nuvios
(or any of Nuvios’ sublicensees or

 

42

--------------------------------------------------------------------------------


 

Contractors) is or will be required to make payments on account of the use,
practice or exploitation of all or any portion of the Ipsen Compound Technology
or Ipsen Formulation Technology.

 

(f)                                    Appendix E sets forth an accurate and
complete list of all INDs and other applications for Regulatory Approval with
respect to Licensed Compound and/or Licensed Product filed by Ipsen anywhere in
the world on or prior to the Effective Date. Ipsen is on the Effective Date the
owner of all INDs and other applications for Regulatory Approval set forth on
Appendix E, free and clear (as of the Effective Date) of all liens, encumbrances
or security interests in favor of third parties. On and prior to the Effective
Date and to Ipsen’s knowledge, Ipsen has complied in all material respects with
all laws applicable to all INDs and other applications for Regulatory Approval
set forth on Appendix E.

 

(g)                                 Ipsen has disclosed to Nuvios (i) the
results of all preclinical and clinical testing in its possession or control or
that are known to Ipsen on the Effective Date; and (ii) all information in its
possession or control or that are known to Ipsen on the Effective Date
concerning side effects, injury, toxicity or sensitivity reaction and incidents
or severity thereof with respect to Licensed Compound and/or Licensed Product.
Ipsen has not withheld any information which, in Ipsen’s reasonable judgment, is
material to this transaction. All information and data disclosed by Ipsen to
Nuvios are complete and accurate in all material respects.

 

(h)                                 On the Effective Date, there is no
litigation against Ipsen with respect to all or any portion of the Ipsen
Compound Technology or Ipsen Formulation Technology.

 

(i)                                     On or prior to the Effective Date, Ipsen
has not entered into any agreement with a third party pursuant to which Ipsen
shall have agreed not to enforce any right of Ipsen to preclude such third party
from using or practicing any or all of the Ipsen Compound Technology or the
Ipsen Formulation Technology.

 

(j)                                     On the Effective Date, Ipsen is not
aware that it is in breach of all or any portion of the Teijin Agreement. On or
prior to the Effective Date, Ipsen has not been notified by Teijin that Teijin
believes that Ipsen is in breach of all or any portion of the Teijin Agreement.

 

(k)                                  In the event of a deadlock or disagreement
in the Japanese Development Committee, Ipsen has the right to cast a
tie-breaking vote and that the Teijin Agreement provides that (i) the ultimate
decision-making power and authority with respect to all matters concerning the
development of Licensed Compound or Licensed Product in Japan is with the
Japanese Development Committee and (ii) Teijin is required to abide by any
decision made by the Japanese Development Committee with respect to the
development of Licensed Compound or Licensed Product in Japan.

 

43

--------------------------------------------------------------------------------


 

(l)                                     During the course of negotiation of this
Agreement prior to the Effective Date, Nuvios, or representatives of Nuvios,
have had the opportunity to ask questions of and receive answers from
representatives of Ipsen concerning, and to obtain information, documents,
records and books relative to, Ipsen, its business, Licensed Compound, Licensed
Product, and Ipsen represents and warrants that it did not knowingly withhold
any material information from Nuvios in response to Nuvios’s inquiries or
otherwise in connection with the subject matter of this Agreement.

 

(m)                               Appendix B sets forth an accurate and complete
list of all Ipsen Patent Rights on the Effective Date. Appendix B1 sets forth an
accurate and complete list of all Ipsen Compound Patent Rights on the Effective
Date. Appendix B2 sets forth an accurate and complete list of all Ipsen
Formulation Patent Rights on the Effective Date.

 

14.3.                     Nuvios Representations and Warranties. Nuvios warrants
and represents that as of the Effective Date, Nuvios did not knowingly withhold
any material information related to the Ipsen Patent Rights with regards to
third party intellectual property rights.

 

14.4.                     No Other Representations or Warranties. EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY OTHER WRITTEN AGREEMENT BETWEEN
THE PARTIES, THE FOREGOING REPRESENTATIONS AND WARRANTIES ARE IN LIEU OF, AND
EACH PARTY EXPRESSLY DISCLAIMS, ANY AND ALL REPRESENTATIONS AND WARRANTIES OF
ANY KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
DESIGN, MERCHANTABILITY, AND FITNESS FOR A PARTICULAR PURPOSE.

 

14.5.                     Mutual Covenants. Each Party covenants the following:

 

That it shall comply in all material respects with all federal, state,
provincial, territorial, governmental and local laws, rules and regulations
applicable to the development, manufacture and commercialization of Licensed
Product by such Party.

 

That it shall disclose immediately to the other Party all information in its
possession or control and as to which it becomes aware concerning side effects,
injury, toxicity or sensitivity reaction and incidents or severity thereof with
respect to Licensed Product.

 

ARTICLE 15   TERM AND TERMINATION

 

15.1.                     Term. The Term of this Agreement shall commence upon
the Effective Date. This Agreement is entered into for a period commencing on
the Effective Date and, unless this Agreement is terminated sooner as provided
in this Article 15, ending on the date when no payment obligations under this
Agreement are or will become due pursuant to Article 4.1 under any and all
countries in the Territory. Upon expiration of the Term of this Agreement, the
licenses granted by Ipsen to Nuvios pursuant to Section 2.1 hereof, to the
extent they remain in full force and effect at the time of such expiration,
shall thereafter become irrevocable, perpetual

 

44

--------------------------------------------------------------------------------


 

and fully paid-up exclusive licenses and shall survive such expiration of the
Term of this Agreement.

 

In any event of early termination of this Agreement (other than due to early
termination by Nuvios on account of material breach by Ipsen of any of its
obligations under this Agreement), all licenses granted by Ipsen to Nuvios
pursuant to Section 2.1 hereof shall terminate and Ipsen Know-How and Ipsen
Patent Rights shall revert back to Ipsen at no cost. In any event of early
termination of this Agreement (other than due to early termination by Nuvios on
account of material breach by Ipsen of any of its obligations under this
Agreement), Nuvios preclinical, clinical and manufacturing data and improvements
with respect to Licensed Product shall be transferred to Ipsen or its designee,
at no cost to Ipsen.

 

In any event of early termination of this Agreement (other than due to early
termination by Nuvios on account of material breach by Ipsen of any of its
obligations under this Agreement), Nuvios shall in accordance with Section 15.5
of this Agreement (i) transfer to Ipsen or a third party appointed by Ipsen, at
no cost to Ipsen, all of the then ongoing development activities and the
manufacturing Know-How with respect to Licensed Product, and (ii) use reasonable
commercial efforts to effect such transfer so as to avoid or minimize
disruptions in the ongoing development or supply of Licensed Product.

 

15.2.                     Breach. A Party (“Non-Breaching Party”) shall have the
right, in addition to any other rights and remedies, to terminate this Agreement
in the event the other Party (“Breaching Party”) is in breach of any of its
material obligations under this Agreement. The Non-Breaching Party shall provide
written notice to the Breaching Party, which notice shall identify the breach.
The Breaching Party shall have a period of [*] ([*]) days after such written
notice is provided to cure such breach. If such breach is not cured within the
relevant period, this Agreement shall terminate.

 

The waiver by either Party of any breach of any term or condition of this
Agreement shall not be deemed a waiver as to any subsequent or similar breach.

 

The right to terminate this Agreement under this Section 15.2 is in addition to
any other right and protection that may otherwise be available as a result of a
breach, including, without limitation, the right to damages.

 

15.3.                     Voluntary Termination.

 

Nuvios may terminate the Agreement for any reason, any time after the final
study report Phase Ib has been delivered to Ipsen.

 

15.4.                     Ipsen Right to Voluntarily Terminate.

 

Ipsen shall have the unilateral right to terminate this Agreement in its
entirety, upon written notice to Nuvios with immediate effect, if Nuvios in any
country of the world brings an action or proceeding seeking to have an Ipsen
Patent Right declared invalid or unenforceable.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

45

--------------------------------------------------------------------------------


 

Ipsen may terminate this Agreement pursuant to, and in accordance with, the
provisions of Section 15.2 in the event that Nuvios fails to use reasonable
commercial efforts to develop the Licensed Product for sale and
commercialization in those countries within the Territory where it is
commercially reasonable to do so subject to, and in accordance with, the
provisions of Section 7.2 hereof, or fails to use reasonable commercial efforts
to perform its obligations under the latest revised version of the Development
Plan approved by the JSC subject to, and in accordance with, the provisions of
Section 7.2 hereof, or fails to use reasonable commercial efforts to launch and
sell one Licensed Product in those countries within the Territory where it is
commercially reasonable to do so subject to, and in accordance with, the
provisions of Sections 10.1 and 10.4 hereof.

 

Ipsen may terminate this Agreement pursuant to, and in accordance with, the
provisions of Section 15.2 in the event that this Agreement is assigned or
sublicensed or in the event that a third party acquires Nuvios or in the event
that Nuvios acquires control over a PTH or a PTHrP compound that is in clinical
development or is commercially available in the Territory and that, following
such assignment, sublicense, acquisition, or acquisition of control by Nuvios,
such assignee, sublicensee, acquirer or Nuvios fails to meet the timetable under
the latest revised version of the Development Plan approved by the JSC. Any
failure to meet such timetable under the circumstances contemplated in this
paragraph shall be deemed, for purposes of this paragraph and Section 15.2, a
material breach of Nuvios’ obligations under this Agreement.

 

15.5.                     Consequences of Early Termination by Nuvios without
Cause or by Ipsen for Cause. Upon termination of this Agreement by Nuvios
pursuant to Section 15.3 or upon termination of this Agreement by Ipsen pursuant
to Section 15.2 or Section 15.4:

 

15.5.1.                                  Nuvios shall:

 

15.5.2.1 make its personnel reasonably available to Ipsen as necessary to effect
an orderly transition of development and commercial responsibilities, with the
reasonable cost of such personnel to be borne by Nuvios for such services; and

 

15.5.2.2 assign and transfer to Ipsen and execute all such documents as may be
reasonably required, therefore, at no expense to Ipsen, all of Nuvios’s right,
title and interest in the following to the extent they pertain to Licensed
Product:

 

·                                          all regulatory filings (such as INDs
and drug master files), Regulatory Approvals, clinical trial agreements (to the
extent assignable and not cancelled); and

 

·                                          all data, including formulation data,
results, clinical trial data, support documentation having arisen out of the
materials and other information, in Nuvios’s possession and control related to
Licensed Product in the Territory; and

 

46

--------------------------------------------------------------------------------


 

·                                          all customer lists, marketing and
promotional material, and all other documentation related to marketing, sale,
and promotion of the Licensed Product in the Territory, and

 

·                                          all trademarks used for Licensed
Product, provided however that the responsibility of preparing and filing of the
documents for the recordation of the assignments with the competent authorities
in each applicable country and any action required ancillary, shall be borne by
Ipsen and that each Party shall bear its expenses caused by its activities in
connection with the assignments and transfer of the trademarks.

 

15.5.2.                                  Nuvios shall initiate transfer (and
complete the same in a timely manner), to Ipsen of all technical and industrial
know how related to the manufacturing of Licensed Product for use by Ipsen and
shall provide reasonable assistance and support (up to a reasonable number of
person-days of qualified personnel) as may be reasonably required by Ipsen to be
in a position to make Licensed Compound and Licensed Product itself. Any such
transfer under this Section 15.5.3 shall be at [*] expense during the
termination notice period and at Ipsen’s expense thereafter.

 

15.5.3.                                  All licenses granted by Ipsen to Nuvios
under this Agreement, and all licenses granted by Nuvios to Ipsen or Teijin
under this Agreement, shall terminate on the effective date of termination.
Notwithstanding anything in this Section 15.5.4 or elsewhere in this Agreement
to the contrary, Nuvios may for a period not exceeding [*] months continue
making, marketing, promoting and selling Licensed Compound and Licensed Product
in the Territory after the termination of such licenses.

 

15.5.4.                                  No compensation or refund shall be due
by either Party to the other Party, otherwise than damages as determined by a
court of competent jurisdiction:

 

15.5.5.                                  Nuvios shall agree to take such actions
and execute such instruments, agreements and documents as are necessary to
effect the foregoing.

 

15.5.6.                                  Unless otherwise agreed by the Parties,
the termination of this Agreement shall cause the automatic termination of all
ancillary agreements related hereto, including, but not limited to, the supply
agreements and technical agreements referred to in Article 9.

 

15.6.                     Accrued Rights; Surviving Rights and Obligations.

 

Expiration or termination of this Agreement, for any reason, will not relieve
either Party of any obligation accruing prior to such expiration or termination.
Articles and Sections 1, 5.6, 12, 13, 14, 15, 16, 17 and 18 shall survive
expiration or termination of this Agreement. In addition, the obligations and
rights of any other provisions of this Agreement, which by their nature of the
provision and the nature of the termination or expiration, are intended to
survive, shall survive and continue to be enforceable.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

47

--------------------------------------------------------------------------------


 

ARTICLE 16   INDEMNIFICATION

 

16.1.                     Indemnification by Ipsen. Ipsen agrees to indemnify,
hold harmless and defend Nuvios and its Affiliates and their respective
directors, officers, employees and agents (collectively, the “Nuvios
Indemnitees”) from and against any and all suits, claims, actions, demands,
liabilities, expenses and/or loss, cost of defense (including without limitation
reasonable attorneys’ fees, court costs, witness fees, damages, judgments, fines
and amounts paid in settlement) and any other amounts (collectively, “Losses”)
that any Nuvios Indemnitee becomes legally obligated to pay to a third party,
because of any claim or claims against such Nuvios Indemnitee to the extent that
such claim or claims arise out of or resulted from (i) a breach of a
representation or warranty or covenant by Ipsen under Article 14; (ii) a breach
by Ipsen of any other provision of this Agreement or of any representation,
warranty, covenant or other provision in any Related Agreement; (iii) the
manufacture by or on behalf of Ipsen under Article 9; (iv) the use, development,
handling or commercialization of any Licensed Compound, any Licensed Product or
the Ipsen Formulation Technology by or on behalf of Ipsen or any of its
Affiliates, licensees, sublicensees, distributors or contractors, or any of
their respective employees or agents; or (iv) the gross negligence or willful
misconduct of Ipsen, its Affiliates, licensees, sublicensees, distributors or
contractors, or any of their respective employees or agents; provided, however,
that Ipsen shall not be required to indemnify the Nuvios Indemnitees for any
Losses pursuant to this Section 16.1 to the extent that (1) such Losses arise
from Nuvios’ breach of any of the provisions of this Agreement or any Related
Agreement, (2) such Losses arise or result from the gross negligence or willful
misconduct of Nuvios or any of its Affiliates, licensees, sublicensees,
contractors or distributors, or any of their respective agents or employees, or
(3) Ipsen’s liability for such Losses is limited pursuant to Section 16.4.

 

16.2.                     Indemnification by Nuvios. Nuvios agrees to indemnify,
hold harmless and defend Ipsen and its Affiliates and their respective
directors, officers, employees and agents (collectively, the “Ipsen
Indemnitees”) from and against any and all Losses that any Ipsen Indemnitee
becomes legally obligated to pay to a third party, because of any claim or
claims against such Ipsen Indemnitee to the extent that such claim or claims
arise out of or resulted from (i) a breach of a representation or warranty or
covenant by Nuvios under Article 14, (ii) a breach by Nuvios of any other
provision of this Agreement or of any representation, warranty, covenant or
other provision in any Related Agreement, (iii) the manufacture by or on behalf
of Nuvios under Article 9; (iv) the making, use, development, handling or
commercialization of any Licensed Compound or any Licensed Product by or on
behalf of Nuvios or any of its Affiliates, licensees, sublicensees or
Contractors, or any of their respective employees or agents or (v) the gross
negligence or willful misconduct of Nuvios, its Affiliates, licensees,
sublicensees or Contractors, or any of their respective employees or agents;
provided, however, that Nuvios shall not be required to indemnify the Ipsen
Indemnitees for any Losses pursuant to this Section 16.2 to the extent that
(1) such Losses arise from Ipsen’s breach of any of the provisions of this
Agreement or any Related Agreement, (2) such Losses arise or result from the
gross negligence or willful misconduct of Ipsen or any of its Affiliates,
licensees, sublicensees, contractors or distributors, or any of their respective
agents or employees, (3) such Losses arise or result from any Infringement of
the patent rights or other intellectual property rights of any third party by
all or any portion of the Ipsen Patent Rights, Ipsen Know-How or Ipsen
Formulation Technology or (4) Nuvios’ liability for such Losses is limited
pursuant to Section 16.4.

 

48

--------------------------------------------------------------------------------


 

16.3.                     Procedure. In the event of a claim by a third party
against any person entitled to indemnification under this Agreement
(“Indemnified Person”), the Indemnified Person shall promptly notify the Party
having the indemnification obligation under this Agreement with respect to such
claim (such Party, the “Indemnifying Party”) in writing of the claim. The
indemnifying Party shall have the right to assume the defense of any such third
party claim for which it is obligated to indemnify the Indemnified Person under
this Article XVI. The Indemnified Person shall cooperate with the Indemnifying
Party (and its insurer) as the Indemnifying Party may reasonably request, and at
the Indemnifying Party’s sole cost and expense. The Indemnified Person shall
have the right to participate, at its own expense and with counsel of its
choice, in the defense of any claim or suit that has been assumed by the
Indemnifying Party. The Indemnifying Party shall have no obligation to indemnify
an Indemnified Person in connection with any settlement made without the
Indemnifying Party’s prior written consent. If the Parties cannot agree as to
the application of this Article XVI to any third party claim, the Parties may
conduct separate defenses of such claims, with each Party retaining the right to
claim indemnification from the other in accordance with this Article XVI upon
resolution of the underlying claim.

 

16.4.                     NOTWITHSTANDING ANYTHING EXPRESS OR IMPLIED IN THIS
AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR LOSS OF PROFITS, SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT.

 

ARTICLE 17   DISPUTE RESOLUTIONS AND GOVERNING LAW

 

17.1.                     Disputes. Unless otherwise set forth in this
Agreement, in the event of a dispute arising under this Agreement between the
Parties, the Parties shall remain bound by the terms of this Agreement and each
Party shall refer such dispute to one executive officer, and such executive
officer shall attempt in good faith to resolve such dispute.

 

17.2.                     Arbitration. If the Parties are unable resolve a given
dispute pursuant to Section 17.1 within [*] ([*]) days of referring such dispute
to the executive officers, the Parties shall remain bound by the terms of this
Agreement and either Party may have the given dispute settled by binding
arbitration in the manner described below:

 

17.3.                     Arbitration Request. If a Party intends to begin an
arbitration to resolve a dispute arising under this Agreement, such Party shall
provide written notice (the “Arbitration Request”) to the other Party of such
intention and the issues for resolution.

 

17.4.                     Additional Issues. Within [*] ([*]) business days
after the receipt of the Arbitration Request, the other Party may, by written
notice, add additional issues for resolution.

 

17.5.                     Arbitration Procedure. Any arbitration to resolve a
dispute arising under this Agreement shall be a final and binding arbitration
pursuant to the then-current Rules of Arbitration of the International Chamber
of Commerce as hereinafter provided:

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

49

--------------------------------------------------------------------------------


 

17.5.1.                                  The Arbitration Tribunal shall consist
of three (3) arbitrators. Each party shall nominate in the Arbitration Request
and the answer thereto one (1) arbitrator and the two (2) arbitrators so named
will then jointly appoint the third arbitrator as chairman of the Arbitration
Tribunal. If one Party fails to nominate its arbitrator or, if the parties’
arbitrators cannot agree on the person to be named as chairman within [*] ([*])
days, the International Chamber of Commerce shall make the necessary
appointments for arbitrator or chairman in accordance with the Rules of
Arbitration of the International Chamber of Commerce.

 

17.5.2.                                  The place of arbitration shall be in
London, England, and the arbitration proceedings shall be held in English. The
procedural law of the place of arbitration shall apply where the said Rules are
silent.

 

17.5.3.                                  The award of the Arbitration Tribunal
shall be final and judgment upon such an award may be entered in any competent
court or application may be made to any competent court for juridical acceptance
of such an award and order of enforcement.

 

17.5.4.                                  Notwithstanding the referral of any
dispute, controversy or claim arising out of or in connection with this
Agreement to arbitration pursuant to this Section 17.5, both Parties shall
remain free to seek interim, injunctive or conservatory relief, provided that
the order of the relevant judicial authority shall not in any way prejudice the
above tribunals’ power to settle the dispute referred to them in accordance with
the Rules of Arbitration of the International Chamber of Commerce.

 

17.6.                     Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, U.S.A., without
reference to its conflict of laws principles, and shall not be governed by the
United Nations Convention of International Contracts on the Sale of Goods (the
Vienna Convention).

 

ARTICLE 18   MISCELLANEOUS

 

18.1.                     Agency - Independent Contractor. Neither Party is an
employee, agent or representative of the other Party for any purpose, and nor
shall this Agreement create or establish an employment, agency or any other
relationship. Except as may be specifically provided herein, neither Party shall
have any right, power, or authority, nor shall they represent themselves as
having authority to assume, create or incur any expense, liability or
obligation, express or implied, on behalf of the other Party, or otherwise act
as an agent for the other Party for any purpose.

 

18.1.1.                                  The Parties agree that the relationship
of Ipsen and Nuvios established by this Agreement is that of independent
licensee and licensor. This Agreement does not, is not intended to, and shall
not be construed to; establish a partnership or joint venture.

 

18.2.                     Entire Agreement. This Agreement, including all
appendices, schedules and attachments, embodies the entire understanding of the
Parties with respect to the subject matter

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

50

--------------------------------------------------------------------------------


 

hereof and supersedes all previous communications, representations or
understandings, and agreements, whether oral or written, between the Parties
relating to the subject matter hereof.

 

18.3.                     Assignment. Except to the extent otherwise expressly
provided elsewhere in this Agreement, either Party may assign this Agreement or
any of such Party’s rights and obligations under this Agreement to any of its
Affiliates or any third party, provided that the rights and obligations of the
Parties under this Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Parties and that an assignment or delegation
of this Agreement by a Party or of any of a Party’s obligations under this
Agreement shall not operate to release such Party from any of its obligations
under this Agreement or from the specific obligation assigned or delegated by
such Party. Any assignment not in accordance with this Agreement shall be void.

 

18.4.                     Notices. Any notice or other communication under this
Agreement, unless otherwise specified, shall be in writing and provided when
delivered to the addressee at the address listed below (a) on the date of
delivery if delivered in person or (b) three (3) days after mailing to the other
Party by express mail or overnight delivery service, which obtains a signed
receipt:

 

In the case of Ipsen:

 

SCRAS S.A.S.

42, Rue du Docteur Blanche

75016 Paris

Attn.: General Counsel

 

In the case of Nuvios:

 

Nuvios Inc.

300 Technology Square — 5th Floor

Cambridge, MA 02139

Attn: M. Bart Hendersson — Chief Business Officer

 

Either Party may change its address for communications by a notice in writing to
the other Party in accordance with this Section.

 

18.5.                     Force Majeure. Any prevention, delay or interruption
of performance (collectively “Delay”) by any Party under this Agreement shall
not be a breach of this Agreement if and to the extent caused by occurrences
beyond the reasonable control of the Party affected by the force majeure,
including but not limited to acts of God, embargoes, governmental restrictions,
terrorism, general strike, fire, flood, earthquake, explosion, riots, wars
(declared or undeclared), civil disorder, rebellion or sabotage. The affected
Party shall immediately notify the other Party upon the commencement and end of
the Delay. During the Delay, any time for performance hereunder by either Party
shall be extended by the actual time of Delay. If the Delay resulting from the
force majeure exceeds [*] ([*]) months, the other Party, upon written

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

51

--------------------------------------------------------------------------------


 

notice to the affected Party, may elect to (a) treat such Delay as a material
breach solely for purposes of exercising the right to terminate this Agreement
for material breach pursuant to, and in accordance with, Section 15.2, or (b)
extend the term of this Agreement for an amount of time equal to the Delay.

 

18.6.                     Severability. If any of the provisions of this
Agreement are held to be void or unenforceable by a court of competent
jurisdiction, then such void or unenforceable provisions shall be replaced by
valid and enforceable provisions which will achieve as far as possible the
economic business intentions of the Parties. However the remainder of this
Agreement will remain in full force and effect, provided that the material
interests of the Parties are not affected, i.e. the Parties would presumably
have concluded this Agreement without the unenforceable provisions.

 

18.7.                     No Right to Use Names. Except as otherwise expressly
provided herein, this Agreement provides no grant of right to a Party, express
or implied, to use in any manner the housemarks or trademarks of the other Party
or its Affiliates.

 

18.8.                     Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement by Nuvios or Ipsen are, and will otherwise be deemed
to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code (or the
equivalent provisions, if any, in the bankruptcy laws of the applicable
jurisdiction) licenses of right to “intellectual property” as defined under
Section 101 of the U.S. Bankruptcy Code. The Parties agree that the Parties, as
licensees of such rights under this Agreement, will retain and may fully
exercise all of their rights and elections under the U.S. Bankruptcy Code. The
Parties further agree that, in the event of the commencement of a bankruptcy
proceeding by or against either Party under the U.S. Bankruptcy Code, the Party
hereto that is not a party to such proceeding will be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, and same, if not
already in their possession, will be promptly delivered to them (a) upon any
such commencement of a bankruptcy proceeding upon their written request
therefore, unless the Party subject to such proceeding elects to continue to
perform all of its obligations under this Agreement, or (b) if not delivered
under (a) above, following the rejection of this Agreement by or on behalf of
the Party subject to such proceeding upon written request therefore by the
non-subject Party.

 

18.9.                     Performance by Affiliates. Each of Nuvios and Ipsen
acknowledge that obligations under this Agreement may be performed by Affiliates
of Nuvios and Ipsen. Each of Nuvios and Ipsen guarantee and warrant any
performance of this Agreement by its Affiliates. Wherever in this Agreement the
Parties delegate responsibility to Affiliates, the Parties agree that such
entities may not make decisions inconsistent with this Agreement, amend the
terms of this Agreement or act contrary to its terms in any way.

 

18.10.              Counterparts. The Parties may execute this Agreement in
counterparts, each of which the Parties shall deem an original, but all of which
together shall constitute one and the same instrument.

 

52

--------------------------------------------------------------------------------


 

18.11.              Waiver. A waiver of any default, breach or non-compliance
under this Agreement is not effective unless signed by the Party to be bound by
the waiver. No waiver will be inferred from or implied by any failure to act or
delay in acting by a Party in respect of any default, breach, non-observance or
by anything done or omitted to be done by the other Party. The waiver by a Party
of any default, breach or non-compliance under this Agreement will not operate
as a waiver of that Party’s rights under this Agreement in respect of any
continuing or subsequent default, breach or non-compliance (whether of the same
or any other nature).

 

In Witness Whereof, the Parties have executed this Agreement in two originals by
their proper officers as of the date and year first above written.

 

 

SCRAS S.A.S.

 

 

Nuvios Inc

 

 

 

 

 

By:

/s/ C. Giraut

 

By:

/s/ C. R. Lyttle

 

 

 

 

 

Name:

C. Giraut

 

Name:

C. Richard Lyttle

 

 

 

 

 

Title:

President

 

Title:

President & CEO

 

53

--------------------------------------------------------------------------------


 

APPENDIX A - CHEMICAL STRUCTURE OF BIM-44058

 

Description of the Product

 

Denomination/Code Number

 

Laboratory code: BIM444058 (free base)/ BIM44058 (acetate salt)

 

Chemical Formula

 

[Glu22.23, Leu23.28.31, Aib29, Lys26.30] hPTHrP (1-34) NH2

 

This peptide is available as an acetate salt designated BIM44058

 

Molecular Formula and Weight

 

Molecular formula (base): C174 H300 N56 O49.

 

Molecular weight (base): 3960.7.

 

Molecular Structure:

 

[g127871kg11i001.jpg]

 

54

--------------------------------------------------------------------------------


 

APPENDIX B - IPSEN PATENT RIGHTS

 

APPENDIX B 1 - IPSEN COMPOUND PATENT RIGHTS

 

Patent Family In Which BIM-44058 Is Claimed

 

Biomeasure
Reference No.

 

Application
Country

 

Serial No.

 

Application File
Date

 

Patent Number

 

Patent Issue Date

 

Patent Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

038/US2

 

United States

 

08/779,768

 

01-07-97

 

5,969,095

 

10-19-1999

 

03-29-2016

038/US/PCT2

 

PCT

 

PCT/US96/11292

 

07-03-96

 

 

 

 

 

 

038/US/PCT2/EP

 

Europe

 

96924355.9

 

01-30-98

 

0 847 278

 

09-24-2003

 

07-03-2016

Registration: AT, BE, CH, DE, DK, ES, FI, FR, GB, GR, IE, IT, LI, LU, MC, NL,
PT, SE; Ext: AL, LT, LV, SI

038/US/PCT2/EP-A

 

Europe

 

03077383.2

 

07-30-2003

 

Pending

 

 

 

 

038/US/PCT2/JP

 

Japan

 

9-505897

 

01-12-98

 

Pending

 

 

 

 

038/US/PCT2/JP-A

 

Japan

 

2003-008027

 

01-16-2003

 

Pending

 

 

 

 

038/US/PCT2/AU

 

Australia

 

64834/96

 

07-03-96

 

707094

 

07-01-1999

 

07-03-2016

038/US/PCT2/CA

 

Canada

 

2,226,177

 

12-19-97

 

Pending

 

 

 

 

038/US/PCT2/CN

 

China

 

96196926.1

 

07-03-96

 

Pending

 

 

 

 

038/US/PCT2/CN-A

 

China

 

200410005427.7

 

07-03-96

 

Pending

 

 

 

 

038/US/PCT2/CN/HK

 

Hong Kong

 

99100132.1

 

01-13-99

 

Pending

 

 

 

 

038/US/PCT2/HU

 

Hungary

 

P9901718

 

07-03-96

 

Pending

 

 

 

 

038/US/PCT2/IL

 

Israel

 

122837

 

07-03-96

 

122837

 

02-11-2003

 

07-03-2016

038/US/PCT2/KR

 

Korea

 

1998-0700249

 

01-13-98

 

0500853

 

07-04-2005

 

07-03-2016

038/US/PCT2/KR-A

 

Korea

 

2004-706338

 

04-28-2004

 

Pending

 

 

 

 

038/US/PCT2/KR-B

 

Korea

 

2004-706339

 

04-28-2004

 

Pending

 

 

 

 

038/US/PCT2/KR-C

 

Korea

 

2004-706340

 

04-28-2004

 

Pending

 

 

 

 

038/US/PCT2/KR-D

 

Korea

 

2004-706341

 

04-28-2004

 

Pending

 

 

 

 

038/US/PCT2/MX

 

Mexico

 

PA/a/1998/000418

 

07-03-96

 

222317

 

08-26-2004

 

07-03-2016

038/US/PCT2/NZ

 

New Zealand

 

312899

 

01-20-98

 

312899

 

02-08-2000

 

07-03-2016

038/US/PCT2/PL

 

Poland

 

P.325905

 

01-12-98

 

186710

 

08-07-2003

 

07-03-

2016038/US/PCT2/RU

 

Russia

 

98102406

 

07-03-96

 

2,157,699

 

10-20-2000

 

07-03-2016

038/US/PCT2/SG

 

Singapore

 

9706046-1

 

07-03-96

 

51260

 

10-16-2001

 

07-03-2016

038/US/TW

 

Taiwan

 

85108390

 

07-11-96

 

153897

 

08-07-2002

 

07-11-2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Closely Related Patent Cases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

038/US

 

United States

 

08/626,186

 

03-29-96

 

5,723,577

 

03-03-1998

 

03-29-2016

 

55

--------------------------------------------------------------------------------


 

038/US3

 

United States

 

08/813,534

 

03-07-97

 

5,955,574

 

09-21-1999

 

03-29-2016

03B/US3/PCT2

 

PCT

 

PCT/US97/22498

 

12-08-97

 

 

 

 

 

 

038/US3/PCT2/US2

 

United States

 

09/399,499

 

09-20-99

 

6,544,949

 

04-08-2003

 

03-29-2016

038/US3/PCT2/US2-A

 

United States

 

10/289,519

 

11-06-2002

 

6,921,750

 

07-26-2005

 

03-29-2016

038/US3/PCT2/US2-B

 

United States

 

11/094,662

 

03-30-2005

 

Pending

 

 

 

 

038/US3/PCT2/EP

 

Europe

 

97951595.4

 

07-08-99

 

Allowed

 

 

 

 

038/US3/PCT2/JP

 

Japan

 

10-530865

 

12-08-97

 

Pending

 

 

 

 

038/US3/PCT2/AU

 

Australia

 

55199/98

 

12-08-97

 

741584

 

03-21-2002

 

12-08-2017

038/US3/PCT2/CA

 

Canada

 

2,276,614

 

07-02-99

 

2,276,614

 

06-11-2002

 

12-08-2017

038/US3/PCT2/CN

 

China

 

97181915.7

 

12-08-97

 

ZL97181915.7

 

02-11-2004

 

12-08-2017

038/US3/PCT2/CN-HK

 

Hong Kong

 

00105467.3

 

12-08-2000

 

1026215

 

07-09-2004

 

12-08-2017

038/US3/PCT2/CZ

 

Czech Republic

 

PV 1999-2398

 

07-02-99

 

Pending

 

 

 

 

038/US3/PCT2/HU

 

Hungary

 

P9904596

 

12-08-97

 

Pending

 

 

 

 

038/US3/PCT2/IL

 

Israel

 

130794

 

07-06-2000

 

Pending

 

 

 

 

038/US3/PCT2/IN

 

India

 

7/MAS/98

 

01-01-98

 

Pending

 

 

 

 

038/US3/PCT2/KR

 

Korea

 

1999-7006165

 

07-07-99

 

0497709

 

06-17-2005

 

12-08-2017

038/US3/PCT2/MX

 

Mexico

 

PA/a/1999/006387

 

07-07-99

 

222316

 

08-26-2004

 

12-08-2017

038/US3/PCT2/NO

 

Norway

 

1999 3341

 

12-08-97

 

Pending

 

 

 

 

038/US3/PCT2/NZ

 

New Zealand

 

336610

 

07-06-99

 

336610

 

11-09-2001

 

12-08-2017

038/US3/PCT2/PL

 

Poland

 

P.334438

 

07-15-99

 

Pending

 

 

 

 

038/US3/PCT2/PL-A

 

Poland

 

P.370525

 

10-04-2004

 

Pending

 

 

 

 

038/US3/PCT2/RU

 

Russia

 

99117145

 

08-06-99

 

2,198,182

 

02-10-2003

 

12-08-2017

038/US3/PCT2/SG

 

Singapore

 

9903165-0

 

07-05-99

 

66567

 

07-18-2000

 

12-08-2017

038/US3/AR2

 

Argentina

 

P 98 01 00058

 

01-06-98

 

Pending

 

 

 

 

038/US3/AR2-A

 

Argentina

 

P 03 01 00515

 

02-17-2003

 

Pending

 

 

 

 

038/US2/US3/TW

 

Taiwan

 

87100028

 

01-02-98

 

156542

 

06-01-2002

 

01-02-2018

 

APPENDIX B 2 — IPSEN FORMULATION PATENT RIGHTS

 

·                                          Solid drugs (minicylinders) also
referred to as “IRE”: WO 96/07397 = EP 778,767

·                                          Needle-less: WO 96/08289= EP 782,465
= US 5,542,920

·                                          Vac: WO 97/46202

·                                          Micro-VAC 2” (WO 01/26718).

 

56

--------------------------------------------------------------------------------


 

APPENDIX C — NUVIOS DEVELOPMENT PLAN

 

[g127871kg13i001.jpg]

 

BA058 Development Plan

 

Version:

1.0

 

 

Date:

September 20, 2005

 

Nuvios, Inc.

300 Technology Square, 5th Floor

Cambridge, MA 02139

Tel: 617.551.4700

 

Disclosure Statement

 

This document contains information that is confidential and proprietary to
Nuvios, Incorporated. Any unauthorized use or disclosure of such information
without the prior written authorization of Nuvios, Incorporated is expressly
prohibited.

 

57

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.0

Executive Summary

59

 

 

 

2.0

CLINICAL PROGRAM

61

 

 

 

 

2.1

Phase 1 Program

61

 

2.2

Phase 2 Clinical Program

63

 

2.3

Phase 3 Clinical Program

66

 

2.4

Other Clinical Studies

68

 

 

 

3.

FORMULATION STUDIES

70

 

 

 

4.

NON-CLINICAL PROGRAM

70

 

 

 

 

4.1

Toxicology/Pharmacology

70

 

 

 

5.

REGULATORY STRATEGY

70

 

 

 

6.

TIMELINES

71

 

58

--------------------------------------------------------------------------------


 

1.0                               EXECUTIVE SUMMARY

 

BA058 is an analogue of the first 34 amino acids of human parathyroid
hormone-related peptide [hPTHrP(1-34)]. BA058 was originally discovered and
developed by the Beaufour-Ipsen Pharma Group under the name BIM44058. Nuvios,
Inc. plans to develop BA058 for the treatment of osteoporosis in postmenopausal
women and men at risk of fracture.

 

This development plan for BA058 is premised upon a strategy of demonstrating a
substantial improvement in dosing regimen over Forteo® teriparatide (rDNA
origin) injection [rhPTH(1-34)] for the treatment of patients with osteoporosis,
improving convenience for patients with severe osteoporosis for whom the current
18 month regimen of daily Forteo® injections is inconvenient.

 

Pre-clinical data suggest that BA058 has a better therapeutic index compared to
Forteo® which should enable an improved dosing regimen cycle that is shorter in
total duration, or requires less frequent injections, or which can be delivered
in novel formulations. Specifically, the preclinical data support the ability to
give higher doses of BA058 than Forteo® without inducing resorption or
hypercalcemia.

 

Based on the commercial strategy for BA058 and the current regulatory climate
(refer to the FDA guidance document for the “Development of Parathyroid Hormone
for the Prevention and Treatment of Osteoporosis,” [1]), the first step is to
conduct a one week, multiple ascending dose study in healthy postmenopausal
women with the following goals:

 

·                  To demonstrate that BA058 has the potential for an improved
therapeutic index, enabling the delivery of a more effective anabolic dose
without inducing hypercalcemia in comparison to Forteo®.

 

·                  To evaluate PK, pharmacodynamics and safety after multiple
doses.

 

The results from the Phase IB study will be used to select [*] doses of BA058
for use in a [*]-month proof-of-concept (POC) study to be conducted in
postmenopausal women with osteoporosis. This study would be a comparative trial
vs. Forteo® and is designed to answer the following questions:

 

·                  Does BA058 induce resorption to any significant degree (when
compared to measures of bone formation and the corresponding changes in bone
markers of the comparator )?

 

·                  What is the effect of [*] months of BA058 treatment on BMD
and how does this compare to the Forteo® arm in the study? How does BA058’s
effect on BMD compare to changes observed when Forteo® is given for 12-18 months
(i.e., historical controls)?

 

·                  Does BA058 induce hypercalcemia and is it less than Forteo®?

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

59

--------------------------------------------------------------------------------


 

·                  Does BA058 have acceptable tolerability, patient
satisfaction, and an acceptable safety, PK and pharmacodynamic profile?

 

Target Product Profile - osteoporosis

 

Indication:

 

BA058 is indicated for the treatment of postmenopausal women with osteoporosis
who are at high risk of fracture.

 

BA058 is indicated to increase bone mass in men with primary or hypogonadal
osteoporosis who are at high risk of fracture.

 

 

 

Efficacy:

 

Statistically equivalent or superior effect on BMD relative to Forteo®.

 

 

 

Dosing:

 

Significantly shortened dosing cycle to restore BMD (vs. 12+ months for Forteo®)
when administered QD via subcutaneous administration.

 

Alternatively, significantly shortened dosing schedule than once-daily (e.g.
[*]/week).

 

Improved formulations that allow a significant advance in dosing convenience
along with reduced pain.

 

 

 

Safety:

 

Absence of significant hypercalcemia with BA058 treatment.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

60

--------------------------------------------------------------------------------


 

2.0 CLINICAL PROGRAM

 

2.1                               Phase 1 Program

 

The overall objective of the Phase 1 program is to characterize the safety,
tolerability, and pharmacokinetic profile of BA058 following single and multiple
dosing.

 

Phase 1a: Single ascending dose study

 

This study was completed in March 2005 and the full clinical study report is
being prepared by Ipsen. Full study results are required for the pre-IND meeting
with FDA and subsequent IND filing.

 

 

Title:

 

A Phase I Single-Center study in two parts assessing the safety,
pharmacokinetics, pharmacodynamics and absolute bioavailability of BIM44058, a
hPTHrP(1-34) analogue, administered as single doses to healthy elderly
volunteers of both genders: Part A, randomized, double-blind, dose-escalating,
parallel groups, placebo-controlled design; Part B, randomized, open-label,
two-period, cross-over design

 

 

 

Protocol Number:

 

2-52-52127-001

 

Phase 1b:  Multiple ascending dose study

 

The strategic goals for this study are...

 

1)                                      To demonstrate that BA058 has the
potential for an improved therapeutic index, enabling the delivery of higher
doses than Forteo® without inducing hypercalcemia.

 

2)                                      To evaluate PK, pharmacodynamics and
safety after multiple doses.

 

These goals will be met if the compound achieves clinical endpoints that suggest
no clinically meaningful incidence of hypercalcemia, and the ability to deliver
a more effective anabolic dose of BA058 with good safety and tolerability than
is possible with Forteo®.

 

The study will be a randomized, double-blind, placebo-controlled, ascending
multiple-dose safety, tolerability, and pharmacokinetic study of subcutaneously
administered BA058 in healthy postmenopausal women.

 

61

--------------------------------------------------------------------------------


 

Title:

 

A Randomized, Double-Blind, Placebo-Controlled, Ascending Multiple-Dose Safety,
Tolerability, Pharmacokinetic and Pharmacodynamic Study of BA058 in Healthy
Postmenopausal Women ( Pending FDA Approval)

 

 

 

Protocol Number:

 

BA058-05-001

 

The study will be designed to:

 

·                  Determine the safety and tolerability of multiple
subcutaneous doses of BA058 in healthy postmenopausal women.

 

·                  Determine the effect of BA058 on serum calcium levels.

 

·                  Determine the pharmacokinetics and pharmacodynamics of
multiple subcutaneous doses of BA058 in healthy postmenopausal women.

 

A total of [*] eligible subjects will be sequentially enrolled into one of four
study groups consisting of [*]. Within each study group of [*], [*] will be
randomly assigned to receive BA058 and [*] will be randomly assigned to receive
placebo. All subjects at each dosage level will start dosing on the same day and
receive a total of [*] doses of study medication. After a dose level has been
determined to be well tolerated, different subjects will be entered into the
next study group. The proposed dosages and number of subjects that will receive
study medication are shown below.

 

 

 

 

 

 

 

Number of Subjects Randomized

 

Study Group

 

Proposed
Doses

 

Days of
Dosing

 

Total Number
of Subjects

 

BA058

 

Placebo

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

[*] µg

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

[*] µg

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

[*] µg

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

[*] µg

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

[*]

 

[*]

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

62

--------------------------------------------------------------------------------


 

Assumptions for Phase 1 Study:

 

1.                                       Study will be conducted in healthy,
postmenopausal women meeting stated inclusion/exclusion criteria. [Note:
requires FDA agreement to proceed in this population of subjects.]

 

2.                                       All subjects will receive a
subcutaneous dose of study medication (BA058 or placebo) once daily for [*]
days.

 

3.                                       Study assessments:

 

·                  Physical examinations, vital signs, ECGs, clinical labs
(hematology, chemistry, urinalysis), adverse events, and local tolerability.

 

·                  Pharmacokinetics: full PK profile on Days [*] and [*] and
trough samples on other study days.

 

·                  Pharmacodynamics: [*].

 

·                  Presence of Anti-BA058 antibodies.

 

Timing:

 

1.                                       Total time involvement = [*] months
from first patient in (FPI) to draft clinical study report.

 

2.                                       FPI in [*] and draft clinical study
report available [*].

 

2.2                               Phase 2 Clinical Program

 

The Phase 2 study will be a proof-of-concept (POC) study assessing the effects
of several doses of BA058 on markers of bone turnover and BMD. The primary
objectives of this study are to assess the dose response of BA058, compare BA058
to Forteo®, and to select the BA058 doses that will be used in subsequent
efficacy studies. The strategic goal for this trial will be to confirm the
ability to deliver more effective anabolic doses of BA058 with good safety and
tolerability than is possible with Forteo, with clinical endpoints that
demonstrate a wider anabolic window for BA058 (i.e. greater effects on BMD at
[*] months, and a higher ratio of bone formation vs. resorption) compared to
Forteo.

 

Phase 2: [*]-month treatment study

 

The Phase 2 study will be a randomized, double-blind, parallel group study in
which study medications will be administered for a total of [*] months. The
study will compare [*] doses of BA058 to Forteo® ([*] µg) and placebo.
Postmenopausal women with BMD T scores below -2.5 will potentially be eligible
for the study.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

63

--------------------------------------------------------------------------------


 

Title:

 

A Randomized, Double-Blind, Parallel-Group Study to Evaluate the Safety and
Effectiveness of BA058 on Bone Mineral Density in Postmenopausal Women with
Moderate to Severe Osteoporosis

 

 

 

Protocol Number:

 

BA058-05-002

 

The objectives of this study follow:

 

·                  Determine the safety and tolerability of BA058 after [*]
months of dosing in postmenopausal women with osteoporosis.

 

·                  Determine the pharmacokinetics of BA058 after [*] months of
dosing in postmenopausal women with osteoporosis.

 

·                  Determine pharmacodynamic effects (i.e., effects on mineral
metabolism and biochemical markers of bone formation and resorption) after [*]
months of treatment with BA058.

 

·                  Determine effects on BMD after [*] months of treatment with
BA058.

 

A total of [*] eligible patients will be enrolled and randomized to one of the
four treatments below:

 

Study Group

 

Study Medication

 

Dose (sc)

 

Number of Patients

 

 

 

 

 

 

 

 

 

1

 

BA058

 

To be determined

 

[*]

 

 

 

 

 

 

 

 

 

2

 

BA058

 

To be determined

 

[*]

 

 

 

 

 

 

 

 

 

3

 

Forteo®

 

[*] µg

 

[*]

 

 

 

 

 

 

 

 

 

4

 

Placebo

 

—

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

[*]

 

 

Assumptions for Phase 2 Study:

 

1.                                       The study will be conducted in
postmenopausal women with osteoporosis defined as a BMD T score below -2.5.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

64

--------------------------------------------------------------------------------


 

2.                                       The study consists of a (minimum) [*]
month Screening Period, [*]-month Treatment Period, and a [*]-month Follow-up
Period (no study medications). Therefore, each patient is in the trial for a
total of [*] months.

 

3.                                       All subjects will receive a
subcutaneous dose of study medication (BA058, Forteo® [*] µg, or placebo) once
daily for [*] months.

 

4.                                       All subjects to receive calcium
supplements and vitamin D.

 

5.                                       Study assessments:

 

·                  Physical examinations, vital signs, ECGs, clinical labs
(hematology, chemistry, urinalysis), serum total and ionized calcium,
phosphorus, thyroid hormones, adverse events, and local tolerability.

 

·                  Pharmacokinetics: serial PK samples taken on a subgroup of
patients.

 

·                  Pharmacodynamics (i.e., biochemical markers of bone
metabolism and resorption): [*].

 

·                  Efficacy: measure changes in BMD (lumbar spine, hip,
forearm).

 

·                  Anti-BA058 antibody.

 

6.                                       With [*] patients in each dosing arm,
this study would be powered to detect a difference of [*]% increase in lumbar
BMD, (i.e. from a [*]% difference for placebo to [*]% for BA058, or from a [*]%
difference for Forteo® to an [*]% increase for Tharp). However, anticipated
differences in markers of bone formation and resorption have to be examined
before final determination on the number of patients required.

 

7.                                       Sufficient BA058 is available and
packaged in time to start the study.

 

We will compare BA058’s effects on markers of bone formation, resorption and on
BMD with Forteo®. Also important would be the comparison of BA058’s effects on
BMD to the historical effects on BMD previously reported with longer term
treatment with Forteo®. If the data from this POC study shows that BA058 effect
on BMD or bone formation and resorption markers is statistically better than
Forteo®, then the next step would be to proceed to a Phase 3 study to evaluate
long-term treatment with BA058 to assess effects on BMD and reduction of
fractures.

 

Timing:

 

1.                                       Total time involvement = [*] months
from first patient in (FPI) to preliminary clinical results.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

65

--------------------------------------------------------------------------------


 

2.                                       FPI in 1Q07, LPI 2Q08,LPO 4Q08 and
draft clinical study report available 1Q09.

 

Estimated Study Metrics:

 

Number of sites:

 

[*]

 

 

 

Number of site visits:

 

[*] qualification and initiation visit[*]

[*] interim visit[*] per site / per site

[*] close-out visit[*] / per site

 

 

 

Investigator’s Meeting:

 

For all study sites

 

 

 

Number of subjects screened:

 

[*]

(assumes [*] ratio of screened: enrolled)

 

 

 

Number of subjects enrolled:

 

[*] ([*] per treatment group)

 

 

 

Screening rate:

 

[*] / site / month

 

 

 

Enrollment rate:

 

[*] patients / site / month

 

2.3                               Phase 3 Clinical Program

 

The Phase 3 study will be a non-inferiority trial versus Forteo® to be conducted
in postmenopausal women with osteoporosis at risk of fracture.

 

Phase 3: [*] month BA058 treatment versus [*]-month Forteo® treatment.

 

The Phase 3 study will be a randomized, double-blind study with a primary
endpoint of proportion of patients with one or more new vertebral fractures. The
tentative plan for this study is to assess a more convenient dosing regimen of
BA058 (e.g. [*] months of daily SC injections) versus a [*]-month treatment
regimen with Forteo®. After completion of the study, an observational
post-treatment follow up study will be conducted to assess whether patients
continue to benefit from prior treatment with study medication.

 

Title:

 

Effects of BA058 in the Treatment of Postmenopausal Women with Osteoporosis

 

 

 

Protocol Number:

 

BA058-05-003

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

66

--------------------------------------------------------------------------------


 

Title:

 

Extended Follow-Up of Patients in BA058 Clinical Trials

 

 

 

Protocol Number:

 

BA058-05-004

 

The primary objective of the study is to:

 

·                  Demonstrate a reduction in the proportion of patients with
new vertebral fractures following treatment with study medication.

 

The secondary objectives of the study are to:

 

·                  Establish the safety of chronic administration of BA058 in
postmenopausal women with osteoporosis.

 

·                  Compare the effects of chronic administration of BA058 with
calcium and vitamin D versus Forteo® with calcium and vitamin D on lumbar spine
and hip BMD in postmenopausal women with osteoporosis.

 

·                  Assess the effects of chronic administration of BA058 on
biochemical markers of bone formation and resorption.

 

·                  Assess the durability of response by following patients in a
long-term post-study observational period.

 

A total of [*] eligible patients will be enrolled and randomized to one of the
two treatments below:

 

Study Group

 

Study Medication

 

Dose (sc)

 

Number of Patients

1

 

BA058

 

To be determined

 

[*]*

2

 

Forteo®

 

20µg

 

[*]*

 

 

 

 

Total

 

[*]

 

--------------------------------------------------------------------------------

*Assumes a ratio of BA058: Forteo of [*].

 

Assumptions for Phase 3 Study:

 

1.                                       New formulation will be available for
patients to self-administer study medications.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

67

--------------------------------------------------------------------------------


 

2.                                       The study will be conducted in
postmenopausal women with BMD T scores below -2.5 and meeting all other stated
inclusion/exclusion criteria.

 

3.                                       The Phase 3 study consists of a
(minimum) [*]-month Screening Period, [*]-month Treatment Period, and a
[*]-month Follow-Up Period (no study medication). Each patient is in the trial
for a total of [*] months.

 

4.                                       The extended follow-up part of the
study starts once a patient completes the Phase 3 study.

 

5.                                       All subjects to receive calcium
supplements and vitamin D.

 

6.                                       Study assessments.

 

·                  Physical examinations, vital signs, ECGs, clinical labs
(hematology, chemistry, urinalysis), serum total and ionized calcium,
phosphorus, thyroid hormones, adverse events, and local tolerability.

 

·                  Pharmacokinetics: serial PK samples taken on a subgroup of
patients.

 

·                  Pharmacodynamics (i.e., biochemical markers of bone
metabolism and resorption): [*].

 

·                  Efficacy: measure a reduction in the proportion of patients
with new vertebral fractures following treatment. Other assessments changes in
BMD (lumbar spine, hip, forearm).

 

·                  Anti-BA058 antibody.

 

Timing:

 

It’s assumed that [*] months of treatment and an additional [*]-month post-study
observational period would be required. Thus, the Phase 3 program from the start
of the trial to completion of the long-term follow-up period, will take ~[*]
months.

 

Estimated Study Metrics:

 

To be determined.

 

2.4          Other Clinical Studies

 

New Formulations

 

Upon the availability of alternative formulations or delivery systems,
bioavailability studies will have to be conducted to compare the old/new
formulations.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

68

--------------------------------------------------------------------------------


 

Alternative Dosing Schedules

 

Exploring various dosing frequencies or dosing cycles (i.e., less frequently
than once-daily) may need additional clinical studies to prove efficacy and
safety and/or additional study arms in the currently planned studies.

 

69

--------------------------------------------------------------------------------


 

3. FORMULATION STUDIES

 

BA058 is currently supplied for clinical use as a freeze dried lyophilizate
(i.e., freebase) in glass vials which are reconstituted with sterile 0.9% sodium
chloride for subcutaneous injection. A liquid/aqueous form was also developed
and used for intravenous dosing in the initial clinical study.

 

The plan is to continue with the same freeze dried lyophilizate formulation for
the scheduled Phase lb study in which BA058 will be administered [*] by
subcutaneous injection in a controlled environment. However, prior to conducting
longer term studies (i.e. the Phase II study) with BA058, another formulation
(auto injector?) will have to be developed so that the product can be used by
out patients with osteoporosis who will participate in these studies. Prior to
use of any new formulation (or delivery system), a bioavailability study when
have to be conducted to demonstrate bioequivalence with the previously used
formulation.

 

4. NON-CLINICAL PROGRAM

 

4.1          Toxicology/Pharmacology

 

The currently available toxicology package includes both a [*]-month rat and a
[*]-month monkey study. In order to proceed with longer term clinical studies,
we anticipate conducting the following studies:

 

·                  [*]-month rat study

 

·                  [*]-month monkey study

 

In addition, prior to NDA submission, we need to plan and conduct a [*] month
rat carcinogenicity study.

 

Studies will have to be conducted to quantitate anti-BA058 antibody production
and development of neutralizing antibodies.

 

5. REGULATORY STRATEGY

 

The current plan is to have a pre-IND meeting with FDA in [*] followed by filing
of the full IND to FDA within [*] month of the meeting. This will enable start
of the proposed Phase lb program in [*] (estimated first patient in is [*]).

 

Other meetings with FDA would occur after results from the Phase lb study are
available (Pre-Phase 2 meeting) and after results from the Phase 2 study are
available (End-of-Phase 2 or Pre-Phase 3 meeting).

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

70

--------------------------------------------------------------------------------


 

6. TIMELINES

 

Tentative timelines for each the IND filing and individual studies are provided
below:

 

Pre-IND and IND

 

Pre-IND meeting request to FDA:

 

[*]

Pre-IND package to FDA*:

 

[*]

Pre-IND meeting:

 

[*]

IND filing:

 

[*]

 

--------------------------------------------------------------------------------

*Requires full results from Phase la clinical study.

 

Phase 1b study

 

First Patient In (FPI):

 

[*]

Last Patient Out (LPO):

 

[*]

Enrollment rate:

 

Full cohort of [*] subjects at the same time

Subsequent cohorts:

 

[*]week intervals

Study close out:

 

[*] ([*] month[*])

Queries and data base lock:

 

[*] ([*] month[*])

Analysis and draft clinical study report (includes PK, ECG, and biomarker
reports):

 

[*] ([*] month[*])

 

Phase 2 study

 

IND Amendment:

 

[*] (submission of Phase 2 protocol and any other required documents)

First Patient In (FPI):

 

[*]

Last Patient Out (LPO):

 

[*]

Enrollment rate:

 

[*] patients / per site / per month

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

71

--------------------------------------------------------------------------------


 

Study close out:

 

[*]

Queries and data base lock:

 

[*]

Analysis and draft clinical study report (includes PK, ECG, and biomarker
reports):

 

[*]

 

Phase 3 study

 

End-of-Phase 2 meeting:

 

[*]

IND Amendment:

 

[*] (submission of Phase 3 protocol and any other required documents)

First Patient In (FPI):

 

[*]

Last Patient In (LPI):

 

[*]

Last Patient Out (LPO):

 

[*]

Enrollment rate:

 

[*] patients / per site / per month

Study close out:

 

[*]

Queries and data base lock:

 

[*]

Analysis and draft clinical study report (includes PK, ECG, and biomarker
reports):

 

[*]

Post-Study Observational Period - LPO:

 

[*]

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

72

--------------------------------------------------------------------------------


 

APPENDIX D — CLINICAL SUPPLY AND TECHNICAL TRANSFER AGREEMENT

BIM 44058 INJECTION CLINICAL SUPPLIES AND TECHNOLGY TRANSFER

 

BETWEEN

 

Beaufour Ipsen Industrie S.A.S, rue d’Ethe Virton, 28100, France, duly
represented by Mike Dey, Vice-President, Pharmaceutical Development

 

Hereinafter referred to as IPSEN, on the one hand,

 

AND

 

NUVIOS Inc, a United States Corporation , having its registered office at 300
Technology Square-5th Floor, Cambridge, MA, USA duly represented by Richard
Lyttle, Chief Execuive Officer

 

hereinafter referred to as NUVIOS, , on the other hand,

 

WHEREAS :

 

NUVIOS and [SCRAS S.A.S. (a company organised and existing under the laws of
France, having its registered office at 42 rue du Dr. Blanche, 75016 Paris,
France)] (to be confirmed) have entered into an agreement named “License
Agreement between [SCRAS] and Nuvios” for BIM 44058,  dated XX September, 2005,
which is hereinafter referred to as the BIM 44058 Agreement.

 

IPSEN is SCRAS S.A.S.’ Affiliate (as defined in the BIM 44058 Agreement)
designated by SCRAS S.A.S. to manufacture for NUVIOS , the Compound and
Formulated Compound as defined in the BIM 44058 Agreement.

 

NUVIOS and IPSEN wish to enter into this agreement contemplated under
Section 9.1 of the BIM 44058 Agreement in relation to the manufacturing of
Product for use thereof by NUVIOS as part of the Development of the Compound
under the BIM 44058 Agreement.

 

NOW, THEREFORE THE PARTIES HERETO AGREE AS FOLLOWS:

 

DEFINITIONS

 

All capitalised terms used in this Agreement and which are not specifically
defined herein shall have the meaning attributed to them under the BIM 44058 
Agreement.

 

1.2           Compound shall mean the Licensed Compound as defined in the BIM
44058 Agreement.

 

1.3                       Formulated Compound shall mean the Compound,
formulated as a freeze dried injection, contained in a glass vial as described
in Table 1 below.

 

1.4           cGMP shall mean current Good Manufacturing Practices in effect in
European Union and USA for clinical studies.

 

1.5           Manufacturing & Analytical Procedure shall mean the procedure
governing the manufacturing and analysis operations of the Compound and
Formulated Compound which may be specifically required in US or EU.  This
procedure is established when necessary by mutual agreement of the Parties, and
is signed by the Responsible Persons appointed by each Party.

 

73

--------------------------------------------------------------------------------


 

Table 1 Composition of BIM 44058 Injection

 

Material

 

Supplier

 

Unitary Formula
(per vial)

BIM44058C
Dextran [*]
Citric acid [*]% (w/v)
Water for injections**

 

[*]

 

[*] mg (free base)
[*] mg
qs pH 4.5*
qs 1 g

Type I clear glass vial, 11-13 ml
Grey chlorobutyl PTFE stopper, 20 mm
Flip-off metal crimp

 

[*]

 

1
1
1

 

--------------------------------------------------------------------------------

* to get pH [*] after lyophilisation ** removed after freeze-drying step.

 

1.6           Responsible Person shall mean: - For Ipsen, the Vice President
,Pharmaceutical Development, who is responsible for manufacturing clinical
supplies of Compound and Formulated Compound, as well as for Quality Control
thereof, ensuring procedures are performed as required by cGMP and that records
and samples are maintained as required under this Agreement, and for ensuring
correct release for despatch of Compound and Formulated Compound for clinical
use by NUVIOS under this Agreement.  These activities can be delegated to
appropriate individuals described in Ipsen SOPs for clinical supplies. - For
NUVIOS ,

 

1.7           Safety Agreement shall mean the document referred to in
Section 8.4 of the BIM44058 Agreement as the “Pharmacovigilance Agreement”,
covering operational aspects of the conduct of clinical trials under the BIM
44058 Agreement regarding pharmacovigilance, including but not limited to
withdrawal proceedings, complaints handling, definitions of adverse events
format of the different reports and reporting procedures between the Parties and
vis-à-vis third parties.

 

1.8           Technical Specifications shall mean the technical documents that
consist of investigational drug supply request signed by Responsible Person of
NUVIOS and investigational drug supply acceptance signed by Responsible Person
of IPSEN to be agreed and signed for each clinical trial, covering all
technical, quality and logistical aspects of the manufacturing, control and
delivery to NUVIOS of the Formulated Compound manufactured by IPSEN for NUVIOS
for the purpose of this Agreement.
Each Technical Specifications sets out the specifications of the Compound / or
Formulated Compound as well as the manufacturing, control, storage and delivery
procedures for the Compound or Formulated Compound as well as instruction on
reserve samples. Each Technical Specifications shall be signed by the
Responsible Persons appointed by each Party.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

74

--------------------------------------------------------------------------------


 

PURPOSE

 

The purpose of this Agreement is to establish the terms and conditions governing

 

(i) the manufacturing and delivery by IPSEN (or by IPSEN’s designated
manufacturer) for NUVIOS of the Compound for the purposes of the conduct by
NUVIOS of Phase I and first Phase II Clinical Trials under the Development Plan
as provided in the BIM 44058 Agreement;

 

(ii) the manufacturing and delivery by IPSEN (or by IPSEN’s designated
manufacturer) for NUVIOS of the Formulated Compound for the purposes of the
conduct by NUVIOS of Phase I and Phase II Clinical Trials under the Development
Plan as provided in the BIM 44058 Agreement ;

 

(iii) the provision by IPSEN (or by IPSEN’s designated manufacturer) of the
following services to NUVIOS: release, intermediate labeling and bulk packing
using packaging and labelling materials of Ipsen’s specification or using
packaging and labelling materials laid-out and supplied by NUVIOS to IPSEN when
appropriate, as well as delivery of Compound and Formulated Compound to NUVIOS
and retainment of reserve samples and reanalysis of appropriate samples ;

 

(iv) support activities for transfer of process and analytical technology to the
NUVIOS selected contractor.  The costings and estimated timescales shown in
Appendix 2, assume a single contractor for each of drug substance and drug
product.  Packaging and labeling of primary containers of Compound and
Formulated Compound eitherNUVIOS shall use the Compound or Formulated Compound
supplied to NUVIOS by IPSEN under this Agreement solely in accordance with and
for the purposes of the performance of Phase I and Phase II Clinical Trials
under the Development Plan of the Compound and Formulated Compound as provided
under the terms and conditions of the BIM 44058 Agreement.

 

For the avoidance of doubt, IPSEN shall not be required to supply NUVIOS with
Compound or Formulated Compound for Phase III Clinical Trial.

 

All relevant terms and conditions of the BIM 44058 Agreement shall fully apply
to and govern this Agreement.

 

MANUFACTURING - ORDERS — DELIVERY - REANALYSIS

 

IPSEN certifies that it possesses or that IPSEN’s designated manufacturer for
the purposes herein possesses, adequate premises and equipment, and sufficient
experience and knowledge as well as a competent personnel in order to carry out
the operations contemplated under Clause 2.1 of this Agreement, in a
satisfactory manner and in accordance with regulations governing medicine for
human use, cGMP (if and to the extent applicable), the Technical Specifications
and the Manufacturing & Analytical Procedure.

 

IPSEN declares that it or that IPSEN’s designated manufacturer for the purposes
herein holds, the authorisations required in their respective countries in order
to manufacture, store, and deliver the Compound and Formulated Compound.

 

75

--------------------------------------------------------------------------------


 

The Technical Specifications for Clinical Trials and the Manufacturing &
Analytical Procedure are the subject of a document drawn up and signed by the
Parties separately from the present Agreement for each Clinical Trial to be
conducted by NUVIOS under the BIM 44058 Agreement.  The Technical Specifications
for Clinical Trials shall cover the aspects relevant to this Agreement and
listed in the procedure GCP004 - “Investigational Product Order for Clinical
Studies” and GCP026 - “Clinical Investigational Product Handling Procedure”,
copies of which shall be made available by IPSEN to NUVIOS and are appended to
this Agreement,Appendices 3 and 4 respectively.

 

The rules and systems governing orders placed by NUVIOS for NUVIOS’s required
quantities of Compound and Formulated Compound shall be described in the
Technical Specifications.

 

Interpretation and summary of cGMP covering the manufacture of the Compound and
Formulated Compound, requirements for quality control and responsibilities of
both Parties is attached as Appendix 1 hereto.

 

IPSEN undertakes to manufacture each Compound and Formulated Compound in
accordance with the manufacturing, analysis and control methods stipulated in
the corresponding Technical Specifications and Manufacturing & Analytical
Procedure.  In particular, after required quality control checks, and
verification of the appropriate manufacture under cGMP, IPSEN shall supply the
primary containers of Compound and Formulated Compounds to NUVIOS, packed and
labelled either using packaging and labelling materials of Ipsen’s specfication
or using the packaging and labelling materials laid-out and supplied by NUVIOS
when appropriate.  Compound and Formulated Compound shall be supplied to NUVIOS
for final labelling and packaing operations, and quality assurance release by
NUVIOS

 

IPSEN may entrust other pharmaceutical ingredients or products manufacturers
with all or part of the operations contemplated under this Agreement.  IPSEN
shall inform NUVIOS of the identity of any such third-party manufacturers and
the operations entrusted by IPSEN thereto.

 

NUVIOS undertakes that all the administrative prerequisites relating to each
Clinical Trial shall be obtained for each Clinical Trial centre prior to
delivery of Compound or Formulated Compound thereto.

 

IPSEN shall, with each delivery of Compound or Formulated Compound to NUVIOS,
supply or procure the supply of a certificate of analysis related to each
delivered batch showing that such batch conforms with the then current
specifications and quality standards of Compound or Formulated Compound as shown
in the applicable Technical Specifications or Manufacturing & Analytical
Procedure.

 

Each delivery of Compound to the persons and places indicated by NUVIOS shall be
accompanied by (i) the documents referred to in the procedures GCP004 -
“Investigational Product Order for Clinical Studies” and GCP026 - “ Clinical
Investigational Product Handling Procedure”, including a delivery slip
mentioning the name of the Compound , the batch number, the use-by date, the
storage conditions, and the quantities delivered. and, (ii) the documents which
might be required by NUVIOS for the purpose of complying with relevant
regulations in EU or US applicable to the Compound or Formulated Compound.

 

76

--------------------------------------------------------------------------------


 

NUVIOS shall ensure and inform IPSEN in writing that the delivery thus carried
out was made to the correct addressee and that the latter took proper delivery.

 

Upon receipt of the Compound or Formulated Compound NUVIOS shall perform
necessary labelling, packaging and quality checking thereof as shall be
determined in the Technical Specifications or in the Manufacturing & Analytical
Procedure before releasing the Compound or Formulated Compound for use in
clinical studies.

 

Unused quantities of Compound or Formulated Compound shall at NUVIOS option
either be returned to NUVIOS or with IPSEN prior written consent,  locally
destroy unused quantities of Compound or Formulated Compound.  In such case,
NUVIOS shall send to IPSEN the corresponding certificates of destruction.

 

IPSEN shall retain reserve samples as specified in the Technical Specification
for duration stated in clinical GMP.  IPSEN shall perform reanalysis of reserve
samples when required under Ipsen SOPs, or when agreed with NUVIOS.

 

NON-COMPLIANCE OF BATCHES

 

NUVIOS shall notify IPSEN of any deficiency in quantity or any defect which was
immediately discoverable - in writing within [*] working days after the delivery
to NUVIOS of the Compound or Formulated Compound.  NUVIOS shall promptly notify
IPSEN in writing of any latent defect that was not immediately discoverable in
the quality checking but found before the expiry date of the Compound or
Formulated Compound.  NUVIOS shall not use any quantity of the Compound or
Formulated Compound that NUVIOS has discovered is defective.

 

In case of notification of a defect of the delivered quantities of Compound or
Formulated Compound, within the time period mentioned hereabove, IPSEN shall at
IPSEN option, take back or have NUVIOS destroy, the relevant quantities of
Compound or Formulated Compound, at IPSEN’s expenses and IPSEN shall replace
them as soon as practicable so as to avoid any disruption of supply to NUVIOS.

 

In case of discrepancies of the results of the analysis performed by NUVIOS and
IPSEN on the delivered quantities of the Compound or Formulated Compound, and in
case of any dispute between the Parties regarding the quality of the Compound or
Formulated Compound, NUVIOS or IPSEN shall appoint an independent expert to whom
the other Party may not unreasonably object and who shall assess whether the
delivered quantities are defective or not.  In case the delivered quantities of
the Compound or Formulated Compound are found to be defective, IPSEN shall pay
for the costs of appointment of such expert.  In case the delivered quantities
of Compound are found not to be defective, NUVIOS shall pay for the costs of
appointment of such expert.

 

FINANCIAL CONDITIONS — REPORTING OBLIGATIONS

 

In consideration for the provision by IPSEN to NUVIOS of the manufacturing,
delivery, release, packaging, and labelling services under this Agreement,
before delivery of each

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

77

--------------------------------------------------------------------------------


 

subject batch or lot of Formulated Compound or BIM44058 Compound, NUVIOS shall
make the following payment to IPSEN:

 

First batch of approximately [*] vials manufactured;

 

€

[*].

 

 

 

 

 

Subsequent lots if [*] vials of the same Product

 

€

[*].

 

 

 

 

 

Raw Materials , sufficient for [*]g Compound

 

€

[*]

 

 

 

 

 

Delivery of agreed amount of peptide; [*]g

 

€

[*]

 

 

If quantitities of Compound less than [*]g are agreed for supply then the costs
will be agreed prior to manufacture and the remaining raw materials purchased
would be provided to NUVIOS at no further cost, other than transportation and
any importation cost which would be charged at cost.

 

The sum stipulated in Article 5.1 shall be paid by NUVIOS to IPSEN following
receipt by NUVIOS of the corresponding invoice and before delivery.

 

PHARMACOVIGILANCE -CLAIMS - LIABILITY - WITHDRAWAL

 

The Parties will carry out their obligation with respect to safety data
exchanging of the Compound or Formulated Compound in accordance with the
procedures defined in BIM 44058 Agreement.  However, that nothing contained
herein shall be construed as restricting either Party’s right to make a timely
report of such matter to any government agency or take other action that it
deems to be appropriate or required by applicable law or regulations in the
territory.

 

In relation with Clinical Trials only, conducted by NUVIOS under the BIM 44058
Agreement, NUVIOS shall, if required under NUVIOS procedures,  implement the
Formulated Compound batch recall or withdrawal in accordance with NUVIOS
relevant standard operating procedure.  Such withdrawal will be notified to the
Responsible Persons under this Agreement, immediately such formal decision is
reached within NUVIOS.

 

Liabilities and indemnification of the Parties in connection with the operations
contemplated under this Agreement, shall be governed by the terms and conditions
of the BIM 44058 Agreement.

 

CONFIDENTIALITY

 

In addition to the Parties’ respective obligations under Article 12  of the BIM
44058 Agreement, NUVIOS undertakes to keep strictly confidential and to use
exclusively in accordance with the terms and conditions of the BIM 44058
Agreement, in particular in accordance with Article 12 of the BIM 44058
Agreement, all information in relation to the operations contemplated under this
Agreement, of whatever nature, form or media, including without limitation, the
processes and methods of manufacturing the Compound and Formulated Compound,
including if deemed appropriate by IPSEN,

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

78

--------------------------------------------------------------------------------


 

Chemistry, Manufacturing and Control data in relation thereto, communicated or
developed by IPSEN or its third-party designated manufacturer.  For the
avoidance of doubt, all information made available to NUVIOS under this
Agreement shall be deemed to be Ipsen Development Information under the BIM
44058 Agreement.

 

ENTRY INTO EFFECT AND TERM

 

This Agreement enters into effect on the day of its signature by the Parties.
This Agreement shall expire upon completion of the Phase II Clinical Trials
contemplated under this Agreement, unless extended by mutual agreement of the
Parties.

 

Either Party may terminate this Agreement at any time with immediate effect upon
notice to the other Party, in case of termination of (i) the Development of the
Compound or Formulated Compound under the BIM 44058 Agreement, (ii) the Detailed
Development Plan under the BIM 44058 Agreement, or (iii) the BIM 44058
Agreement.

 

Either Party may terminate this Agreement for those other applicable causes
identified in Article 15 of the BIM 44058 Agreement.

 

Notwithstanding early termination of this Agreement, this Agreement shall remain
applicable to any ongoing Clinical Trial identified in the Technical
Specifications until signature of the final report of the last Clinical Trial,
unless the corresponding Technical Specifications is earlier terminated by
mutual agreement of the Parties.

 

MISCELLANEOUS

 

In case one of the provisions of this Agreement would be considered null and
void, it shall be considered to be unwritten but shall not lead to the nullity
of the Agreement.

 

The Technical Specifications, the Manufacturing & Analytical Procedure, the
Safety Agreement, form an integral part of this Agreement.

 

Articles [       ] of the BIM 44058 Agreement shall apply to this Agreement
mutatis mutandis.

 

Signed in two copies, one for each Party

 

79

--------------------------------------------------------------------------------


 

CLINICAL SUPPLY AGREEMENT APPENDIX 1 — Interpretation and summary of cGMP
Responsibilities for specific stages of the manufacture and supply of Compound
or Formulated Compound are described in Table 1 below.

 

Definitions of the terms used in the table are stated in clinical Good
Manufacturing Practices.

 

80

--------------------------------------------------------------------------------


 

TABLE 2   Responsibility for Clinical Supplies

 

Content

 

Summary

 

Responsibility

Study Co-ordination

 

Assign Clinical Project Manager

Obtain all Ethical and regulatory approvals for study

Order required numbers of Clinical Supplies

 

Nuvios

 

 

 

 

 

Protocol

 

Prepare protocol including all details of centers, study blinding, randomization
requirements

 

Nuvios

 

 

 

 

 

Technical Specifications

 

Prepare Technical Specifications documentation

Approval for all clinical protocol requirements being met

Approval for all regulatory requirements being met

Approval for all Technical and Product Quality requirements being met at
manufacture

 

Nuvios

Nuvios

Nuvios

Ipsen

 

 

 

 

 

Manufacture and Quality Control

 

Procure, store, perform lot analysis of raw materials, and manage retain samples

 

Manufacture, perform lot analysis of BIM 44058 Injection, and manage retain
samples.

Provide Certificate of Analysis in required format

 

Ipsen

 

Ipsen

 

Ipsen

 

 

 

 

 

Shipment of Formulated Compound

 

Packing of bulk product in suitable protective packaging to ensure correct
storage and shipment to Paris airport.

Receipt, interim storage and arrangements for transatlantic shipment to Nuvios
contracted Clinical Research Organisation.

Receipt, customs clearance and transportation to Nuvios CRO

 

Ipsen

 

Nuvios

 

Nuvios

 

 

 

 

 

Packaging and labeling

 

Receipt, acceptance tests (if required) and all labeling and Packaging for
clinical supplies

Provision of all labeling and packaging components and materials labeling,
including translation sand verification of translated text.

 

Nuvios

 

Nuvios

 

 

 

 

 

Release of investigational product

 

Quality Assurance release of investigational product based on Ipsen provided
Certificate of Analysis for formulated product and upon successful review of
packaging & labeling batch records.

 

Nuvios

 

 

 

 

 

Ongoing Stability

 

If required, periodic testing of stored samples to verify ongoing stability

 

Nuvios

 

81

--------------------------------------------------------------------------------


 

Testing

 

and compliance with specifications, of formulated compound

 

 

 

 

 

 

 

Complaint & recall

 

Perform complaint managing, recall actions

 

Nuvios

 

 

 

 

 

Manufactuing Document retention

 

Retain all manufacturing and product testing documents for at least 10 years
after expiry of the Compound or Formulated compound lot.

Retain all Packaging and Labelling documentation as required

 

Ipsen

 

Nuvios

 

82

--------------------------------------------------------------------------------


 

CLINICAL SUPPLY AGREEMENT APPENDIX 2; Outline Program Timings and Costs for
Manufacture of BIM 44058 Compound Clinical Supplies and Process Transfers to
NUVIOS Contractor

 

Phasing of Costs for BIM 44058 for Transfer to Nuvios

 

 

 

Total

 

[*]

 

[*]

 

Item

 

€000s

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Active Ingredient

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Testing GMP Lot for CT supply

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Starting materials for API supply for [*]g

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Manufacture API Lot [*]g

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Stock of API existing Lot

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Working Ref Std vials ; c [*] vials + [*]g

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Technology Transfer Support for API

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Process transfer (@€[*] per day; [*]/FTE)

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Analytical transfer (@€[*] per day; [*]/FTE)

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Travel to US 2 trips x 2 scientists

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Drug Product Clinical Supplies

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Placebo Lot x nominal [*] vials Fill c [*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Active Lot x nominal [*]vials Fill c [*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Additional Active Lot Fill c [*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Technology Transfer Support for Drug Product

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Process transfer (@€[*] per day; [*]/FTE)

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Analytical transfer (@€[*] per day; [*]/FTE)

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Travel to US 2 trips x 2 scientists

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

GRAND TOTAL

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

83

--------------------------------------------------------------------------------


 

CLINICAL SUPPLY AGREEMENT APPENDIX 3  GCP004 - “Investigational Product Order
for Clinical Studies”

 

CLINICAL SUPPLY AGREEMENT APPENDIX 4 GCP026 - “Clinical Investigational Product
Handling Procedure”

 

84

--------------------------------------------------------------------------------


 

APPENDIX E — IPSEN INDs AND OTHER APPLICATIONS FOR REGULATORY APPROVAL

 

US INDs —None

 

Other EU CTAs — No EU CTAs.

 

A deposition (notification) for the phase 1 study conducted in 2004 by Ipsen was
submitted in Germany January 23 2004 (see attached). The registration number
received from the BfArM acknowledging receipt of this deposition was 4021410
(see attached original and English translation).

 

Subsequent correspondence February 26 2004 (see attached) from MDS Pharma
Services to the BfArM notified the Authority of BIM44058 Toxicology and Safety
Pharmacology studies completed and sponsored by Ipsen

 

Regulatory (market) approvals - None

 

85

--------------------------------------------------------------------------------


 

[g127871kg19i001.jpg]

 

[ILLEGIBLE]

 

 

 

 

Postanschrift:

 

EINGEGANGEN

Kurt-Georg-Kiesinger-Allee 3

MDS Pharma Services

 

D-53175 Bonn

z.Hd. Herrn Steffen Hoppe

26. Jan. 2004

Telefon: (0228) 207 - 30

Arnikastr. 4

 

Telefax: (0228) 207 - 5207

 

 

IVBB: 01888 - 307 -

85635 Hohenkirchen

 

e-mail: poststelle@bfarm.de

 

Ihre Zeichen und Nachricht vom

Gesch.Z.: [ILLEGIBLE]

Telefon: (0228) 207-

Bonn

 

 

7140-00-37/Z 172.10/12

5845

23.01.2004

 

Eingangsbestätigung

 

Klinische Prūfung § 40 Abs. 1 Nr. 6 AMG

 

Ihre Unterlagen vom 15.01.2004 sind am 19.01.2004 bei uns eingegangen:

 

Voriagenummer:

4021410

 

 

Name der Studie:

2-52-52127-001

 

Wir bitten, bei weiteren Einreichungen zu diesem prüfplan sowie bei allen
Anzeigen von Verdachtsfällen auf schwerwiegende unerwünschte
Arzneimittelwirkungen gemäß § 29 (1) AMG stets die Vorlagenummer anzugèben.

 

Mit freundlichen Grüssen

 

Im Auftrag

[ILLEGIBLE]

 

[g127871kg19i002.jpg]

 

86

--------------------------------------------------------------------------------


 

[Illegible]

 

 

 

 

Postanschrift:

MDS Pharma Services

EINGEGANCEN

Kurt-Georg-Kiesinger-Allee 3

Germany GmbH

 

D-53175 Bonn

Herrn Steffen Hoppe

02. Feb. 2004

Telefon:

(01888) - 307 - 0

Arnikastraße 4

 

 

(0228) 207 - 30

 

 

Telefax:

(01888) - 307 - 5207

 

 

 

(0228) 207 - 5207

85635 Höhenkirchen/Siegertsbrunn

Nachrichtlich

e-mail:

poststelle@bfarm.de

 

Landesbehörden Bayern / Hamburg

 

vorab per Fax: 08102/4007

Ihre Zelchen and Nachricht vorn

Gesch.Z: [Illegible]

 

Telefon: (01888) 307-

Bonn

15.01.2004

B VP2. A-7140-00-37/

 

4320

29. JAN. 2004

 

4021410

 

 

 

 

Betr.:

Klinische Prüfung §40 Abs. 1 Satz 1 Nr. 6 AMG.

 

Eingangsdatum BfArm

:

19. Januar 2004

 

Vorlage der Unterlagen

:

vollständig

 

Votum der zuständigen EK

:

zustimmend mit Auflagen, Auflagen wurden erfüllt

 

Vorlagenummer

:

4021410

 

Klinische Prüfung                       :      A phase I single-centre study in
two parts assessing the safety, pharmacokinetics, pharmacodynamics and absolute
bioavailability of BIM44058, a hPTHrP (1-34) analogue, administered as single
doses to healthy elderly volunteers of both genders: Part A, randomised,
double-blind, dose-escalating, parallel groups, placebo-controlled design;
Part B, randomised, open-label, two-period, cross-over design (Protokoll
einschl. Amendment 1 v. 05.12.2003)

 

Code

:

2-52-52127-001

 

Leiter der Klinischen Prüfung gemäß § 40 Abs. 1 Satz 1 Nr.4 und 7 AMG: Werner
Weber, Hamburg

 

Vorlage Unterlagen zur pharmakologisch-toxikologischen Prüfung: Investigator’s
Brochure für BIM44058, Version 2 (23.10.2003) wurde vorgelegt

 

Sehr geehrte Damen und Herren,

 

es wird bestätigt, dass zur o.g. klinischen Prüfung Ihre Unterlagen zum Zweck
der Vorlage gemäß § 40 Abs. 1 Satz 1 Nr. 6 AMG beim BfArM eingegangen sind. Die
Unterlagen sind nach formaler Prüfung und unter Berūcksichtigung des vorgelegten
Prüfplanes Vollständig. Es liegt ein zustimmendes Votum der für den Leiter der
Klinischen Prüfung Zuständigen Ethik-Kommission vor. Mit Eingang der bisherigen
Unterlagen beim BfArM wurden die Voraussetzungen für den Beginn einer Klinischen
Prüfung gemäß § 40 Abs. 1 Satz 1 Nr. 6 und Satz 2 AMG erfüllt.

 

Die Unterlagen werden unter der o.g. Vorlagenummer verwahrt. Bitte geben Sie die
Vorlage-Nr. und den Code des Prüfplans stets im weiteren Schriftverkehr zur o.g.
klinischen Prüfung an und verwenden Sie als Postanschrift:

 

Bundesinstitut für Arzneimittel und Medizinprodukte, Fachregistratur Z 172.22,

Kurt-Georg-Kiesinger-Allee 3, D-53175 Bonn,

Tel. +49 (0)228-207-5854, Fax +49 (0)228-207-5207

 

Hinweis: Die nach § 2 Abs. 9 der verordnung zur Ǎnderung der Kostenverordnung
für die Zulassung von Arzneimitteln durch das Bundesinstitut für Arzneimittel
und Medizinprodukte und das Bundesinstitut für gesundheitlichen
Verbraucherschutz und Veterinärmedizin vom 19. Mārz 2002 (BGBI. 2002 Teil I vom
22.

 

87

--------------------------------------------------------------------------------


 

März 2002) fūr die Bearbeitung von Unterlagen nach § 40 Abs. 1 des AMG zu
erhebenden Gebühren werden Ihnen mit einem gesonderten Kostenbescheld von der
Kostenstelle des BfArM mitgeteilt.

 

Mit freundlichen Grūßen

im Auftrag

 

[ILLEGIBLE]

 

 

Dr. med. F. Hackenberger

 

88

--------------------------------------------------------------------------------


 

Bf ArM, Bonn

to MDS Pharma Services

 

Copy to

Land authorities of Bavaria / Hamburg

 

29 January 2004

 

Ref.:

Clinical study § 40 section 1 sentence 1 no. 6 AMG

 

Date of receipt by BfArM

:

19 January 2004

 

Presentation of documents

:

complete

 

Vote by the responsible ethics committee

:

approved with conditions, conditions have been fulfilled

 

Submission number

:

4021410

 

Clinical study

:

A phase 1 single-centre study in two parts assessing the safety,

 

pharmacokinetics, pharmacodynamics and absolute bioavailablity of BIM44058, a
hPTHrP(1-34) analogue, administered as single doses to healthy elderly
volunteers of both genders: Part A, randomised, double-blind, does-escalating,
parallel groups, placcbo-controlled design; Part B, randomised, open-label,
two-period, cross-over design (Protocol including amendment 1 of 05.12.2003)

 

Code

:

2-52-52127-001

 

Director of the clinical study pursuant to § 40 section 1 sentence no. 4 and 7
AMG:  Werner Weber, Hamburg

 

Documents submitted concerning pharmacological-toxi cological studies: 
Investigator’s brochure for BIM44058, version 2 (23.10.2003) has been presented

 

Dear Sir or Madam,

 

herewith we confirm that the BfArM has received the documents you submitted
pursuant to § 40 section 1 sentence 1 no. 6 AMG for the clinical study mentioned
above. After a formal review and taking into account the protocol submitted the
documents are complete. The ethics committee responsible for the director of the
clinical study has voted to approve the study. With the receipt of the said
document by the BfArM the conditions pursuant to § 40 section 1 sentence 1 no. 6
and sentence 2 AMG for initiating a clinical study have been met.

 

The documents will be filed under the submission number mentioned above. Please
always quote the submission number and the code of the protocol in any further
correspondence on the clinical study mentioned above and use the following
postal address:

 

Bundesinstitut für Arzneimittel und Medizinprodukte, Fachregistratur Z 172.22,

Kurt-Georg-Kiesinger-Allee 3, D-53175 Bonn,

Phone +49(0)228-207-5845, Fax +49 (0)228-207-5207

 

89

--------------------------------------------------------------------------------


 

Note: You will be informed by the cost centre of the BfArM about the fee to be
paid according to § 2 section 9 of the Official Regulation Concerning the Change
of the Fee Schedule for the Licensing of Drugs by the Federal Institute for
Drugs and Medical Devices and the Federal Institute for Consumer Health Care and
Veterinary Medicine of 19 March 2002 (BGBI. 2002 part I of 22 March 2002) for
reviewing documents pursuant to § 40 para 1 AMG.

 

Yours sincerely

by order

 

 

signature

Dr. med. F. Hackenberger

 

90

--------------------------------------------------------------------------------


 

 

Arnikastrasse 4

 

D-85635 Höhenkirchen/Siegertsbrunn, Gern

 

www.mdsps.com

 

email: mds.munich@mdsps.com

 

Tel: +49 81 02 808 0 Fax : +49 8102 400 7

 

[g127871kg27i001.jpg]

 

Bundesinstitut für

 

Arzneimittel und Medizinprodukte

26.02.2004

Fachregistratur Z 172.10

 

Kurt-Georg-Kissinger-Allee 3

 

 

53175 Bonn

 

MDS Studie Nr. AA15328

Vorlage-Nummer: 402 1410

Titel:

A Phase I single-centre study in two parts assessing the safety,
pharmacokinetics, pharmacodynamics and absolute bioavailability of BIM44058, a
hPTHrP(1-34) analogue, administered as single doses to healthy elderly
volunteers of both genders: Part A, randomised, double-blind, dose-escalating,
parallel groups, placebo-controlled design; Part B, randomised, open-label,
two-period, cross-over design

 

Sehr geehrte Damen und Herren,

 

der Sponsor der Studie hats uns gebeten, Safety Pharmacology Reports und
Toxicology Reports über die Studienmedikation BIM44058 an Sie weiterzuleiten.

 

Nachfolgend sende ich Ihnen eine Aufstellung über die Reports sowie jeweils ein
Exemplar der Reports zu.

 

Mit freundlichen Grüβen

 

 

[ILLEGIBLE]

 

Steffen Hoppe

Clinical Study Manager

 

 

MDS Pharma Services Germany GmbH

 

[ILLEGIBLE]:

 

[ILLEGIBLE] Hamburg HRB 28 004

 

[ILLEGIBLE] Bank 24

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

91

--------------------------------------------------------------------------------


 

MDS to BfArM

 

26.02.2004

 

MDS Study no. AA15328

 

Dear Sir or Madam,

 

The sponsor of the study has asked us to forward Safety Pharmacology Reports and
Toxicology Reports concerning study medication BIM44058 to you.

 

Enclosed I will send you a list of the reports and one copy each of the reports.

 

92

--------------------------------------------------------------------------------


 

[g127871kg31i001.jpg]

 

BIM44058 - Safety Pharmacology reports

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

 

 

D01.377/1

 

Safety pharmacology study of neurobehavioral effects (irwin test) after
subcutaneous or intravenous administration in the rat

 

 

 

D01.378/1

 

Safety pharmacology study of effects on sodium barbital sleeping time after
subcutaneous administration in the rat

 

 

 

D01.379/1

 

Safety pharmacology study of effects on Electroconvulsive Shock Treshold after
subcutaneous administration in the rat

 

 

 

D01.380/1

 

Safety pharmacology study effects on Pentylenetetrazole Seizure after
subcutaneous administration in the rat

 

 

 

D01.381/1

 

Safety pharmacology study of hemodynamic effects after intravenous
administration in the anesthetized dog

 

 

 

D01.382/1

 

Safety pharmacology study of assessment of cardiovascular risk after
subcutaneous administration in the conscious dog monitored by telemetry

 

 

 

D01.383/3

 

Evaluation of arrhythmogenic risk in an in vitro model (Purkinje fiber) in the
rabbit

 

 

 

D01.384/1

 

in vitro effect on HERG recorded in Human Embryonic Kidney (HEK) 293 Cells

 

 

 

D01.385/1

 

Safety pharmacology study of effects on respiration after subcutaneous
administration in the conscious rat

 

 

 

D01.386/1

 

Safety pharmacology study of effects on gastrointestinal transit after
subcutaneous administration in the rat

 

 

 

D01.387/1

 

Safety pharmacology study of ulcerogenic effects after subcutaneous
administration in the rat

 

 

 

D01.388/1

 

Safety pharmacology study of effects on Gastric Acid Secretion after
subcutaneous administration in the rat

 

 

 

D01.389/1

 

Safety pharmacology study of effects on diuresis and urinary excretion after
subcutaneous administration in the rat

 

 

 

D01.390/1

 

Safety pharmacology study of effects on bleeding time after subcutaneous
administration in the anesthetized rat

 

 

 

D02.031/1

 

Safety pharmacology study of effects on Activity Meter after subcutaneous or
intravenous administration in the rat

 

93

--------------------------------------------------------------------------------


 

BIM44058 - Toxicology reports

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

 

 

17458 TAS

 

BIM-44058 Acute intravenous toxicity in mice

 

 

 

17459 TAS

 

BIM-44058 Acute subcutaneous toxicity in mice

 

 

 

18431 TAR

 

BIM-44058 Acute intravenous toxicity in rats

 

 

 

18432 TAR

 

BIM-44058 Acute subcutaneous toxicity in rats

 

 

 

434/89

 

BIM-44058 Reverse mutation in four histidine-requiring strains of salmonella
typhimurium and one tryptophan-requiring strain of Escherichia coli

 

 

 

434/90

 

BIM-44048 Induction of chromosome aberrations in cultured human peripheral blood
lymphocytes

 

 

 

18455 TSP

 

BIM-44058 Four week toxicity study by subcutaneous administration to cynomolgus
monkeys

 

 

 

19022 TCP

 

BIM-44058 13-week toxicity study by subcutaneous injection in cynomolgus monkeys
followed by a ‘-week treatement free period

 

94

--------------------------------------------------------------------------------